                                       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 1 of 69 PageID #:714
                                                                                                   EXHIBIT C

Server List                                       # Sites in Each
Godaddy List                                                  2127
Namecheap                                                       14
Siteground                                                     136
AWS                                                             38
Shopify                                                        308
Webflow                                                          3
Total From Servers                                            2626
Total from Reporting                                          2324
Total De-Duplicated List                                      3130


Results                                           Count
Total Online                                                  2476
Total Offline                                                  378
Total Redirected                                               276


Total On Wordpress                                            1398
Sites Associated With Customer                                1596


On Reporting But Not Server                                    643
On Server But Not Reporting                                    908

Total Cost to Host Online Sites per month                   $39,616
Total Cost to Host Non Customer Sites per month             $14,080



Reporting Lists                                   # Sites             Overlap with Finance    Overlap with Contracts Overlap with Analytics   Overlap with .govsomelove    Sites where this is the only source
Finance                                                       1476                                               959                   1047                         1029                                         192
Contracts                                                     1100                      976                                             782                          980                                         40
Analytics                                                     1465                    1046                       765                                                 899                                         326
.govsomelove                                                  1765                    1215                      1154                   1085                                                                      370
Missing some form of tracking                                                                                                                                                                                    928
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 2 of 69 PageID #:715


                            A            B          D                 E
1    URL                                 Industry
                                          DomainManager
                                                  Category Status
2    momcrib.com                         Baby
                                          Unknown
                                              & Toddler     Offline
3    parentingisatrap.com                 Unknown           Offline
4    youramazingteen.com                  Godaddy           Online
5    blendedfams.com                     Baby
                                          Godaddy
                                              & Toddler      Online
6    beekeepbuzz.com                     Animals
                                          Godaddy& Pet Supplies
                                                             Online
7    reformationsacres.com                Unknown           Offline
8    reformationacres.com                Lifestyle
                                          Godaddy           Online
9 thefastcollective.com                   Shopify           Online
10 beyondtheshowroom.com                 Vehicles
                                          Godaddy& Parts    Online
11 barstoolmania.com                      Unknown           Online
12   metrogreenie.com                     Siteground        Online
13   spoilyourguests.com                  Siteground        Online
14   dishwashersguide.com                Home
                                          Godaddy
                                                & Garden    Online
15   skillfulblue.com                    Electronics
                                          Godaddy           Online
16   livenaturefit.com                   Sporting
                                          GodaddyGoods      Online
17 sunniesbar.com                        Apparel
                                          Shopify& Accessories
                                                            Online
18 diving-info.com                       Sporting
                                          GodaddyGoods      Online
19 GoRebounders.com                      Toys
                                          Shopify
                                              & Games       Online
20 bodyhealthylife.com                   Health
                                          Godaddy
                                                & Beauty    Online
21 globalgarage.org                      Home
                                          Godaddy
                                                & Garden    Online
22 kidtechworld.com                      Toys
                                          Godaddy
                                              & Games       Online
23 allergyfyi.com                         Unknown           Online
24 allergyfyi.org                        Health
                                          Godaddy
                                                & Beauty    Online
25 protectyourhealth.co                  Health
                                          Unknown
                                                & Beauty   Online
26 customersurveyreport.com              Media
                                          Godaddy          Online
27 all2door.com                          Food
                                          Godaddy
                                              Beverage & Tobacco
                                                           Online
28   appgamesguide.com                   Toys
                                          Unknown
                                              & Games        Online
29   medicalhealthinsurancetoday.biz     Business
                                          Godaddy& IndustrialDomain Redirect
30   medicalhealthinsurancetoday.com     Business
                                          Godaddy& IndustrialDomain Redirect
31   medicalhealthinsurancetoday.info    Business
                                          Godaddy& IndustrialDomain Redirect
32   medicalhealthinsurancetoday.us      Business
                                          Godaddy& IndustrialDomain Redirect
33   medicalhealthinsurancetoday.org     Business
                                          Godaddy& IndustrialOnline
34   beautypros.com                       Unknown           Offline
35   beautypros.org                      Health
                                          Godaddy
                                                & Beauty    Online
36   imanscape.com                       Health
                                          Godaddy
                                                & Beauty    Online
37   growwherever.com                    Home
                                          Godaddy
                                                & Garden    Online
38   TheFurassicBark.com                  Shopify           Online
39   hiccupbaby.com                      Baby
                                          Shopify
                                              & Toddler     Online
40   saferide4kids.com                   Baby
                                          Unknown
                                              & Toddler     Online
41 todaysfitnesstrainer.com               Godaddy           Domain Redirect
42 todaysfitnesstrainer.info              Godaddy           Domain Redirect
43 todaysfitnesstrainer.net               Godaddy           Domain Redirect
44 todaysfitnesstrainer.org               Godaddy           Domain Redirect
45 bestclosetstorage.com                  Shopify           Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 3 of 69 PageID #:716


                            A                 B         D                   E
46   buyhomerugs.com                           Shopify             Online
47   tabletdream.com                          Electronics
                                               Godaddy             Online
48   quizsocial.com                           Toys
                                               Godaddy
                                                    & Games        Online
49   plananevent.org                           Unknown             Online
50   mastertheevent.com                       Arts
                                               Godaddy
                                                   & Entertainment Online
51   med-loss.com                             Health
                                               Godaddy
                                                     & Beauty      Online
52   schizlife.com                            Health
                                               Godaddy
                                                     & Beauty      Online
53   substanceabusecounselor.us               Health
                                               Godaddy
                                                     & Beauty      Online
54   residentialtreatmentcenters.me           Health
                                               Godaddy
                                                     & Beauty     Online
55   substanceabusecounselorhq.com            Health
                                               Godaddy
                                                     & Beauty     Online
56   roofingdesigncenter.com                  Home
                                               Godaddy
                                                     & Garden     Online
57   alternative.money                        Business
                                               Godaddy& IndustrialOnline
58   financefordummies.net                    Business
                                               Unknown& IndustrialOnline
59   hardsockcafe.com                          Shopify            Online
60   igardenplanting.com                      Home
                                               Godaddy
                                                    & Garden      Online
61   vegangreenliving.com                     Food
                                               Godaddy
                                                   Beverage & Tobacco
                                                                  Online
62   bakerycakesprices.com                    Food
                                               Unknown
                                                   Beverage & Tobacco
                                                                 Online
63   bashfulbaker.com                         Food
                                               Shopify
                                                   Beverage & Tobacco
                                                                 Online
64   omgothshop.com                           Apparel
                                               Shopify& Accessories
                                                                 Online
65   tattooeraser.org                         Health
                                               Godaddy
                                                     & Beauty    Online
66   theclaybird.com                          Guns/Firearms
                                               Godaddy           Online
67 k9abundance.com                            Animals
                                               Shopify & Pet Supplies
                                                                   Online
68 todaysskincare.org                         Health
                                               Godaddy
                                                     & Beauty      Online
69   amaskincare.com                          Health
                                               Unknown
                                                     & Beauty     Online
70   usautoauthority.com                      Vehicles
                                               Godaddy& Parts     Online
71   thisblogrules.com                         Godaddy            Online
72   weldinglist.com                          Hardware
                                               Godaddy            Online
73   skatesumo.com                             Shopify            Online
74   momwithaprep.com                         Lifestyle
                                               Godaddy            Offline
75   itsgr9.com                               Reviews
                                               Godaddy            Online
76   continuitycompliance.org                 Business
                                               Unknown& IndustrialOnline
77   planright.continuitycompliance.org        Unknown            Online
78   BoatsofAmerica.com                       Sporting
                                               Shopify Goods      Online
79   mynewhairstyles.net                      Health
                                               Unknown
                                                     & Beauty     Offline
80   myskincareoptions.com                     Siteground         Offline
81   belxa.com                                Health
                                               Shopify
                                                     & Beauty     Online
82   todaysdentist.org                        Health
                                               Unknown
                                                     & Beauty     Online
83   freelasvegascarinsurancequotes.com       Vehicles
                                               Godaddy& Parts     Domain Redirect
84   sanantonioautoinsurancequotes.net        Business
                                               Godaddy& IndustrialDomain Redirect
85   freedallascarinsurancequotes.com         Vehicles
                                               Godaddy& Parts     Domain Redirect
86   austinautoinsurancedeals.com             Vehicles
                                               Godaddy& Parts     Domain Redirect
87   freephoenixautoinsurancequotes.com       Vehicles
                                               Godaddy& Parts     Domain Redirect
88   raleighcarinsurancequotes.com            Vehicles
                                               Godaddy& Parts     Domain Redirect
89   coloradospringsautoinsurancequotes.net   Vehicles
                                               Godaddy& Parts     Domain Redirect
90   freehoustoncarinsurancequotes.com        Vehicles
                                               Godaddy& Parts     Domain Redirect
91   clevelandautoinsurancedeals.com          Vehicles
                                               Godaddy& Parts     Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 4 of 69 PageID #:717


                             A            B        D                  E
92    birminghamcarinsurancedeals.com     Vehicles
                                           Godaddy& Parts     Domain Redirect
93    baltimoreautoinsurancedeals.com     Vehicles
                                           Godaddy& Parts     Domain Redirect
94    charlestonautoinsurancedeals.com    Vehicles
                                           Godaddy& Parts     Domain Redirect
95    sanantoniocarinsurancequotes.com    Vehicles
                                           Godaddy& Parts     Domain Redirect
96    chicagoautoinsurancedeals.org       Vehicles
                                           Godaddy& Parts     Domain Redirect
97    charlottecarinsurancequotes.com      Godaddy            Domain Redirect
98    sanantonioautoinsurancequotes.com    Unknown            Offline
99  appsychology.com                      Educational
                                           Godaddy            Online
100 pevly.com                             Electronics
                                           Godaddy            Online
101 calculus-help.com                     Educational
                                           Godaddy            Online
102 vehiclecheck.ca                       Vehicles
                                           AWS & Parts        Online
103 bedowl.com                            Furniture
                                           Godaddy            Online
104 cribsandbeddingstore.com              Baby
                                           Shopify
                                               & Toddler      Online
105 vehiclecheckusa.com                   Vehicles
                                           AWS & Parts        Online
106   smartbackpac.com                    Luggage
                                           Shopify & Bags      Online
107   templatesinfo.com                    Unknown             Online
108   retireby37.com                      Business
                                           Unknown& IndustrialOnline
109   DressZen.com                        Apparel
                                           Shopify& AccessoriesOnline
110   upwardimage.com                     Lifestyle
                                           Godaddy             Online
111   thel33t.com                         Toys
                                           Godaddy
                                                & Games        Online
112   designsauthority.com                Arts
                                           Godaddy
                                               & Entertainment Online
113   cakesprice.com                      Food
                                           Unknown
                                                Beverage & Tobacco
                                                               Online
114   keepbizzy.com                        Godaddy             Online
115   bedsandheadboards.com                Shopify            Online
116   cabinetsandchests.com                Shopify            Online
117   dailykitchengadgets.com              Shopify            Online
118   kitchendiningfurniture.com           Shopify            Online
119   outdoorfurniturehq.com               Shopify            Online
120   toppendantlighting.com               Shopify            Online
121   nofillup.com                        Vehicles
                                           Godaddy& Parts     Online
122 getoutdoordecor.com                    Shopify            Online
123 sovofurniture.com                      Unknown            Online
124 rugbaron.com                           Shopify            Online
125 treadmillportal.com                   Health
                                           Godaddy
                                                 & Beauty     Online
126 easyoutdoorlighting.com                Shopify          Online
127 topwindowtreatments.com                Shopify          Online
128 inyourblender.com                     Food
                                           Godaddy
                                               Beverage & Tobacco
                                                            Online
129 filmsly.co                            Camera
                                           Shopify & Optics   Online
130 overheadwatch.com                     Business
                                           Godaddy& IndustrialOnline
131   speakstick.net                      Electronics
                                           Shopify            Online
132   calendarcraze.com                    Godaddy            Online
133   quickcalendartemplate.com            Godaddy            Online
134   blankcalendarprintout.com           Office
                                           Godaddy
                                                 Supplies     Online
135   getmeacalendar.com                   Godaddy            Online
136   whoneedsacalendar.com                Godaddy            Online
137   sleepingprofessional.com            Home
                                           Godaddy
                                                 & Garden     Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 5 of 69 PageID #:718


                           A                B         D                     E
138   todayassistant.com                     Unknown             Online
139   contractnotsignedbyowner               Unknown             Offline
140   sentineldaily.com                     Media
                                             Godaddy             Online
141   todaysequine.net                      Sporting
                                             GodaddyGoods        Online
142   thenextdigit.com                      Electronics
                                             Godaddy             Online
143   onlinebanking101.com                  Business
                                             Unknown& IndustrialOnline
144   worldreportnow.com                    Media
                                             Godaddy             Online
145   heatpressguide.com                    Arts
                                             Godaddy
                                                 & Entertainment Online
146   helpyoursuccess.com                   Business
                                             Godaddy& IndustrialOnline
147   surveylogin.co                         Unknown            Online
148   veganfoodlover.com                    Food
                                             Godaddy
                                                  Beverage & Tobacco
                                                                Online
149   tengiftideas.com                      Gifts
                                             Unknown            Online
150   weightlossinspirations.com            Health
                                             Godaddy
                                                   & Beauty     Online
151   referralmint.com                      Business
                                             Unknown& IndustrialOnline
152   nightpubs.com                          Unknown              Online
153   waveschamp.com                        Lifestyle
                                             Namecheap            Online
154   justpaddleboard.com                   Sporting
                                             GodaddyGoods         Online
155   AlpineMen.com                          Shopify              Online
156   officesgalore.com                     Office
                                             Siteground
                                                   Supplies       Online
157   significantotherbroadway.com           Godaddy              Online
158   modern-gem.com                        Apparel
                                             Shopify& Accessories Offline
159   preciousmetalinfo.com                 Lifestyle
                                             Godaddy              Online
160   bestdogcratesandbeds.com              Animals
                                             Godaddy  & Pet Supplies
                                                                  Online
161   startyourdaywithcoffee.com            Food
                                             Siteground
                                                  Beverage & Tobacco
                                                                  Online
162   best-paralegalcertification.com       Careers
                                             Godaddy              Online
163   vacuummania.com                       Home
                                             Godaddy
                                                   & Garden       Online
164   salarieshub.com                       Careers
                                             Unknown              Online
165   griffhamlinbluesguitarunleashed.com   Arts
                                             Godaddy
                                                 & Entertainment Online
166   thesmallbusinesssupportnetwork.com    Business
                                             Godaddy& IndustrialOnline
167   factsd.com                             Godaddy              Online
168   myfishingauthority.com                 Siteground          Offline
169   alfamates.com                         Vehicles
                                             Shopify & Parts     Online
170   bridgegiftregistry.com.au              Unknown             Offline
171   myonlinegiftregistry.com.au           Gifts
                                             Godaddy             Offline
172   thetearroomgiftregistry.com.au         Unknown             Offline
173   triplethegift.com                      Unknown             Offline
174   triplethegift.net                      Unknown             Offline
175   wirelessdogfenceguide.com             Animals
                                             Godaddy & Pet Supplies
                                                                 Online
176   ourwishingwell.com                    Gifts
                                             Godaddy             Online
177   newgiftregistry.com                   Gifts
                                             Godaddy             Online
178   babywishingwell.com                   Gifts
                                             Godaddy             Online
179   doltonegiftregistry.com.au            Gifts
                                             Godaddy             Online
180   birthdaywishingwell.com               Gifts
                                             Godaddy             Online
181   leondagiftregistry.com.au             Gifts
                                             Godaddy             Online
182   catalinagiftregistry.com              Gifts
                                             Godaddy             Online
183   zestgiftregistry.net.au               Gifts
                                             Godaddy             Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 6 of 69 PageID #:719


                            A                     B        D                    E
184   hamiltonislandweddingsgiftregistry.com      Gifts
                                                   Godaddy             Online
185   bestfundraiserwebsite.com                   Business
                                                   Godaddy& IndustrialOnline
186   epagesgifts.com                             Gifts
                                                   Godaddy             Online
187   onlineredpocket.com                         Gifts
                                                   Godaddy             Online
188   topcatwishingwell.com                       Gifts
                                                   Godaddy             Online
189   wbcgiftregistry.com                         Gifts
                                                   Godaddy             Online
190   marrymeabroadgiftregistry.com               Gifts
                                                   Godaddy             Online
191   girlfridayweddings.com                      Gifts
                                                   Godaddy             Online
192   hamiltonislandweddingsgiftregistry.com.au   Gifts
                                                   Godaddy             Online
193   ourwishingwell.co.uk                        Gifts
                                                   Godaddy             Online
194   ourwishingwell.com.au                       Gifts
                                                   Godaddy             Online
195   goodmorningquote.com                        Quotes/Inspirational
                                                   Godaddy             Online
196   apexbeats.com                               Media
                                                   Godaddy             Online
197 bettershowering.com                           Hardware
                                                   Siteground         Online
198 mirrordaily.com                               Media
                                                   Godaddy            Online
199   approachthebench.com                        Gifts
                                                   Unknown            Online
200   desktopcart.com                             Electronics
                                                   Godaddy            Online
201   fitnessmembershipprices.com                 Health
                                                   Godaddy
                                                         & Beauty     Online
202   sportsinjuryinformer.com                    Health
                                                   Godaddy
                                                         & Beauty     Online
203   herogamesworld.com                          Toys
                                                   Godaddy
                                                        & Games       Online
204   presents4mom.com                            Baby
                                                   Godaddy
                                                        & Toddler     Online
205   bestluxuryplayhouses.com                     Shopify            Online
206   thefishingmaster.com                         Siteground         Online
207   rvboutique.com                               Shopify            Online
208   icemakerexperts.com                         Home
                                                   Godaddy
                                                         & Garden     Online
209   travelrvlife.com                            Vehicles
                                                   Godaddy& Parts     Online
210   techexploring.com                           Electronics
                                                   Unknown            Online
211   defendyourhealthcare.us                     Health
                                                   Godaddy
                                                         & Beauty     Online
212   appauthority.net                            Software
                                                   Godaddy            Online
213   bestkitchenanddiningfurniture.com            Shopify            Online
214   todaysglobalnews                             Unknown            Offline
215   AugustineFurniture.com                      Furniture
                                                   Shopify            Online
216   garagedooropenersystem.net                  Home
                                                   Godaddy
                                                         & Garden     Online
217   warrantyguides.com                          Home
                                                   Godaddy
                                                         & Garden     Online
218   todaysglobalnews.net                        Media
                                                   Godaddy            Online
219   furniturefactoryllc.com                     Furniture
                                                   Unknown            Online
220   smokingandroasting.com                       Shopify            Online
221   hotcoffeetables.com                          Shopify            Online
222   theperfectlenses.com                         Siteground         Online
223   bestbridalparty.com                         Religious
                                                   Shopify & Ceremonial
                                                                      Online
224   weddingsbuzz.com                            Religious
                                                   Godaddy& CeremonialOnline
225   yourenotstupid.com                          Reviews
                                                   Godaddy            Online
226   fivehundredstories.com                      Business
                                                   Godaddy& IndustrialOnline
227   best-dentalassistantschools.com             Careers
                                                   Godaddy            Online
228 cosplayshoppe.com                              Shopify            Online
229 psychologyofsport.net                          Unknown            Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 7 of 69 PageID #:720


                            A             B         D                    E
230   sportsandthemind.com                Sporting
                                           GodaddyGoods        Online
231   drkriseiring.us                     Health
                                           Unknown
                                                 & Beauty      Online
232   innergyllc.com                       Unknown             Online
233   heatpressreview.com                 Arts
                                           Godaddy
                                               & Entertainment Online
234   heatpresssupply.com                  Godaddy             Online
235   moblivious.com                      Camera
                                           Godaddy & Optics    Offline
236   winesandwhiskeys.com                 Unknown            Online
237   bestkitchenfaucetshub.com           Hardware
                                           Godaddy            Online
238   LuxuryLightingCenter.com             Shopify            Online
239   ezlivingfuture.com                  Home
                                           Godaddy
                                                 & Garden     Online
240   holisticdentalinstitute.com         Health
                                           Godaddy
                                                 & Beauty     Online
241   authorityshoe.com                   Apparel
                                           Godaddy& Accessories
                                                              Online
242   onlinesuccessforcoaches.com         Business
                                           Unknown& IndustrialOnline
243   cozywizard.com                      Gifts
                                           Shopify            Online
244   warehousecfurniture.com              Shopify            Online
245   architecturerestoration.com         Business
                                           Godaddy& IndustrialOnline
246   golferhill.com                      Sporting
                                           GodaddyGoods       Online
247   hairclippercenter.net               Health
                                           Godaddy
                                                 & Beauty     Online
248 beltsandbella.com                     Apparel
                                           Shopify& Accessories
                                                             Online
249 bestmitzvahs.com                      Religious
                                           Godaddy& Ceremonial
                                                             Online
250 salespromotions.org                   Business
                                           Godaddy& IndustrialOnline
251   mountbikeguide.com                   Unknown             Offline
252   bestatvaccessories.com              Vehicles
                                           Godaddy& Parts      Online
253   autoserviceprices.com               Vehicles
                                           Godaddy& Parts      Online
254   trendyhairpro.com                   Health
                                           Siteground
                                                 & Beauty      Online
255   cheerleadingexperts.org             Sporting
                                           Unknown Goods       Online
256   smartenyourhouse.com                 Siteground          Online
257   davescheapbikes.com                 Sporting
                                           GodaddyGoods        Online
258   cloud9fishing.com                   Sporting
                                           Shopify Goods       Online
259   drhats.com                          Apparel
                                           Shopify& AccessoriesOnline
260   blessthisfarmhouse.com              Home
                                           Shopify
                                                 & Garden      Online
261   hangingjs.com                       Home
                                           Shopify
                                                 & Garden      Online
262   entertainingcentral.com             Arts
                                           Godaddy
                                               & Entertainment Online
263 wildandtravel.com                     Travel
                                           Shopify
                                                 & Hospitality Online
264 expatinformer.com                     Travel
                                           Godaddy
                                                 & Hospitality Online
265   jobapplicationworld.com             Careers
                                           Unknown            Online
266   diyexperience.com                    Unknown            Online
267   backtofarm.com                      Lifestyle
                                           Godaddy            Online
268   hostingkingdom.com                  Software
                                           Godaddy            Online
269   housingpredictor.com                Business
                                           Godaddy& IndustrialOnline
270   thehigherauthority.org              Religious
                                           Godaddy& CeremonialOnline
271   loginwizard.com                      Unknown            Online
272   adwatcher.net                       Software
                                           Godaddy            Domain Redirect
273   quickcareorer.com                   Health
                                           Godaddy
                                                 & Beauty     Online
274   adwatcher.com                       Business
                                           Godaddy& IndustrialOnline
275   adscientist.com                     Business
                                           Godaddy& IndustrialOnline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 8 of 69 PageID #:721


                         A                 B         D                  E
276   debonairtravel.org                    Godaddy             Offline
277   qserve365.com                         Godaddy             Offline
278   turnkeywebsiteforsale.co.uk           Godaddy             Offline
279   welovesoaps.com                       Godaddy             Offline
280   masterhowtoloseweight.com            Health
                                            Godaddy
                                                  & Beauty      Online
281   datingadviceformenonline.com          Godaddy             Online
282   debtmoneymarket.com                  Business
                                            Godaddy& IndustrialOnline
283   holidaydealsworld.co.uk              Travel
                                            Godaddy
                                                  & Hospitality Online
284   cheapsportingworld.com               Sporting
                                            GodaddyGoods        Online
285   lovegadgetsonline.com                Reviews
                                            Godaddy             Online
286   howtobuildbiceps.net                 Health
                                            Godaddy
                                                  & Beauty      Online
287   classifiedlistingslondon.com          Godaddy             Online
288   stockmarket-forbeginners.com         Business
                                            Godaddy& IndustrialOnline
289   cheap-ipods-online.com               Electronics
                                            Godaddy             Online
290   nintendowiiforsaleonline.com         Toys
                                            Godaddy
                                                 & Games        Online
291   learnforextradingonlinefree.com      Business
                                            Godaddy& IndustrialOnline
292   bathroomfurnitureland.co.uk          Home
                                            Godaddy
                                                  & Garden      Online
293   3dproductsonlineworld.com            Electronics
                                            Godaddy             Online
294   adultwebsitehostingworld.com          Godaddy             Online
295   adultwebsitesforsaleworld.com         Godaddy             Online
296   appleipadsforsale.com                 Godaddy             Online
297   auctiononlineworld.com               Business
                                            Godaddy& IndustrialOnline
298   babyboynameslist.net                 Baby
                                            Godaddy
                                                 & Toddler      Online
299   campingaccessoriesworld.com          Sporting
                                            GodaddyGoods        Online
300   cheapestonlinedeals.com               Godaddy             Online
301   curebadbreathremedies.com             Godaddy             Online
302   dermalogicaproducts.org              Health
                                            Godaddy
                                                  & Beauty      Online
303   findpropertyonlineuk.com             Business
                                            Godaddy& IndustrialOnline
304   gamblingwebsitesforsale.com           Godaddy             Online
305   gamblingwebsitesforsaleworld.com      Godaddy             Online
306   holidaysavingsdirect.com             Travel
                                            Godaddy
                                                  & Hospitality Online
307   homebasedinternetbusinessideas.com   Business
                                            Godaddy& IndustrialOnline
308   intothesunsettravel.com              Travel
                                            Godaddy
                                                  & Hospitality Online
309   pregnancytipsguide.com               Baby
                                            Godaddy
                                                 & Toddler      Online
310   professionaldatingsite.com            Godaddy             Online
311   searchforjobsuk.com                  Careers
                                            Godaddy             Online
312   sellbuyautomobiles.com                Godaddy             Online
313   ultimatemusicstore.com               Arts
                                            Godaddy
                                                & Entertainment Online
314   videogamesforsaleworld.com            Godaddy             Online
315   weddingplanningchecklistguide.net    Religious
                                            Godaddy& Ceremonial Online
316   workfromhome-worldwide.com            Godaddy             Online
317   websitesforsaleworld.org              Godaddy             Domain Redirect
318   gamesniped.com                       Toys
                                            Godaddy
                                                 & Games        Online
319   websitesforsaleworld.com             Business
                                            Godaddy& IndustrialOnline
320   welovesoaps.net                       Godaddy             Online
321   websitemakersinfo.com                 Godaddy             Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 9 of 69 PageID #:722


                              A           B         D                E
322   websitesforsaleworld.co.uk           Godaddy            Online
323   websitesforsaleworld.net            Business
                                           Godaddy& IndustrialOnline
324   hairmotive.com                      Health
                                           Unknown& Beauty    Online
325   cloudstoragebuzz.net                Software
                                           Godaddy            Domain Redirect
326   cloudstoragebuzz.org                Software
                                           Godaddy            Domain Redirect
327   onlinebackupdeals.com               Software
                                           Godaddy            Domain Redirect
328   cloudstoragebuzz.com                Software
                                           Godaddy            Online
329   trinitynewsdaily.com                Media
                                           Godaddy            Online
330   developskillz.com                   Educational
                                           Godaddy            Online
331   soundbodylife.com                   Reviews
                                           Godaddy            Online
332   streamingmovielist.com              Media
                                           Unknown            Online
333   gamingreview.pro                    Toys
                                           Unknown
                                                & Games       Online
334   akeroutdoors.com                     Shopify            Online
335   trailngear.com                      Lifestyle
                                           Godaddy            Online
336   headquarters101.com                  Unknown           Online
337   mattrestest.com                      Unknown           Offline
338   rideasf.com                         Sporting
                                           GodaddyGoods      Online
339   mattresstest.com                    Home
                                           Godaddy
                                                 & Garden    Online
340   healthytechnofit.com                 Godaddy           Online
341   cleansetherapy.com                  Health
                                           Godaddy
                                                 & Beauty    Online
342   hempradicals.com                     Siteground        Online
343   bestinversiontablereviewss.com      Health
                                           Godaddy
                                                 & Beauty    Online
344   freefreebies.org                     Godaddy           Domain Redirect
345   guest-blog.net                       Godaddy           Domain Redirect
346   guest-posting.net                    Godaddy           Domain Redirect
347   guestpost.us                         Godaddy           Domain Redirect
348   guestpostblog.co                     Godaddy           Domain Redirect
349   guestposting.co                      Godaddy           Domain Redirect
350   guestposting.com                     Unknown            Domain Redirect
351   guestpostservices.org                Godaddy            Domain Redirect
352   mbizcontent.com                     Business
                                           Godaddy& IndustrialDomain Redirect
353   mbizinc.com                         Business
                                           Godaddy& IndustrialDomain Redirect
354   mbizmarketing.com                   Business
                                           Godaddy& IndustrialDomain Redirect
355 minecraftservers.com                   Unknown           Domain Redirect
356 samplestuff.net                        Godaddy           Domain Redirect
357   samplestuff.org                     Business
                                           Godaddy& IndustrialDomain Redirect
358   seoguestpost.com                    Business
                                           Godaddy& IndustrialDomain Redirect
359   submitblogpost.com                  Business
                                           Godaddy& IndustrialDomain Redirect
360   submitguestpost.com                 Business
                                           Godaddy& IndustrialDomain Redirect
361   myfreedeals.com                      Godaddy             Offline
362   knifefiesta.com                      Unknown             Offline
363   prspringboard.com                    Godaddy             Offline
364   savantmag.com                       Reviews
                                           Godaddy             Online
365   homeremedyshop.com                  Health
                                           Godaddy
                                                 & Beauty      Online
366   greenandgrowing.org                 Home
                                           Godaddy
                                                 & Garden      Online
367   designrfix.com                      Arts
                                           Godaddy
                                               & Entertainment Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 10 of 69 PageID #:723


                             A            B         D                    E
368   minecraftservers.net                 Godaddy             Online
369   brickyardboys.com                   Vehicles
                                           Shopify & Parts     Online
370   pickwelder.com                      Reviews
                                           Godaddy             Online
371   samplestuff.com                     Business
                                           Godaddy& IndustrialOnline
372   knifeista.com                       Home
                                           Godaddy
                                                 & Garden      Online
373   dabestreview.com                    Reviews
                                           Godaddy             Online
374   councilchronicle.com                 Godaddy             Online
375   freebies.myfreedeals.com            Business
                                           Unknown& IndustrialOnline
376   yourcontentshop.com                 Business
                                           Godaddy& IndustrialOnline
377   prmarketer.com                      Business
                                           Godaddy& IndustrialOnline
378   lolhit.com                          Toys
                                           Godaddy
                                                & Games        Online
379   burnworld.net                       Electronics
                                           Godaddy             Online
380   best-blu-ray-software.com           Electronics
                                           Godaddy             Online
381   burnworld.com                        Godaddy             Online
382   couponcodes.myfreedeals.com          Unknown             Online
383   ecoproductshub.com                   Unknown             Online
384   guestpostshop.com                    Godaddy             Online
385   yourcontentshop.net                  Godaddy             Online
386   shieldandstar.com                    Shopify             Online
387   mountainbikereviewed.com            Sporting
                                           GodaddyGoods        Offline
388   mountainbikegateway.com             Sporting
                                           GodaddyGoods        Offline
389   javabeat.net                        Software
                                           Godaddy             Online
390   liberiangeek.net                    Software
                                           Godaddy             Online
391   animalsmeltmyheart.com              Animals
                                           Godaddy & Pet Supplies
                                                               Online
392   gamingenvy.com                      Toys
                                           Shopify
                                                & Games        Online
393   primepranks.com                      Godaddy             Online
394   cyclewish.com                       Sporting
                                           Shopify Goods       Online
395   funnystatus.com                     Quotes/Inspirational
                                           Godaddy             Online
396 mycyclingpro.com                      Sporting
                                           Shopify Goods       Offline
397 programering.com                      Educational
                                           Godaddy             Online
398 csharp-station.com                    Educational
                                           Godaddy             Online
399 getchandeliers.com                     Shopify             Online
400 getmediastorage.com                    Shopify             Online
401 rebelmagic.com                        Arts
                                           Godaddy
                                               & Entertainment Online
402   horsesofamerica.com                  Shopify             Online
403   thetravelingfishermen.com           Sporting
                                           GodaddyGoods        Online
404   jobdescriptions.net                 Careers
                                           Godaddy             Online
405   highersalary.com                    Careers
                                           Godaddy             Online
406   realphonelookup.com                  Godaddy             Online
407   best-automechanicschools.com        Vehicles
                                           Godaddy& Parts      Online
408   floraexplorer.com                   Home
                                           Godaddy
                                                 & Garden      Online
409   thephonecaseco.com                  Electronics
                                           Shopify            Online
410   cuttingandcrafting.com               Unknown            Offline
411   maxcnash.com                        Camera
                                           Godaddy & Optics   Online
412   cashextinct.com                     Business
                                           Godaddy& IndustrialOnline
413   mattresspicks.com                   Home
                                           Godaddy
                                                 & Garden     Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 11 of 69 PageID #:724


                                A         B        D                    E
414   siteofthedrones.com                 Toys
                                           Siteground
                                                & Games       Online
415   equipmentrental.org                 Business
                                           Unknown& IndustrialOnline
416   need1000loan.com                    Business
                                           Godaddy& IndustrialOffline
417   need2000loan.com                    Business
                                           Godaddy& IndustrialOffline
418   need2000loan.org                     Unknown            Offline
419   need5000loan.com                    Business
                                           Godaddy& IndustrialOffline
420   utahpeoplespost.com                 Media
                                           Godaddy            Online
421   stutteringdoctor.com                Health
                                           Godaddy
                                                 & Beauty     Online
422   tieler.com                          Apparel
                                           Shopify& Accessories
                                                              Online
423   officefurniturestar.com              Shopify            Online
424   inspiringbusinesstoday.com          Business
                                           Godaddy& IndustrialOnline
425   theluxauthority.com                 Lifestyle
                                           Godaddy            Online
426   essential-aroma.com                 Health
                                           Godaddy& Beauty    Online
427 ThePajamaLife.com                      Shopify            Online
428 gomommyboutique.com                   Baby
                                           Shopify
                                               & Toddler      Online
429 whyyouneedsleep.com                   Health
                                           Godaddy
                                                 & Beauty     Online
430 GetOutdoorLighting.com                 Shopify            Online
431 thewellnesssite.org                   Health
                                           Unknown
                                                 & Beauty     Online
432   solarhorizon.com                     Unknown             Online
433   diamonddigi.com                     Gifts
                                           Shopify             Online
434   thecameracenter.com                 Camera
                                           Godaddy  & Optics   Online
435   echiropractor.org                   Health
                                           Unknown& Beauty     Online
436   thediamondauthority.org             Apparel
                                           Godaddy  & Accessories
                                                               Online
437   accessgems.com                      Lifestyle
                                           Unknown             Online
438   thebannerherald.com                 Media
                                           Godaddy             Online
439   footballsafari.com                  Sporting
                                           Shopify Goods      Online
440   maplesbowling.com                    Shopify            Online
441   themindedathlete.com                Lifestyle
                                           Godaddy            Online
442   homemention.com                     Home
                                           Namecheap
                                                 & Garden     Online
443   surveyassistants.com                 Unknown            Online
444   preparednessadvice.com               Unknown            Online
445   rvlifestyleauthority.com             Siteground         Online
446   startandgrowbusniess.com             Unknown            Offline
447   eleventhlane.com                    Furniture
                                           Shopify            Online
448   startandgrowbusiness.com            Business
                                           Godaddy& IndustrialOnline
449   prodigiousnews.com                  Media
                                           Godaddy            Online
450   cutepetnames.com                     Unknown             Domain Redirect
451   cutepetname.com                     Animals
                                           Godaddy & Pet Supplies
                                                               Online
452   huntingandfishingstuff.com          Sporting
                                           Shopify Goods       Online
453   digi-classroom.com                  Educational
                                           Godaddy             Online
454   dailyshooting.com                   Guns/Firearms
                                           Godaddy             Online
455   shavingmachine.org                  Health
                                           Godaddy
                                                 & Beauty      Online
456   todaybestreviews.com                Reviews
                                           Unknown            Online
457   gokartsreview.com                   Vehicles
                                           Godaddy& Parts     Online
458   openfacehelmetsreview.com           Sporting
                                           GodaddyGoods       Online
459   undercounterwinefridge.com          Home
                                           Godaddy
                                                 & Garden     Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 12 of 69 PageID #:725


                            A             B         D                     E
460   chainsawsharpenerreviews.com        Reviews
                                           Godaddy             Online
461   excelsemipro.com                    Software
                                           Godaddy             Online
462   bestdoubledinheadunit.net           Electronics
                                           Godaddy             Online
463   bestlargebreedpuppyfood.net         Animals
                                           Godaddy & Pet Supplies
                                                               Online
464   bestbackpackblower.org              Home
                                           Godaddy
                                                 & Garden      Online
465   bestsplittingaxe.net                Hardware
                                           Godaddy             Online
466   gadgetgestures.com                  Media
                                           Godaddy             Online
467   mamadirectory.com                   Baby
                                           Shopify
                                                & Toddler      Online
468   remedypharmacist.com                Health
                                           Godaddy
                                                 & Beauty      Online
469   lighthousenewsdaily.com             Media
                                           Godaddy             Online
470   cookspharmacy.com                   Health
                                           Unknown
                                                 & Beauty      Online
471 cookspharmacy.com.net                  Unknown              Online
472 canadawell.com                         Unknown              Online
473   preparetopresent.com                 Siteground           Online
474   findmyheadboard.com                  Shopify              Online
475   painfreedallas.com                   Unknown              Online
476   justmobilityscooters.com            Health
                                           Shopify & Beauty     Online
477   trampolineair.com                   Toys
                                           Shopify
                                                 & Games        Online
478   sewingmachinejudge.com              Arts
                                           Godaddy
                                                & Entertainment Online
479   redwhiteandright.com                Politics
                                           Godaddy              Online
480   thesilverink.com                     Godaddy              Online
481   flaghq.com                           Shopify              Online
482   thecoolestdads.com                   Siteground           Online
483   americanconservativeherald.com      Politics
                                           Godaddy              Online
484 vipercoffee.com                       Food
                                           Shopify
                                                Beverage & Tobacco
                                                             Online
485 baseballway.com                       Sporting
                                           Shopify Goods     Online
486 barista411.com                        Food
                                           Godaddy
                                                Beverage & Tobacco
                                                             Online
487   theunitedsatesblues.com              Unknown              Offline
488   theunitedstatesblues.com            Politics
                                           Godaddy              Online
489   trekbible.com                       Travel
                                           Godaddy& Hospitality Online
490   apneatreatmentcenter.com            Health
                                           Godaddy & Beauty     Online
491   freerecordsregistry.com              Godaddy              Online
492   petsarethebest.net                  Animals
                                           Godaddy  & Pet Supplies
                                                                Online
493   yourpetland.com                     Animals
                                           Godaddy  & Pet Supplies
                                                                Online
494   luxurylife.net                      Lifestyle
                                           Godaddy              Online
495   patriotbugle.com                    Politics
                                           Godaddy              Online
496 dreambroadway.com                     Arts
                                           Shopify
                                               & Entertainment Online
497 willowmaternity.com                   Baby
                                           Shopify
                                                & Toddler      Online
498 honestobgyn.com                       Health
                                           Godaddy
                                                 & Beauty      Online
499 thefixerupperpro.com                  Home
                                           Siteground
                                                 & Garden       Online
500 speedfinal.com                        Vehicles
                                           Godaddy& Parts       Online
501 stoppoisoningus.org                   Health
                                           Godaddy
                                                 & Beauty       Online
502 fishingsiteusa.com                     Shopify              Online
503 bringyourownscience.com               Educational
                                           Godaddy              Online
504 seathequality.com                     Animals
                                           Siteground
                                                   & Pet Supplies
                                                               Online
505 buildyourownscience.com                Unknown             Offline
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 13 of 69 PageID #:726


                             A            B         D                      E
506   sewingmachineexpress.com            Arts
                                           Godaddy
                                               & Entertainment Online
507   zettaphoto.com                       Shopify              Online
508   gotonationalparks.com               Lifestyle
                                           Godaddy              Online
509   dinneranddecor.com                   Siteground           Online
510   martialartscode.com                  Shopify              Online
511   afterservicelife.com                Careers
                                           Godaddy              Online
512   globe-traveler.com                  Travel
                                           Godaddy& Hospitality Online
513   thriveafter50.com                   Lifestyle
                                           Unknown             Online
514   explodedhome.com                    Home
                                           Unknown
                                                 & Garden      Online
515   foottherapy.net                     Health
                                           Godaddy& Beauty     Online
516   giggearreview.com                   Arts
                                           Godaddy
                                               & Entertainment Online
517   crushreviews.com                    Reviews
                                           Godaddy             Online
518   wallstreetotc.com                   Business
                                           Unknown& IndustrialOnline
519   mancertified.com                     Unknown             Offline
520   waterfilteranswers.com              Home
                                           Godaddy
                                                 & Garden      Online
521   aplustool.com                        Shopify               Online
522   nerve-injury.com                    Health
                                           Godaddy
                                                 & Beauty        Offline
523   roonty.com                           Shopify               Online
524   zapdj.com                            Shopify               Online
525   aidyourhearing.com                  Health
                                           Godaddy
                                                 & Beauty        Online
526   funattic.com                        Toys
                                           Godaddy
                                               & Games           Online
527   bestshavingsolution.com             Health
                                           Unknown
                                                 & Beauty        Online
528   how2buildstuff.com                  Home
                                           Godaddy
                                                 & Garden        Online
529   logorealm.com                        Unknown           Online
530   thecigarcafe.info                    Godaddy           Offline
531   thecigarcafe.net                     Godaddy           Offline
532   thecigarcafe.org                     Godaddy           Offline
533   thecigarcafe.com                     Godaddy           Online
534   snyfashions.com                     Apparel
                                           Shopify& Accessories
                                                             Online
535   diveinformer.com                    Sporting
                                           GodaddyGoods      Online
536   moveforfree.com                      Unknown           Offline
537   taketotheair.com                    Lifestyle
                                           Godaddy           Online
538   beyondthehangar.com                 Sporting
                                           Shopify Goods         Online
539   icemakerpro.com                     Home
                                           Unknown
                                                 & Garden        Online
540   todaybestdrone.com                  Toys
                                           Unknown
                                               & Games           Online
541   thesplitup.com                       Godaddy               Online
542   besthomedefensegun.com              Guns/Firearms
                                           Unknown               Online
543   sosharethis.com                     Quotes/Inspirational
                                           Godaddy               Online
544   eco-globe.com                        Godaddy               Online
545   useoftechnology.com                  Unknown               Online
546   hphservices.net                      Unknown               Domain Redirect
547   allthingshvac.com                   Home
                                           Godaddy
                                                 & Garden        Online
548   heatcoolrepair.com                  Home
                                           Godaddy
                                                 & Garden        Online
549   repairair.org                       Home
                                           Unknown
                                                 & Garden        Online
550   caregiverconnection.org              Godaddy               Online
551   5starhotelsdubai.com                Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 14 of 69 PageID #:727


                         A                B        D                     E
552   5starhotelsfrankfurt.com            Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
553   5starhotelsgeneva.com               Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
554   5starhotelsmiamibeach.com           Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
555   5starhotelsmunich.com               Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
556   5starhotelsprague.com               Travel
                                           Godaddy
                                                 & Hospitality   Domain Redirect
557   hotelsairportamsterdam.com           Godaddy               Domain Redirect
558   hotelsairportlondon.com              Godaddy               Domain Redirect
559   hotelsairportmiami.com               Godaddy               Domain Redirect
560   hotelsairportparis.com               Godaddy               Domain Redirect
561   5starhotelsdoha.com                 Travel
                                           Godaddy
                                                 & Hospitality   Offline
562   5starhotelsnewyork.com              Travel
                                           Godaddy
                                                 & Hospitality   Offline
563   allhotels                            Unknown             Offline
564   flockdraw.com                       Arts
                                           Unknown
                                               & Entertainment Online
565   quizanswers.com                     Toys
                                           Godaddy
                                                & Games        Online
566   all4love.net                         Unknown             Online
567   allhotelsairport.com                Travel
                                           Godaddy
                                                 & Hospitality Online
568   5starhotelsamsterdam.com            Travel
                                           Godaddy
                                                 & Hospitality Online
569   5starhotelsathens.net               Travel
                                           Godaddy
                                                 & Hospitality Online
570   5starhotelsbangkok.net              Travel
                                           Godaddy
                                                 & Hospitality Online
571   5starhotelsbarcelona.com            Travel
                                           Godaddy
                                                 & Hospitality Online
572   5starhotelsbeijing.net              Travel
                                           Godaddy
                                                 & Hospitality Online
573   5starhotelsberlin.org               Travel
                                           Godaddy
                                                 & Hospitality Online
574   5starhotelsbrugge.com               Travel
                                           Godaddy
                                                 & Hospitality Online
575   5starhotelsbrussels.net             Travel
                                           Godaddy
                                                 & Hospitality Online
576   5starhotelsbudapest.net             Travel
                                           Godaddy
                                                 & Hospitality Online
577   5starhotelscancun.net               Travel
                                           Godaddy
                                                 & Hospitality Online
578   5starhotelscannes.com               Travel
                                           Godaddy
                                                 & Hospitality Online
579   5starhotelscapetown.net             Travel
                                           Godaddy
                                                 & Hospitality Online
580   5starhotelschicago.net              Travel
                                           Godaddy
                                                 & Hospitality Online
581   5starhotelsdoha.net                 Travel
                                           Godaddy
                                                 & Hospitality Online
582   5starhotelsdubai.net                Travel
                                           Godaddy
                                                 & Hospitality Online
583   5starhotelsdublin.net               Travel
                                           Godaddy
                                                 & Hospitality Online
584   5starhotelsedinburgh.net            Travel
                                           Godaddy
                                                 & Hospitality Online
585   5starhotelsflorence.net             Travel
                                           Godaddy
                                                 & Hospitality Online
586   5starhotelsfrankfurt.net            Travel
                                           Godaddy
                                                 & Hospitality Online
587   5starhotelsgeneva.net               Travel
                                           Godaddy
                                                 & Hospitality Online
588   5starhotelshanoi.com                Travel
                                           Godaddy
                                                 & Hospitality Online
589   5starhotelsheathrow.com             Travel
                                           Godaddy
                                                 & Hospitality Online
590   5starhotelshelsinki.com             Travel
                                           Godaddy
                                                 & Hospitality Online
591   5starhotelshongkong.net             Travel
                                           Godaddy
                                                 & Hospitality Online
592   5starhotelsistanbul.net             Travel
                                           Godaddy
                                                 & Hospitality Online
593   5starhotelskrakow.com               Travel
                                           Godaddy
                                                 & Hospitality Online
594   5starhotelskuwait.net               Travel
                                           Godaddy
                                                 & Hospitality Online
595   5starhotelslasvegas.net             Travel
                                           Godaddy
                                                 & Hospitality Online
596   5starhotelslisboa.com               Travel
                                           Godaddy
                                                 & Hospitality Online
597   5starhotelslondon.org               Travel
                                           Godaddy
                                                 & Hospitality Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 15 of 69 PageID #:728


                           A              B        D                      E
598   5starhotelslosangeles.us            Travel
                                           Godaddy
                                                 & Hospitality   Online
599   5starhotelsluxembourg.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
600   5starhotelsmadrid.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
601   5starhotelsmanama.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
602   5starhotelsmelbourne.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
603   5starhotelsmexicocity.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
604   5starhotelsmiamibeach.net           Travel
                                           Godaddy
                                                 & Hospitality   Online
605   5starhotelsmilano.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
606   5starhotelsmunich.net               Travel
                                           Godaddy
                                                 & Hospitality   Online
607   5starhotelsmuscat.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
608   5starhotelsnews.com                 Travel
                                           Godaddy
                                                 & Hospitality   Online
609   5starhotelsnewyork.org              Travel
                                           Godaddy
                                                 & Hospitality   Online
610   5starhotelsnice.net                 Travel
                                           Godaddy
                                                 & Hospitality   Online
611   5starhotelsoslo.com                 Travel
                                           Godaddy
                                                 & Hospitality   Online
612   5starhotelsparis.net                Travel
                                           Godaddy
                                                 & Hospitality   Online
613   5starhotelsprague.org               Travel
                                           Godaddy
                                                 & Hospitality   Online
614   5starhotelspraque.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
615   5starhotelsreservations.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
616   5starhotelsshanghai.net             Travel
                                           Godaddy
                                                 & Hospitality   Online
617   5starhotelssingapore.net            Travel
                                           Godaddy
                                                 & Hospitality   Online
618   5starhotelsstockholm.net            Travel
                                           Godaddy
                                                 & Hospitality   Online
619   5starhotelssydney.net               Travel
                                           Godaddy
                                                 & Hospitality   Online
620   5starhotelstokyo.com                Travel
                                           Godaddy
                                                 & Hospitality   Online
621   5starhotelstoronto.net              Travel
                                           Godaddy
                                                 & Hospitality   Online
622   5starhotelsvenice.net               Travel
                                           Godaddy
                                                 & Hospitality   Online
623   5starhotelsvienna.net               Travel
                                           Godaddy
                                                 & Hospitality   Online
624   5starhotelszurich.net               Travel
                                           Godaddy
                                                 & Hospitality   Online
625   5starsluxuryhotels.com               Godaddy               Online
626   airporthotelsalicante.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
627   airporthotelsarlanda.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
628   airporthotelsauckland.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
629   airporthotelsbergamo.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
630   airporthotelsbirmingham.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
631   airporthotelsbrisbane.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
632   airporthotelsbrussels.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
633   airporthotelscalgary.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
634   airporthotelscologne.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
635   airporthotelscopenhagen.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
636   airporthotelsdoha.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
637   airporthotelsdusseldorf.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
638   airporthotelsedinburgh.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
639   airporthotelsfortlauderdale.com     Travel
                                           Godaddy
                                                 & Hospitality   Online
640   airporthotelsfrankfurt.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
641   airporthotelsgeneva.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
642   airporthotelsglasgow.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
643   airporthotelshamburg.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 16 of 69 PageID #:729


                          A               B        D                      E
644   airporthotelshannover.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
645   airporthotelsjohannesburg.com       Travel
                                           Godaddy
                                                 & Hospitality   Online
646   airporthotelskualalumpur.com        Travel
                                           Godaddy
                                                 & Hospitality   Online
647   airporthotelslasvegas.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
648   airporthotelslisboa.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
649   airporthotelsluton.com              Travel
                                           Godaddy
                                                 & Hospitality   Online
650   airporthotelslyon.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
651   airporthotelsmalaga.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
652   airporthotelsmarseille.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
653   airporthotelsmelbourne.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
654   airporthotelsmexicocity.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
655   airporthotelsmoscow.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
656   airporthotelsnice.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
657   airporthotelsorly.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
658   airporthotelsparis.net              Travel
                                           Godaddy
                                                 & Hospitality   Online
659   airporthotelsperth.com              Travel
                                           Godaddy
                                                 & Hospitality   Online
660   airporthotelsprague.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
661   airporthotelsquebec.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
662   airporthotelsrome.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
663   airporthotelssanfransisco.com       Travel
                                           Godaddy
                                                 & Hospitality   Online
664   airporthotelssaopaulo.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
665   airporthotelsschiphol.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
666   airporthotelsshanghai.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
667   airporthotelsstansted.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
668   airporthotelsstuttgart.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
669   airporthotelstelaviv.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
670   airporthotelstoulouse.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
671   airporthotelsvenice.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
672   airporthotelsvienna.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
673   airporthotelswarsaw.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
674   airporthotelswashington.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
675   airporthotelszurich.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
676   applicationindustry.com              Godaddy               Online
677   autorentotal.com                     Godaddy               Online
678   bangkokhotelsairport.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
679   carrentalairport.net                Travel
                                           Godaddy
                                                 & Hospitality   Online
680   carrentalsairport.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
681   familyroomhotel.com                  Godaddy               Online
682   familyroomhotels.com                 Godaddy               Online
683   hotelaccessible.com                  Godaddy               Online
684   hotelsaccessible.com                Travel
                                           Godaddy
                                                 & Hospitality   Online
685   hotelsairport.mobi                   Godaddy               Online
686   hotelsairportbeijing.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
687   hotelsairportchicago.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
688   hotelsairportdubai.com              Travel
                                           Godaddy
                                                 & Hospitality   Online
689   hotelsairportdublin.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 17 of 69 PageID #:730


                            A             B        D                       E
690   hotelsairportgatwick.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
691   hotelsairportheathrow.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
692   hotelsairportlosangeles.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
693   hotelsairportmanchester.com         Travel
                                           Godaddy
                                                 & Hospitality   Online
694   hotelsairportmontreal.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
695   hotelsairportnewark.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
696   hotelsairportsydney.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
697   hotelsairporttoronto.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
698   hotelsathensairport.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
699   hotelsbarcelonaairport.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
700   hotelscharlesdegaulle.com            Godaddy               Online
701   hotelshelsinkiairport.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
702   hotelshongkongairport.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
703   hotelsistanbulairport.com           Travel
                                           Godaddy
                                                 & Hospitality   Online
704   hotelsmadridairport.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
705   hotelsmilanairport.com              Travel
                                           Godaddy
                                                 & Hospitality   Online
706   hotelsmobile.mobi                    Godaddy               Online
707   hotelsmunichairport.com             Travel
                                           Godaddy
                                                 & Hospitality   Online
708   hotelsnewyorkairport.com            Travel
                                           Godaddy
                                                 & Hospitality   Online
709   hotelsosloairport.com               Travel
                                           Godaddy
                                                 & Hospitality   Online
710   hotelsvancouverairport.com          Travel
                                           Godaddy
                                                 & Hospitality   Online
711   luxuryhotelsairport.com              Godaddy               Online
712 best-xraythechnician.com               Unknown               Offline
713 bestrespiratorytherapyprograms.com    Health
                                           Godaddy
                                                 & Beauty        Online
714 bestmedicalassistanteducation.com     Educational
                                           Godaddy               Online
715 houseplantsexperts.com                 Unknown               Offline
716 houseplantsexpert.com                 Home
                                           Namecheap
                                               & Garden          Online
717 theautomatedfuture.com                 Godaddy               Online
718   loginguide.co                        Unknown               Online
719   reheatsuite.com                      Siteground            Online
720   baseballcoachingtips.net             Unknown               Domain Redirect
721   happycustomersreview.com             Unknown               Online
722   longboardplanet.com                 Sporting
                                           GodaddyGoods          Online
723 90sjam.com                            Apparel
                                           Shopify& Accessories
                                                             Online
724 theflyingdiscs.com                    Sporting
                                           GodaddyGoods      Online
725   WestStartHome.com                    Shopify               Online
726   hikingcampingshop.com                Shopify               Online
727   gocamerageek.com                    Camera
                                           Shopify & Optics      Online
728   totaleye.org                        Health
                                           Godaddy
                                                 & Beauty        Online
729   4x4paradise.com                      Siteground          Online
730   extensivelyreviewed.com             Reviews
                                           Godaddy             Online
731   thecarmoguls.com                    Vehicles
                                           Siteground
                                                   & Parts     Online
732   effectivewildlifesolutions.com      Animals
                                           Godaddy & Pet Supplies
                                                               Online
733   heatpressmachineguide.com           Arts
                                           Godaddy
                                               & Entertainment Online
734   create-crafts.com                   Arts
                                           Godaddy
                                               & Entertainment Online
735   freezerguru.com                     Home
                                           Godaddy
                                                 & Garden      Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 18 of 69 PageID #:731


                         A                B        D                    E
736 todaysorthodontist.com                 Unknown            Online
737 best-pharmacytechnician.com           Careers
                                           Godaddy            Online
738 copeortho.com                         Health
                                           Unknown
                                                 & Beauty     Online
739 smilesrevealed.com                     Unknown            Online
740 watermatcher.com                      Home
                                           Godaddy
                                               & Garden       Online
741 aztecgolf.com                         Sporting
                                           Shopify Goods      Online
742 alt-heal.com                          Health
                                           Godaddy& Beauty    Online
743 stayhunting.com                       Lifestyle
                                           Godaddy            Online
744   rockjoker.com                        Shopify            Online
745   drops-direct.com                     Unknown            Online
746   woodworkboss.com                    Hardware
                                           Godaddy            Online
747   tinyhomelives.com                   Lifestyle
                                           Godaddy            Online
748   preparednessmama.com                Lifestyle
                                           Godaddy            Online
749   wildernesstoday.com                 Lifestyle
                                           Godaddy            Online
750   pickvacuumcleaner.com               Home
                                           Godaddy
                                                 & Garden     Online
751   yourshapeyourlife.com               Health
                                           Godaddy& Beauty    Online
752   25giftideas.com                     Gifts
                                           Unknown            Online
753   trendingmed.info                    Health
                                           Godaddy& Beauty    Domain Redirect
754   trendingmed.net                     Health
                                           Godaddy& Beauty    Domain Redirect
755   trendingmed.org                     Health
                                           Godaddy& Beauty    Domain Redirect
756   trendingmed.com                     Health
                                           Godaddy& Beauty    Online
757   themonitordaily.com                 Media
                                           Godaddy            Online
758   electricfireplacecenter.com         Home
                                           Shopify
                                                 & Garden    Online
759   hvacify.com                         Home
                                           Godaddy
                                                 & Garden    Online
760   bestsmokersinfo.com                 Food
                                           Godaddy
                                                Beverage & Tobacco
                                                             Online
761   techdreamship.com                    Unknown           Offline
762   mathewz.com                         Home
                                           Shopify
                                                 & Garden    Online
763   ridedriveelectric.com               Vehicles
                                           Godaddy& Parts    Online
764   kingdomimpactnow.com                Religious
                                           Unknown& Ceremonial
                                                             Online
765   syntheticsmarts.com                 Electronics
                                           Godaddy           Online
766   topbestvr.com                       Electronics
                                           Unknown            Online
767   loginassistants.com                  Unknown            Online
768   supremedude.com                      Unknown            Online
769   ideahackedstore.com                  Shopify            Online
770   marketplacepioneers.com             Business
                                           Godaddy& IndustrialOnline
771   technologydreamer.com               Electronics
                                           Unknown            Online
772 route4us.com                          Travel
                                           Unknown
                                                 & Hospitality Online
773 supergrilling.com                      Siteground          Online
774 luxuryshaves.com                      Health
                                           Godaddy
                                                 & Beauty      Online
775   watch-ave.com                       Apparel
                                           Shopify& Accessories
                                                             Online
776   salarieswiki.com                    Careers
                                           Unknown           Online
777   everythingbackyard.com               Unknown           Domain Redirect
778   nationaldailypress.com              Media
                                           Godaddy           Offline
779   uneekinc.com                        Apparel
                                           Shopify& Accessories
                                                             Online
780   localvictory.com                    Politics
                                           Godaddy           Online
781   reviewsoutdoors.com                 Lifestyle
                                           Unknown           Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 19 of 69 PageID #:732


                             A            B       D                     E
782 thelionswing.com                       Unknown            Online
783 allorganicreviews.com                 Reviews
                                           Unknown           Online
784 versuswebhosting.com                  Software
                                           Unknown           Online
785 weddingbandsforboth.com               Apparel
                                           Godaddy& Accessories
                                                             Online
786 thetoolstandard.com                    Siteground         Online
787 thedigester.com                       Health
                                           Godaddy
                                                 & Beauty     Online
788 macsumo.com                           Electronics
                                           Godaddy            Online
789 TheAwesomeParents.com                  Shopify            Online
790 theworkingfamily.org                   Godaddy            Online
791 allsalonprices.com                    Health
                                           Godaddy
                                                 & Beauty     Online
792 womenswealth.money                    Business
                                           Unknown& IndustrialOnline
793 veripurchase.com                      Business
                                           Godaddy& IndustrialOnline
794   antiagingworld.net                   Unknown            Domain Redirect
795   livelongstayyoung.com               Health
                                           Godaddy
                                                 & Beauty     Online
796   bestseekers.com                     Reviews
                                           Godaddy            Online
797   helpfulforhomes.com                  Godaddy            Online
798   thebestofs.com                      Reviews
                                           Godaddy            Online
799   hc6drops.com                         Unknown            Online
800   cordovadecor.com                     Unknown            Online
801   hcg-drops-direct.com                Health
                                           Unknown
                                                 & Beauty     Online
802   topnightstands.com                   Shopify            Online
803   theplanetofbaseball.com             Sporting
                                           GodaddyGoods       Online
804   osteoporosisinstitute.org           Health
                                           Unknown
                                                 & Beauty     Online
805   knivesthatmakethecut.com            Home
                                           Siteground
                                                  & Garden    Online
806   bestinnews                           Unknown            Offline
807   redwhiteandright                     Unknown            Offline
808   redbluedivide.com                   Politics
                                           Godaddy            Online
809   americangreatness2020.com           Politics
                                           Shopify            Online
810   painawaydevices.com                 Health
                                           Godaddy & Beauty   Online
811   LeftAndBlue.com                      Shopify            Online
812   progressiveliberal.net              Politics
                                           Godaddy            Online
813   theglobalclimate.net                 Godaddy            Online
814   bestinnews.com                      Media
                                           Godaddy            Online
815   reasonstoskipthehousework.com       Lifestyle
                                           Godaddy            Online
816   vinylrecordsusa.com                  Shopify             Online
817   artofthesong.org                    Arts
                                           Unknown
                                               & Entertainment Online
818   thejeansite.com                     Apparel
                                           Godaddy& AccessoriesOnline
819   standingoproject.com                Arts
                                           Unknown
                                               & Entertainment Online
820   thesingerscorner.com                Arts
                                           Godaddy
                                               & Entertainment Online
821   argylereserve.com                    Shopify             Online
822   yourcigarlounge.com                 Food
                                           Godaddy
                                                Beverage & Tobacco
                                                               Online
823   redrightvideos.com                   Unknown            Online
824   steadfastandloyal.com                Unknown            Online
825   thepatriotchronicles.com             Unknown            Online
826   thejobexplorer.com                  Careers
                                           Godaddy            Online
827   playtruckgames.net                  Toys
                                           Godaddy
                                               & Games        Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 20 of 69 PageID #:733


                         A                B        D                    E
828 hothomeair.com                        Home
                                           Godaddy
                                                & Garden      Online
829 energydestination.com                 Business
                                           Godaddy& IndustrialOnline
830   letsplaybilliards.com                Siteground        Online
831   mindfulbodyrestoration.com           Siteground        Online
832   barkeepshop.com                      Unknown           Offline
833   jobapplicationpoint.com             Careers
                                           Unknown           Online
834   whiskywire.com                      Food
                                           Godaddy
                                                Beverage & Tobacco
                                                             Online
835   maintenancetrends.net               Hardware
                                           Godaddy           Online
836   homewarrantyfix.com                 Home
                                           Unknown
                                                 & Garden      Online
837   maintenancetrends.com                Unknown             Online
838   whiskeywire.com                      Unknown             Online
839   thememr.com                         Sporting
                                           Shopify Goods       Online
840   yourshortgame.com                   Sporting
                                           GodaddyGoods        Online
841   therealestateauthority.net           Unknown             Domain Redirect
842   careeractivate.com                  Business
                                           Unknown& IndustrialOnline
843   actorscareerguide.com               Arts
                                           Godaddy
                                               & Entertainment Online
844   presscave.com                        Godaddy             Online
845   yaizer.com                           Godaddy             Online
846   allkidsreviews.com                  Reviews
                                           Unknown            Online
847   videogamesbase.com                   Shopify            Online
848   videogamebase.com                    Unknown            Online
849   Prepperific.com                      Shopify            Online
850   sidesleeperguide.com                Home
                                           Godaddy
                                                & Garden      Online
851 rightsidered.com                      Shopify             Online
852 thespinningglobe.com                  Media
                                          Godaddy             Online
853 itsfinetowine.com                     Food
                                           Siteground
                                                Beverage & Tobacco
                                                             Online
854 alarm-reviews.net                     Home
                                           Godaddy
                                                 & Garden    Online
855 streetwarenova.com                     Unknown           Offline
856 streetwearnova.com                    Apparel
                                           Shopify& Accessories
                                                             Online
857 todaystriathlete.com                  Sporting
                                           GodaddyGoods      Online
858   spinningglobe.com                    Unknown           Domain Redirect
859   hikingstore.net                     Sporting
                                           Shopify Goods     Online
860   shopmyamerica.com                   Apparel
                                           Shopify& Accessories
                                                             Online
861   the-fund-raiser.org                  Godaddy           Online
862   appliancetrading.com                 Unknown            Offline
863   jobdescriptionswiki.com             Careers
                                           Unknown            Online
864   epoxycrafts.com                     Gifts
                                           Shopify            Online
865   mrgarbagedisposal.com               Home
                                           Godaddy
                                                & Garden      Offline
866   AppliancesTrading.com               Home
                                           Shopify& Garden    Online
867   ahumidor.com                        Food
                                           Shopify
                                                 Beverage & Tobacco
                                                              Online
868   internationalbrief.com              Politics
                                           Godaddy            Online
869   worldnewshub.org                    Media
                                           Godaddy            Online
870 otakubasics.com                        Shopify             Online
871 thetvexpert.com                       Electronics
                                           Godaddy             Online
872 dogfoodlife.com                       Animals
                                           Godaddy & Pet Supplies
                                                               Online
873 dogizdog.com                          Animals
                                           Shopify & Pet Supplies
                                                               Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 21 of 69 PageID #:734


                            A             B        D                    E
874 menhairstylist.com                    Health
                                           Unknown
                                                 & Beauty     Online
875 trampolinefirst.com                   Toys
                                           Godaddy
                                               & Games        Online
876 consolidatetimes.com                  Media
                                           Godaddy            Online
877   medicaldrugeffects.com               Unknown            Offline
878   sideeffectanswers.com               Health
                                           Godaddy
                                                 & Beauty     Online
879   yourfoodpro.com                     Food
                                           Godaddy
                                               Beverage & Tobacco
                                                              Online
880   mysmartplan.org                     Business
                                           Godaddy& IndustrialOffline
881 timepiecevault.com                     Shopify           Online
882 winecellarcenter.com                   Shopify           Online
883 wristwatchlife.com                    Apparel
                                           Godaddy& Accessories
                                                             Online
884   justlawngarden.com                   Shopify            Online
885   reefnation.org                       Godaddy            Domain Redirect
886   reefnation.com                      Lifestyle
                                           Godaddy            Online
887   thewaterwhippers.com                Sporting
                                           GodaddyGoods       Online
888   notjustworms.com                     Godaddy            Online
889   thekeyofmastery.com                  Siteground         Online
890   comeupgear.com                      Sporting
                                           Unknown Goods      Online
891   fpvdronereviews.com                 Toys
                                           Godaddy
                                                & Games       Online
892   thedigitalrenewal.com               Electronics
                                           Godaddy            Online
893   digimorphing.com                     Godaddy            Online
894   sunrisedrone.com                     Shopify            Online
895   topwebhost.net                      Software
                                           Unknown            Online
896   GardenAlways.com                    Home
                                           Shopify
                                                 & Garden     Online
897   ourglobalclimate.com                 Godaddy            Online
898   healthyskinsolutions.org             Unknown            Offline
899   newageskincarenow.com                Unknown            Offline
900   healthyskinsolutions.com            Health
                                           Unknown
                                                 & Beauty     Online
901   clixit.com                          Health
                                           Unknown
                                                 & Beauty     Online
902   foreclosuredefense.com              Business
                                           Unknown& IndustrialOnline
903   fabweb.org                          Media
                                           Godaddy            Online
904 toplivingroomfurniture.com             Shopify            Online
905 freefeast.info                        News
                                           Godaddy            Online
906 picwink.com                            Shopify            Online
907 camcordernow.com                      Camera
                                           Godaddy & Optics   Online
908 thegamerxp.com                        Toys
                                           Godaddy
                                               & Games        Online
909   FandomCentre.com                    Apparel
                                           Shopify& Accessories
                                                             Online
910   jobdescriptionshub.com              Careers
                                           Unknown           Online
911   ruraldevelopmentloan.org             Godaddy           Online
912   momsmartnothard.com                 Baby
                                           Godaddy
                                               & Toddler     Offline
913   netflixupdate.com                   Media
                                           Godaddy           Offline
914   fitnessgurureviews                   Unknown            Offline
915   fitnessgurureviews.com               Unknown            Offline
916   infantroute.com                     Baby
                                           Shopify
                                               & Toddler      Online
917   homesocool.com                      Home
                                           Godaddy
                                                & Garden      Online
918 AllPopCulture.com                      Shopify            Online
919 sexybodyfitness.com                   Health
                                           Godaddy
                                                 & Beauty     Online
      Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 22 of 69 PageID #:735


                             A            B        D                     E
920   fitnesstechpro.com                  Health
                                           Unknown
                                                 & Beauty      Online
921   thesleepingstore.com                 Shopify             Online
922   howtoassistants.com                 Educational
                                           Unknown             Online
923   leavesthatheal.com                  Health
                                           Godaddy
                                                 & Beauty      Online
924   PaleoTrader.com                      Shopify             Online
925   debbieshotelreviews.com              Namecheap           Offline
926   debbiescaribbeanresortreviews.com   Travel
                                           Namecheap
                                                 & Hospitality Online
927   debbiesdominicantravel.com          Travel
                                           Namecheap
                                                 & Hospitality Online
928   businessinmexico.org                Business
                                           Godaddy& IndustrialOnline
929   gpunerd.com                         Electronics
                                           Godaddy             Online
930   RiptideNutrition.com                Health
                                           Shopify& Beauty     Online
931   virtualgymbag.com                    Shopify             Online
932   mantasticpursuites.com               Unknown             Offline
933   shavingsolutions.net                 Unknown             Offline
934   cleanairtips.com                     Siteground          Online
935   shavingsolution.net                 Health
                                           Unknown& Beauty     Online
936   mantasticpursuits.com               Lifestyle
                                           Godaddy             Online
937 backatlas.com                         Health
                                           Shopify
                                                 & Beauty      Online
938 holistictreatmentoptions.com          Health
                                           Godaddy
                                                 & Beauty      Online
939 salarysite.com                        Careers
                                           Godaddy             Online
940 airsoftalways.com                     Guns/Firearms
                                           Shopify             Online
941 nofearsport.com                       Reviews
                                           Godaddy             Online
942 electricscootercenter.com             Sporting
                                           GodaddyGoods        Online
943   hcgdietreview.om                     Unknown           Offline
944   bucksof.com                         Apparel
                                           Shopify& Accessories
                                                             Online
945   iresumecoverletter.com              Careers
                                           Unknown           Online
946   thegunrights.com                    Guns/Firearms
                                           Godaddy           Online
947   ar15scopecenter.com                 Guns/Firearms
                                           Godaddy           Online
948   hikingcampingguide.com              Sporting
                                           GodaddyGoods      Online
949   outdoorsvoyager.com                 Sporting
                                           GodaddyGoods      Online
950   pillowprofessional.com              Home
                                           Godaddy
                                                 & Garden    Online
951   cakesprices.com                     Food
                                           Unknown
                                                Beverage & Tobacco
                                                             Online
952   onthisride.com                      Toys
                                           Godaddy
                                               & Games       Online
953   luxurytravel.info                   Travel
                                           Unknown
                                                 & Hospitality Online
954   loveallkids.com                     Baby
                                           Shopify
                                               & Toddler       Online
955   webcourse101.com                     Unknown             Offline
956   contentinjection.com                 Godaddy             Online
957   virtualphotographystudio.com        Camera
                                           Godaddy & Optics    Online
958   4ra.in                              Business
                                           Godaddy& IndustrialOnline
959   scrapthatbook.com                   Camera
                                           Godaddy & Optics    Online
960   chicksnews.com                      Media
                                           Godaddy             Online
961   probestvr.com                       Toys
                                           Unknown
                                                & Games        Online
962   buybedroomfurniture.com              Shopify             Online
963   myfamilytent.com                    Sporting
                                           GodaddyGoods        Offline
964   laptopstech.com                     Electronics
                                           Godaddy             Online
965   netflixguides.com                   Media
                                           Unknown             Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 23 of 69 PageID #:736


                              A            B        D                     E
966 thecloudfuture.com                     Software
                                            Godaddy             Online
967 loginonlinehelp.com                     Unknown             Online
968 proaudioguides.com                     Electronics
                                            Siteground          Online
969 golfsquawk.com                          Godaddy             Domain Redirect
970    customersurveyassist.com             Unknown             Online
971    login.expert                         Unknown             Online
972    lauracopephotography.com             Unknown             Offline
973    photogartphy.com                    Camera
                                            Unknown
                                                  & Optics      Online
974    sigma-rumors.com                     Godaddy             Online
975    lauracope.com                        Unknown             Online
976    theartrush.com                      Camera
                                            Unknown
                                                  & Optics      Online
977    accessmyit.com                       Unknown             Online
978    ourgeeks.com                         Godaddy             Online
979    muscleradio.com                      Unknown             Offline
980 mancaveoutpost.com                      Shopify             Online
981 copypastecharacter.com                  Godaddy             Online
982    emojishoppe.com                      Shopify           Online
983    zoomthelist.com                      Godaddy           Online
984    shopmonkeyfit.com                   Apparel
                                            Shopify& Accessories
                                                              Online
985    exerciseearth.com                   Health
                                            Shopify
                                                  & Beauty    Online
986    bestsurgicaltechschools.com         Careers
                                            Godaddy           Online
987    recoveryourhealthtoday.com          Health
                                            Unknown
                                                  & Beauty      Online
988    therescuering.com                   Animals
                                            Shopify & Pet Supplies
                                                                Online
989    webloggerz.com                      Business
                                            Godaddy& IndustrialOnline
990    rescueinformer.com                  Animals
                                            Godaddy & Pet Supplies
                                                                Online
991    toypetreviews.com                   Animals
                                            Unknown & Pet Supplies
                                                                Online
992    backtorelax.com                     Health
                                            Siteground
                                                  & Beauty      Online
993    thehairdoctors.org                  Health
                                            Unknown
                                                  & Beauty      Offline
994    gardenambition.com                  Home
                                            Godaddy
                                                  & Garden      Online
995    charitytruth.com                     Godaddy             Online
996 loginoz.com                             Unknown             Online
997 themexicanexperience.com               Travel
                                            Unknown
                                                  & Hospitality Online
998    droneista.com                       Toys
                                            Unknown
                                                  & Games      Online
999    mygardeningnetwork.com              Home
                                            Godaddy& Garden    Offline
1000   thefutureworld.org                   Godaddy            Online
1001   machmachines.com                    Electronics
                                            Godaddy            Online
1002   cuisinestudy.com                    Food
                                            Godaddy
                                                  Beverage & Tobacco
                                                               Online
1003   yourcoffeebuzz.com                  Food
                                            Godaddy
                                                  Beverage & Tobacco
                                                               Online
1004   bestelectrictoothbrushlab.com       Health
                                            Godaddy & Beauty   Online
1005   takingonissues.com                  Politics
                                            Unknown            Online
1006   dollarcents.org                     Business
                                            Godaddy& IndustrialOnline
1007   yourwealthpuzzle.com                 Unknown             Online
1008   coolbjj.com                         Sporting
                                            Shopify Goods       Online
1009   gunsmithu.net                       Guns/Firearms
                                            Godaddy             Online
1010   blacksmokemedia.com                 Vehicles
                                            Godaddy& Parts      Online
1011   fishingrex.com                      Sporting
                                            GodaddyGoods        Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 24 of 69 PageID #:737


                               A           B         D                E
1012   huntspot.com                        Sporting
                                            GodaddyGoods       Online
1013   libera.la                            Unknown            Domain Redirect
1014   simplefamilypreparedness.com        Lifestyle
                                            Godaddy            Online
1015   dividendmantra.com                  Business
                                            Godaddy& IndustrialOnline
1016   creacionderiqueza.com               Business
                                            Godaddy& IndustrialOnline
1017   pregmed.org                         Health
                                            Godaddy& Beauty    Online
1018 sunriseelephant.com                   Lifestyle
                                            Shopify            Online
1019 thesafariworld.com                    Lifestyle
                                            Godaddy            Online
1020   gentlehomespa.com                    Siteground         Online
1021   argyllfreepress.com                 Media
                                            Godaddy            Online
1022   lovebackyard.com                    Home
                                            Godaddy
                                                  & Garden     Online
1023   homestylzz.com                      Home
                                            Godaddy
                                                  & Garden     Online
1024 sunsationalframes.com                 Apparel
                                            Siteground
                                                   & Accessories
                                                              Online
1025 propertyinvestinggenie.com             Unknown           Offline
1026   goodsonelectric.com                 Business
                                            Unknown& IndustrialDomain Redirect
1027   electricauthority.org                Godaddy            Online
1028   wheresmycaddie.com                  Sporting
                                            GodaddyGoods       Online
1029   consumercharts.com                  Reviews
                                            Godaddy            Online
1030   yourlonggame.com                    Sporting
                                            GodaddyGoods       Online
1031   tipsforcamping.org                   Unknown            Offline
1032   tipsforcamping.net                  Sporting
                                            Unknown Goods      Online
1033   homebuyercafe.com                   Business
                                            Godaddy& IndustrialDomain Redirect
1034   homebuyercafe.net                    Godaddy            Online
1035   ragemaker.net                       Toys
                                            Godaddy
                                                & Games        Online
1036   easy-diabetic-recipes.com           Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                               Online
1037   frugalfabulousfinds.com              Godaddy            Online
1038   cleanhomecleanmind.com              Home
                                            Siteground
                                                  & Garden     Online
1039   bestbedroomdecor.com                 Shopify            Online
1040   topbathroomvanities.com              Shopify            Online
1041   propertiesandadoptions.com           Unknown            Offline
1042   collegeprepoptions.com              Business
                                            Godaddy& IndustrialOnline
1043   buildthemuscle.org                  Health
                                            Godaddy
                                                  & Beauty     Domain Redirect
1044   animalsbeingcute                     Unknown            Offline
1045   examinedexistance.com                Unknown            Offline
1046   animalsbeingcute.com                Animals
                                            Godaddy& Pet Supplies
                                                               Online
1047   examinedexistence.com               Media
                                            Godaddy            Online
1048   jcer.info                           Reviews
                                            Godaddy            Online
1049   aquapuraswim.com                    Apparel
                                            Shopify& AccessoriesOnline
1050   projectionsupply.com                 Shopify             Online
1051   corgilover.guru                     Animals
                                            Shopify & Pet Supplies
                                                                Online
1052   growthfreaks.com                    Business
                                            Godaddy& IndustrialOnline
1053   maxbrainfunction.com                Health
                                            Godaddy
                                                  & Beauty      Online
1054 maxhomeremedies.com                   Health
                                            Unknown& Beauty    Online
1055 outdoorsportsgearlab.com               Siteground         Online
1056 grandparentinginfo.com                Lifestyle
                                            Godaddy            Online
1057 customersurvey101.com                  Unknown            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 25 of 69 PageID #:738


                               A            B         D                     E
1058   ballandracket.com                    Sporting
                                             Shopify Goods         Online
1059   hardwaresecrets.com                  Electronics
                                             Godaddy               Online
1060   webdesignerhub.com                   Educational
                                             Godaddy               Online
1061   todaysalaska.com                     Travel
                                             Godaddy
                                                   & Hospitality   Online
1062   bluemoontelescopes.com               Camera
                                             Shopify & Optics    Online
1063   mygermanshepherd.net                 Animals
                                             Godaddy & Pet Supplies
                                                                 Offline
1064   myspaniel.net                         Godaddy             Offline
1065   bestjrtlovers.com                    Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1066   championshipbreeders.com             Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1067   beaglebud.com                        Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1068   bestbulldoglovers.com                Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1069   bestshihtzulovers.com                Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1070   bestdoglovers.com                    Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1071   poodly.net                           Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1072   fitnessgainsplus.com                 Health
                                             Siteground
                                                     & Beauty   Online
1073   podcastofficial.com                   Siteground         Online
1074   readygamer.com                       Toys
                                             Godaddy
                                                   & Games      Online
1075   thefuturephotographer.com            Camera
                                             Godaddy  & Optics  Online
1076   americandailypatriot.com             Politics
                                             Godaddy            Online
1077   bestcamerasforthemoney.com           Camera
                                             Godaddy  & Optics  Online
1078   opticsgamer.com                      Toys
                                             Godaddy
                                                   & Games      Online
1079   wrdaily.com                           Godaddy            Online
1080   tradefromhome.org                    Business
                                             Godaddy& IndustrialOnline
1081   truckersection.com                   Vehicles
                                             Godaddy& Parts     Online
1082   thesolarhorizon.com                  Business
                                             Godaddy& IndustrialOnline
1083   showmethegreen.ca                    Home
                                             Godaddy& Garden    Online
1084   theactivefamily.org                  Lifestyle
                                             Godaddy            Online
1085 sweetmomsblog.com                      Baby
                                             Unknown
                                                 & Toddler      Online
1086 techmasi.com                           Business
                                             Godaddy& IndustrialOnline
1087 diyformula.com                          Unknown            Online
1088   tapestryaesthetic.com                Home
                                             Shopify
                                                   & Garden      Online
1089   bettertobuybulk.com                  Reviews
                                             Godaddy             Online
1090   dishwasherguides.com                 Home
                                             Godaddy
                                                   & Garden      Online
1091   bestultrasoundtechnicianschools.co   Careers
                                             Godaddy             Online
1092   ajamaicaexperience.com               Travel
                                             Unknown
                                                   & Hospitality Online
1093   shoescast.com                        Apparel
                                             Godaddy& AccessoriesOnline
1094   CellDriven.com                       Electronics
                                             Shopify               Online
1095   discovermorespain.com                Travel
                                             Godaddy
                                                   & Hospitality   Online
1096   best-hvactraining.com                Educational
                                             Godaddy               Online
1097   creativephotoconnect.com             Camera
                                             Unknown & Optics      Online
1098 superbshavers.com                      Health
                                             Siteground
                                                   & Beauty        Online
1099 smarthousetoday.com                    Home
                                             Godaddy
                                                   & Garden        Online
1100 thewoodscraftsman                       Unknown             Offline
1101 wateradventurehub.com                   Siteground          Online
1102 pettreatinfo.com                       Animals
                                             Godaddy & Pet Supplies
                                                                 Online
1103 boxydoggy.com                          Gifts
                                             Unknown               Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 26 of 69 PageID #:739


                          A                B         D                     E
1104 99centrazor.com                       Health
                                            Godaddy
                                                  & Beauty       Online
1105 washerdryerrepairhelp.com             Home
                                            Godaddy
                                                  & Garden       Online
1106 dryernotheating.net                   Home
                                            Godaddy
                                                  & Garden       Online
1107   outdoorcookingnow.com                Shopify            Online
1108   thebrandauthority.net               Business
                                            Unknown& IndustrialDomain Redirect
1109   consumerbrandbuilders.com           Business
                                            Unknown& IndustrialOnline
1110   thebarefootspirit.com               Business
                                            Unknown& IndustrialOnline
1111   carrepairlife.com                   Vehicles
                                            Godaddy& Parts     Online
1112   myphotographyclasses.com            Camera
                                            Godaddy & Optics   Offline
1113   myemttraining.net                   Careers
                                            Godaddy            Offline
1114   tradeschoolu.net                     Unknown              Offline
1115   access2knowledge.org                News
                                            Godaddy
                                                 & Information   Online
1116   electrician-training.net            Educational
                                            Godaddy              Online
1117   plumbingschool.org                  Careers
                                            Godaddy              Online
1118   massagetherapistcareer.org          Careers
                                            Godaddy              Online
1119   hvacu.net                           Careers
                                            Godaddy              Online
1120   liposuctionguide.org                Health
                                            Godaddy
                                                  & Beauty       Online
1121   cnaclassesu.com                     Educational
                                            Godaddy              Online
1122 brewzenmasters.com                     Unknown              Offline
1123 duiauthority.com                       Unknown              Online
1124 everythingfitnessequipment.com         Unknown              Online
1125   fidosfavorite.com                   Animals
                                            Siteground
                                                    & Pet Supplies
                                                                Online
1126   acoollink.com                       News
                                            Unknown
                                                 & Information Online
1127   breezecomputer.com                  Electronics
                                            Godaddy             Online
1128   thewoodcraftsman.com                Arts
                                            Godaddy
                                                & Entertainment Online
1129   woodaddictions.com                  Apparel
                                            Shopify& Accessories
                                                              Online
1130   energyproductslab.com                Siteground        Online
1131   huntgearlab.com                      Siteground        Online
1132   tinyhousesupplyshop.com              Shopify           Online
1133   southafricanfusion.com               Unknown           Offline
1134   middaydaily.com                     Media
                                            Godaddy           Online
1135   tuningguru.com                      Vehicles
                                            Godaddy& Parts    Online
1136   capitalwired.com                    Media
                                            Godaddy           Online
1137   tuningguru.info                      Godaddy           Online
1138   tuningguru.net                       Godaddy           Online
1139   tuningguru.org                       Godaddy           Online
1140   lovelycorral.com                     Godaddy           Domain Redirect
1141 awesomebunkbed.com                     Unknown            Online
1142 betweenthelaces.com                   Apparel
                                            Siteground
                                                   & Accessories
                                                               Online
1143 wallstreethedge.com                   Business
                                            Godaddy& IndustrialOnline
1144 perfectpetboutique.com                 Unknown              Online
1145 theperfectpetboutique.com              Shopify              Online
1146 saltheal.com                          Health
                                            Godaddy
                                                  & Beauty       Online
1147 woodchandeliers.com                   Furniture
                                            Shopify           Online
1148 shopwoodenwatch.com                   Apparel
                                            Shopify& Accessories
                                                              Online
1149 warriordiy.com                        Home
                                            Godaddy
                                                  & Garden    Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 27 of 69 PageID #:740


                            A              B         D                      E
1150 techgadgetplus.net                     Shopify               Online
1151 ourstart.com                          Lifestyle
                                            Godaddy               Online
1152 the-warther-station.co                 Unknown               Offline
1153 betterbed.co                           webflow               Online
1154 the-weather-station.com                AWS                   Online
1155 simpletoilet.com                      Hardware
                                            Godaddy               Online
1156   blog.lolhit.com                     Toys
                                            Unknown
                                                & Games           Domain Redirect
1157   finddigitalmagazine.com              Godaddy               Domain Redirect
1158   finddigitalmagazines.biz             Godaddy               Domain Redirect
1159   finddigitalmagazines.info            Godaddy               Domain Redirect
1160   finddigitalmagazines.net             Godaddy               Domain Redirect
1161   finddigitalmagazines.org             Godaddy               Domain Redirect
1162   tourist2traveler.info                Godaddy               Domain Redirect
1163   tourist2traveler.net                 Godaddy               Domain Redirect
1164   tourist2traveler.org                 Godaddy               Domain Redirect
1165   tourist2traveller.com                Godaddy               Domain Redirect
1166   touristtotraveler.com                Godaddy               Domain Redirect
1167   touristtotraveler.info               Godaddy               Domain Redirect
1168   touristtotraveler.net                Godaddy               Domain Redirect
1169   touristtotraveler.org                Godaddy               Domain Redirect
1170   ideahacks.com                       Health
                                            Godaddy
                                                  & Beauty        Online
1171   39games.com                         Toys
                                            Godaddy
                                                & Games           Online
1172   arcadelots.com                      Toys
                                            Godaddy
                                                & Games           Online
1173   capitalotc.com                      Media
                                            Godaddy               Online
1174   racing-games.org                    Toys
                                            Godaddy
                                                & Games           Online
1175   tourist2traveler.com                Travel
                                            Godaddy
                                                  & Hospitality   Online
1176   bike-games.net                      Toys
                                            Godaddy
                                                & Games           Online
1177   car-racing-games.org                Toys
                                            Godaddy
                                                & Games           Online
1178   free-car-games.net                  Toys
                                            Godaddy
                                                & Games           Online
1179   shootgames.net                      Toys
                                            Godaddy
                                                & Games           Online
1180   finddigitalmagazines.co.uk          Media
                                            Godaddy               Online
1181   gamesinschool.org                   Toys
                                            Godaddy
                                                & Games           Online
1182   dress-games.us                      Toys
                                            Godaddy
                                                & Games           Online
1183 motorcyclesscootersatvsandmore.com     Unknown               Offline
1184 powersportsandmore.net                Vehicles
                                            Godaddy& Parts        Online
1185   powersportsandmore.com               Unknown               Online
1186   hddmag.com                          Electronics
                                            Godaddy               Online
1187   scantoolcenter.com                  Electronics
                                            Godaddy               Online
1188   taketothetrail.com                  Lifestyle
                                            Godaddy               Online
1189   indreviews.com                      Reviews
                                            Godaddy               Online
1190   mybestshaver.com                    Reviews
                                            Godaddy               Offline
1191   yourstudentslounge.com              Reviews
                                            Siteground            Online
1192   brazilbuttliftworkouthq.com          Godaddy               Domain Redirect
1193   websitemakerscript.com              Software
                                            Godaddy               Online
1194   brazilianbuttliftworkouthq.com       Godaddy               Online
1195   best-medicalbillingcoding.com       Educational
                                            Godaddy               Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 28 of 69 PageID #:741


                          A                B         D              E
1196 massagechaircentral.com               Furniture
                                            Shopify          Online
1197 healingthepain.com                    Health
                                            Godaddy
                                                  & Beauty   Online
1198 safrudi.com                            Godaddy          Domain Redirect
1199   friendlyfirefilms.ca                 Unknown          Offline
1200   musiclabor.com                       Godaddy          Offline
1201   reelempire.com                       Godaddy          Offline
1202   mashoid.co                           Godaddy          Online
1203   atthetee.com                        Sporting
                                            GodaddyGoods     Online
1204   acotec.es                            Godaddy          Online
1205   africabtm.com                        Godaddy          Online
1206   arimaxkids.com                       Godaddy          Online
1207   arstic-avs.com                       Godaddy          Online
1208   balamforcongress.com                 Godaddy          Online
1209   carbonneutraljournal.com             Godaddy          Online
1210   chinesesil.org                       Godaddy          Online
1211   cioitexec.com                        Godaddy          Online
1212   claycauleyinc.com                    Godaddy          Online
1213   crosssea.com                         Godaddy          Online
1214   endyfashion.com                      Godaddy          Online
1215   eurasialegalnetwork.com              Godaddy          Online
1216   freshwhitecoat.com                   Godaddy          Online
1217   gabrielandjames.com                  Godaddy          Online
1218   gszl.org                             Godaddy          Online
1219   hairthatway.com                      Godaddy          Online
1220   hbhtour.org                          Godaddy          Online
1221   hnqxgz.com                           Godaddy          Online
1222   howtobuybitcoins.us                  Godaddy          Online
1223   iacdigital.com                       Godaddy          Online
1224   ichc2011.com                         Godaddy          Online
1225   iip-tec.com                          Godaddy          Online
1226   interlinehealth.com                  Godaddy          Online
1227   irrigacion.org                       Godaddy          Online
1228   jamesiha.org                         Godaddy          Online
1229   jonathanweiler.com                   Godaddy          Online
1230   juanpablodipace.net                  Godaddy          Online
1231   jusconcept.com                       Godaddy          Online
1232   lanzhouzx.com                        Godaddy          Online
1233   lifonews.com                         Godaddy          Online
1234   losabrazosdelrio.com                 Godaddy          Online
1235   mexicomiradajoven.com                Godaddy          Online
1236   mitaweb.org                          Godaddy          Online
1237   oceanglitter.com                     Godaddy          Online
1238   parceld.com                          Godaddy          Online
1239   ramnetworkservices.com               Godaddy          Online
1240   shaktidancecompany.com               Godaddy          Online
1241   ten-t-days-2009-naples.eu            Godaddy          Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 29 of 69 PageID #:742


                              A            B       D                     E
1242   texansbringit.com                    Godaddy            Online
1243   thecommonseam.com                    Godaddy            Online
1244   tweetjobs.net                        Godaddy            Online
1245   villageoffallriver-chamber.com       Godaddy            Online
1246   worldipv6day.eu                      Godaddy            Online
1247   wosju.com                            Godaddy            Online
1248   xjtublog.com                         Godaddy            Online
1249   zumbawithbianca.com                  Godaddy            Online
1250 breakthroughm2.com                    Health
                                            Unknown
                                                  & Beauty   Offline
1251 tengiftidea.com                        Unknown          Offline
1252 topratedweightlossshakes.com          Food
                                            Godaddy
                                                Beverage & Tobacco
                                                             Online
1253   myfestivalgear.com                  Apparel
                                            Shopify& Accessories
                                                              Offline
1254   lifetrimmers.com                    Health
                                            Godaddy
                                                  & Beauty    Online
1255   sunnybump.com                        Godaddy           Online
1256   besthardtopgazebos.com              Home
                                            Godaddy
                                                  & Garden    Online
1257   jobapplicationcenter.com            Careers
                                            Godaddy           Online
1258   bestweddingstore.com                Religious
                                            Shopify & Ceremonial
                                                               Online
1259   tenmania.com                        Reviews
                                            Unknown            Online
1260   vegetarianlabs.com                   Shopify            Online
1261   all-things-medical-billing.com      Business
                                            Unknown& IndustrialOnline
1262   hopandcraft.com                      Shopify            Online
1263   heartrhythmcentral.com              Health
                                            Godaddy
                                                  & Beauty     Online
1264   pinplugins.com                      Software
                                            Godaddy            Online
1265   thebestcalculator.com               Media
                                            Godaddy            Online
1266 101electronicsStore.com               Electronics
                                            Shopify            Online
1267 regaltribune.com                      Media
                                            Godaddy            Online
1268 bestsocialplugins.com                 Software
                                            Godaddy            Online
1269   topmakeupvanities.com                Shopify            Online
1270   cerberusgamingpro.com               Toys
                                            Shopify
                                                & Games        Online
1271   jobapplicationreview.com            Careers
                                            Unknown            Online
1272   topbarcarts.com                      Shopify            Online
1273   top10bestbudget.com                 Reviews
                                            Godaddy            Online
1274   reggeniemail.com                     Godaddy            Domain Redirect
1275   reggeniesupport.com                  Godaddy            Domain Redirect
1276   superkidz.co                         Godaddy            Domain Redirect
1277   dessertmenues.com                    Unknown            Offline
1278   superkidz.com                       Business
                                            Godaddy& IndustrialOnline
1279   reggenie.com                        Software
                                            Godaddy            Online
1280   privacy-genie.com                    Godaddy            Online
1281   reggenie-register.com                Godaddy            Online
1282   reggenie.net                         Godaddy            Online
1283   sellreggenie.com                     Godaddy            Online
1284   conservationinstitute.org           Lifestyle
                                            Godaddy            Online
1285   bestpickleballpaddlereviews.com     Sporting
                                            GodaddyGoods       Online
1286   racquetplay.com                     Sporting
                                            GodaddyGoods       Online
1287   whitesummary.com                    Reviews
                                            Godaddy            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 30 of 69 PageID #:743


                              A            B         D                    E
1288   wirednation.net                      Godaddy           Online
1289   rawfoodmagazine.com                 Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                              Online
1290   trendingtechnow.com                 Electronics
                                            Godaddy           Online
1291   apextribune.com                     Media
                                            Godaddy           Online
1292   cnacertification-training.com       Educational
                                            Godaddy           Online
1293 smartgamertech.com                    Toys
                                            Siteground
                                                 & Games        Online
1294 wikiprofessional.org                  Careers
                                            Godaddy             Online
1295   dreamshipmore.com                   Furniture
                                            Shopify            Online
1296   tugofwarwithtime.com                Business
                                            Unknown& IndustrialOnline
1297   templatesassistant.com               Unknown            Online
1298   powerhandtoolkit.com                Hardware
                                            Godaddy            Online
1299 abominableice.com                      Shopify             Online
1300 boxingsociety.com                     Sporting
                                            Unknown  Goods      Online
1301 thetailgatelife.com                   Lifestyle
                                            Godaddy             Online
1302 retrogeektek.com                       Shopify             Online
1303 homeprojectdiy.com                    Home
                                            Godaddy
                                                 & Garden       Online
1304 forgardening.org                      Home
                                            Godaddy
                                                 & Garden       Online
1305 contourify.com                        Health
                                            Shopify
                                                  & Beauty     Online
1306 medrecordsinfo.com                    Business
                                            Godaddy& IndustrialOnline
1307   allgearlab.com                       Siteground           Online
1308   anewpurse.com                       Luggage
                                            Shopify & Bags       Online
1309   rivercruisingguide.com              Travel
                                            Godaddy& Hospitality Online
1310   HomeGymZone.com                      Shopify              Online
1311   sporttechfun.com                    Sporting
                                            GodaddyGoods         Online
1312   itinterviewguide.com                Careers
                                            Unknown              Online
1313   DirectLuxe.com                      Electronics
                                            Shopify              Online
1314   bluestatedaily.com                  Politics
                                            Godaddy              Online
1315   garcinia.com                        Health
                                            Godaddy & Beauty     Online
1316   selfhealinginstitute.com            Lifestyle
                                            Godaddy              Online
1317   garciniacambogia.org                Health
                                            Godaddy & Beauty     Online
1318   best10anything.com                  Reviews
                                            Unknown              Online
1319   allcakeprices.com                   Food
                                            Godaddy
                                                  Beverage & Tobacco
                                                                 Online
1320   myforexchart.com                    Business
                                            Godaddy& IndustrialOffline
1321   petrescueguru.com                   Toys
                                            Godaddy
                                                  & Games        Online
1322   gameadvice.org                      Toys
                                            Godaddy
                                                  & Games        Online
1323   gameguideworld.net                  Toys
                                            Godaddy
                                                  & Games        Online
1324   rowingreviewshubcom.com             Health
                                            Godaddy & Beauty     Online
1325   hiptogetfit.com                     Health
                                            Godaddy & Beauty     Online
1326   wp4fb.com                           Business
                                            Godaddy& IndustrialOnline
1327   bestappetitesuppressant.org         Health
                                            Godaddy & Beauty     Online
1328   funoutdooractivities.com            Toys
                                            Siteground
                                                  & Games        Online
1329   ourpetspot.com                      Animals
                                            Godaddy  & Pet Supplies
                                                                 Online
1330   business-cafe.org                   Business
                                            Unknown& IndustrialOnline
1331   business-cafe.org                   Business
                                            Unknown& IndustrialOnline
1332   captainhunter.com                   Lifestyle
                                            Godaddy              Online
1333   iamgopro.com                        Camera
                                            Godaddy  & Optics    Online
1334   vacuumcleanhub.com                  Home
                                            Godaddy& Garden      Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 31 of 69 PageID #:744


                               A           B         D                    E
1335   clubdoglovers.com                   Animals
                                            Shopify & Pet Supplies
                                                                Online
1336   propetsupplies.com                  Animals
                                            Unknown & Pet Supplies
                                                                Online
1337   neverfunded                          Unknown             Offline
1338   yourverticalgarden.com              Home
                                            Godaddy
                                                  & Garden      Online
1339   ancient-code.com                    Media
                                            Godaddy             Online
1340   wearychef.com                       Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                                Online
1341   best-phlebotomytraining.com         Educational
                                            Godaddy             Online
1342   profitnessjunkies.com                Siteground          Online
1343   securehomesafehome.com               Siteground          Online
1344   PremiumPatioStore.com                Shopify             Online
1345   whereyoustep.com                    Home
                                            Godaddy
                                                  & Garden      Online
1346   travelallstar.com                    Shopify             Online
1347   explorethistown.com                 Travel
                                            Godaddy
                                                  & Hospitality Online
1348   headquarterslist.com                 Unknown             Online
1349   petpalsco.com                       Animals
                                            Shopify & Pet Supplies
                                                                Online
1350   pupsforever.com                     Animals
                                            Shopify & Pet Supplies
                                                                Online
1351   learn-sheet-music.com               Arts
                                            Godaddy
                                                & Entertainment Domain Redirect
1352   electricsmokercernter.com            Unknown             Offline
1353   findoutdoorstructure.com             Unknown             Offline
1354   justsheetmusic.com                  Arts
                                            Godaddy
                                                & Entertainment Online
1355   gamingspace.net                     Toys
                                            Godaddy
                                                 & Games        Online
1356   babystrollerhub.com                 Baby
                                            Godaddy
                                                 & Toddler      Online
1357   electricsmokercenter.com            Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                                Online
1358   justmusicshop.com                   Arts
                                            Godaddy
                                                & Entertainment Online
1359 planetshed.com                         Shopify            Online
1360 wealthmaverick.com                    Business
                                            Unknown& IndustrialOnline
1361   brewtitude.com                      Food
                                            Shopify
                                                 Beverage & Tobacco
                                                                Online
1362   provisionplanning.com               Travel
                                            Godaddy
                                                  & Hospitality Online
1363   telescopereviewer.com               Camera
                                            Unknown & Optics    Online
1364   enhancedkitchen.com                 Home
                                            Godaddy
                                                  & Garden      Online
1365   giftforbooklovers.com               Gifts
                                            Shopify             Online
1366   todayslovelife.com                   Godaddy             Online
1367   walletfuture.com                    Business
                                            Godaddy& IndustrialOnline
1368   1031informer.com                     Godaddy             Online
1369   beyondthecablebox.com               Electronics
                                            Godaddy             Online
1370   the80scalled.com                     Shopify             Online
1371   myfavoritestoolbar.net               Godaddy             Offline
1372   byte-notes.com                      Educational
                                            Godaddy             Online
1373   themarinelife.com                   Sporting
                                            GodaddyGoods        Online
1374   JonnyB.us                           Apparel
                                            Shopify& AccessoriesOnline
1375   toourtable.com                      Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                                Online
1376 beekeepcenter.com                      Unknown            Offline
1377 beekeepercenter.com                   Animals
                                            Godaddy& Pet Supplies
                                                               Online
1378 guyjewels.com                         Apparel
                                            Shopify& Accessories
                                                              Online
1379 milkchicks.com                        Baby
                                            Godaddy
                                                & Toddler     Online
1380 el-zein.shop                          Apparel
                                            Shopify& Accessories
                                                              Online
1381 warrioroftheroad.com                   Unknown           Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 32 of 69 PageID #:745


                                A          B        D                     E
1382   atvbuzz.com                         Vehicles
                                            Shopify & Parts     Online
1383   warrioroftheroads.com               Vehicles
                                            Godaddy& Parts      Online
1384   topfireplaceaccessories.com          Unknown             Online
1385   ellastreasurebox.com                Gifts
                                            Shopify             Online
1386   cardgameinfo.com                    Toys
                                            Godaddy
                                                 & Games        Online
1387   polkadotmall.com                     Shopify             Online
1388   photohow.org                        Camera
                                            Godaddy & Optics    Online
1389   watersoftnercritic.com               Unknown             Offline
1390   menhairstylesworld.com              Health
                                            Unknown
                                                  & Beauty      Online
1391   climbaholic.com                     Sporting
                                            Shopify Goods       Online
1392   BellaMaterna.com                    Baby
                                            Shopify
                                                 & Toddler      Online
1393   trainerbuilder.com                  Educational
                                            Godaddy             Online
1394   watersoftenercritic.com             Home
                                            Godaddy
                                                  & Garden      Online
1395   health-globe.com                    Health
                                            Unknown
                                                  & Beauty      Online
1396   thebabbleout.com                     Godaddy             Online
1397   luxuryhomeone.com                   Home
                                            Godaddy
                                                  & Garden      Online
1398   topunfinishedfurniture.com           Shopify             Online
1399   smarthomesuccess.com                 Shopify             Online
1400   stay-a-stay-at-home-mom.com         Lifestyle
                                            Unknown             Online
1401   refrigeratorbest.com                Home
                                            Godaddy
                                                  & Garden      Online
1402   MomTrustedStore.com                  Shopify             Offline
1403   parent.guide                        Baby
                                            Godaddy
                                                  & Toddler     Online
1404   yesimright.com                      Politics
                                            Godaddy             Online
1405   americaherald.com                    Godaddy             Online
1406   moneyplate.com                      Business
                                            Unknown& IndustrialOffline
1407   the-fund-raiser.com                 Business
                                            Godaddy& IndustrialOnline
1408   disasterrally.com                   Information
                                            Godaddy & News Online
1409   cpoi.org                             Unknown             Online
1410   greatfoodgoodmood.com                Siteground          Online
1411   backtothepast.biz                    Unknown             Domain Redirect
1412 nerdlore.net                          Arts
                                            Godaddy
                                                & Entertainment Offline
1413 buzzharmony.com                       Arts
                                            Godaddy
                                                & Entertainment Online
1414 diyerhacks.com                         Godaddy             Online
1415 throwchic.com                         Home
                                            Unknown
                                                  & Garden      Online
1416 topexpertchoices.com                  Reviews
                                            Godaddy             Online
1417 decorateanddesign.com                 Home
                                            Godaddy
                                                & Garden        Online
1418   lifestylelites.com                   Shopify             Online
1419   bestreviewsinfo.com                 Reviews
                                            Unknown             Online
1420   probestreviews.com                  Reviews
                                            Unknown             Online
1421   bestreviewsnow.com                  Reviews
                                            Unknown             Online
1422   collegefundinformer.com              Unknown             Offline
1423   soccerskillsinfo.com                 Unknown             Offline
1424   collegefundinginformer.com          Business
                                            Godaddy& IndustrialOnline
1425   paradisebed.com                     Home
                                            Godaddy
                                                 & Garden       Online
1426   guidetologin.com                     Unknown             Online
1427   pestkilled.com                      Animals
                                            Godaddy & Pet Supplies
                                                                Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 33 of 69 PageID #:746


                            A              B         D                     E
1428 biologyjunction.com                   Educational
                                            Godaddy               Online
1429 lovemysurface.net                     Electronics
                                            Godaddy               Online
1430   dormopedia.com                      Home
                                            Shopify& Garden       Online
1431   weareaging.com                      Health
                                            Godaddy & Beauty      Online
1432   clearbath.com                       Furniture
                                            Unknown               Online
1433   yourcaringdentist.com               Health
                                            Unknown & Beauty      Online
1434   thepaintballprofessor.com           Sporting
                                            GodaddyGoods          Online
1435   lovelifeandbeyond.com               Quotes/Inspirational
                                            Unknown               Online
1436   ultimateparkourgear.com             Sporting
                                            GodaddyGoods          Online
1437   eadulteducation.net                 Careers
                                            Godaddy               Domain Redirect
1438   eadulteducation.org                  Godaddy               Domain Redirect
1439   hrdevelopmentinfo.com               Careers
                                            Godaddy               Online
1440   lawndethhatcherguide.com             Unknown               Offline
1441   lawndethatcherguide.com             Home
                                            Godaddy& Garden       Online
1442   imageraider.com                      Unknown               Online
1443   spirulina                            Unknown               Offline
1444   macaronicenter.com                   Unknown               Offline
1445   moneybizhome.com                     Godaddy               Offline
1446   bestelectricfireplaces.net          Home
                                            Godaddy& Garden       Online
1447   palebluenews.com                    Politics
                                            Godaddy               Online
1448   mailboxsuperstoreonline.com         Home
                                            Godaddy& Garden       Online
1449   carseatsmart.com                     Unknown               Offline
1450   littlesmush.com                     Baby
                                            Shopify
                                                  & Toddler       Online
1451   carseatmart.com                     Baby
                                            Godaddy
                                                  & Toddler       Online
1452   emovingstorage.com                  Home
                                            Unknown& Garden       Online
1453   nailpolishsite.com                   Shopify           Offline
1454   chicandcharms.com                    Shopify           Online
1455   rununite.com                        Sporting
                                            GodaddyGoods      Online
1456   calendartable.com                    Unknown           Online
1457   unpluggingyourlife.com              Lifestyle
                                            Godaddy           Online
1458   mygermanheritage.com                 Shopify           Offline
1459   pocketchangegourmet.com             Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                              Online
1460   zengreenlife.com                    Health
                                            Godaddy& Beauty   Online
1461   fitnessmembershipfee.com            Health
                                            Unknown& Beauty   Online
1462   momtrustedchoice.com                Baby
                                            Godaddy
                                                 & Toddler    Offline
1463   remediesandbeyond.com               Health
                                            Godaddy& Beauty   Online
1464   lucidspade.com                      Apparel
                                            Shopify& Accessories
                                                              Online
1465   skiinginsider.com                   Sporting
                                            GodaddyGoods      Online
1466   trend-gem.com                        Unknown             Online
1467   caribbeansbest.org                  Travel
                                            Godaddy
                                                  & Hospitality Online
1468   dispatchreview.com                  Reviews
                                            Godaddy             Online
1469   mobilityready.com                   Health
                                            Shopify
                                                  & Beauty      Offline
1470   betterlifewithdiabetes.com          Health
                                            Godaddy
                                                  & Beauty      Online
1471   firesafetyandsuppression.com         Unknown             Offline
1472   vintageguitarmasters.com            Arts
                                            Godaddy
                                                & Entertainment Online
1473   guitar-e-store.com                  Arts
                                            Shopify
                                                & Entertainment Online
1474   closeopenhours.com                   Unknown             Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 34 of 69 PageID #:747


                               A           B        D                    E
1475   nabthatjob.net                      Careers
                                            Godaddy            Offline
1476   gradedreviews.com                   Reviews
                                            Godaddy            Online
1477   457visas.net                        Careers
                                            Godaddy            Online
1478   ecouponshub.com                     Business
                                            Godaddy& IndustrialOnline
1479   smfnew.com                          Software
                                            Unknown            Online
1480   sponsorshipaustralia.com             Unknown            Online
1481   allthingshomewealth.com             Business
                                            Godaddy& IndustrialOnline
1482   exercisebikesexpert.com             Health
                                            Godaddy
                                                  & Beauty     Online
1483   fishingkayaksguide.com              Sporting
                                            GodaddyGoods       Online
1484   watersportstown.com                  Shopify            Online
1485   borrowingbetter.com                 Business
                                            Godaddy& IndustrialOnline
1486 investingpr.com                       Business
                                            Unknown& IndustrialOnline
1487 todaystherapist.net                    Unknown            Online
1488 lady-essentials.com                   Health
                                            Shopify
                                                  & Beauty     Online
1489 discoveraging.com                     Health
                                            Godaddy
                                                  & Beauty     Online
1490   urbanbikelife.com                    Unknown             Offline
1491   foodpreplife.com                    Home
                                            Siteground
                                                  & Garden      Online
1492   prokitchenessentials.com             Siteground          Online
1493   bestriflescopereview.com            Guns/Firearms
                                            Godaddy             Online
1494   notfunded                            Unknown             Offline
1495   idealdive.com                       Sporting
                                            GodaddyGoods        Online
1496   susanhickman.net                     Unknown             Domain Redirect
1497   mentalfitnessinstitute.com          Health
                                            Unknown
                                                  & Beauty      Online
1498   usascholarships.com                 Educational
                                            Godaddy             Online
1499   kitchensinksstore.com                Shopify             Online
1500   statescronical.com                   Unknown             Offline
1501   eliminaterestlesslegsyndrome.com    Health
                                            Godaddy
                                                  & Beauty      Online
1502   staplegunreviews.com                Reviews
                                            Godaddy             Online
1503   heartrepreneur.com                  Business
                                            Unknown& IndustrialOnline
1504   beacontranscript.com                Media
                                            Godaddy             Online
1505   programmerinterview.com             Careers
                                            Godaddy             Online
1506   richestlifestyle.com                Media
                                            Godaddy             Online
1507   enlightenedescape.com               Travel
                                            Godaddy
                                                  & Hospitality Online
1508   theshavewizards.com                  Siteground         Online
1509   niceoven.com                        Home
                                            Godaddy
                                                  & Garden     Online
1510   momsfirstpick.com                    Siteground         Offline
1511   couponsline.com                      Godaddy            Offline
1512   sweepstakesdaily.com                 Godaddy            Online
1513   webcourseworld.com                  Educational
                                            Godaddy            Online
1514   toysgamesandstuff.com               Toys
                                            Godaddy
                                                 & Games       Online
1515   carstakes.com                       Vehicles
                                            Godaddy& Parts     Online
1516   kidsweeps.com                        Godaddy            Online
1517   myvisionhealth.com                  Health
                                            Godaddy
                                                  & Beauty     Offline
1518 healthcaresalariesguide.com           Careers
                                            Unknown            Online
1519 mobilityguardian.com                  Health
                                            Godaddy
                                                  & Beauty     Offline
1520 radardetector-guides.net              Electronics
                                            Godaddy            Online
1521 homegadgetlab.com                      Siteground         Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 35 of 69 PageID #:748


                              A            B       D                      E
1522 guitarfella.com                        Godaddy             Online
1523 millionairemob.com                     Godaddy             Online
1524 audiorumble.com                        Godaddy             Online
1525   epicdressers.com                     Shopify           Online
1526   getkegerators.com                    Shopify           Online
1527   lampsville.com                       Shopify           Online
1528   mattresscafe.com                     Shopify           Online
1529   poolandspazone.com                   Shopify           Online
1530   purfectcathouses.com                 Shopify           Online
1531   wallartvip.com                       Shopify           Online
1532   101doghouses.com                     Shopify           Online
1533   culturehauz.com                      Shopify           Online
1534   mybestshower.com                     Siteground        Offline
1535   onlyforchefs.com                    Apparel
                                            Shopify& Accessories
                                                              Online
1536   weekendswag.com                      Shopify           Online
1537   smokerbeat.com                      Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                              Online
1538   corvettedreamer.com                 Vehicles
                                            Unknown & Parts   Online
1539   123neonsigns.com                     Godaddy           Offline
1540   thedeskpro.com                      Health
                                            Shopify& Beauty     Online
1541   bowsandbands.info                    Godaddy             Domain Redirect
1542   bowsandbands.org                     Godaddy             Domain Redirect
1543   dudepins.com                        Lifestyle
                                            Godaddy             Online
1544   bowsandbands.net                     Godaddy             Online
1545   ponytailbows.com                    Lifestyle
                                            Unknown             Online
1546   3dstartpoint.com                    Electronics
                                            Godaddy             Online
1547 shoeswithpurpose.com                   Unknown             Online
1548 downcomforterexpert.com               Home
                                            Godaddy
                                                  & Garden      Online
1549 healingmyeyes.com                     Health
                                            Godaddy
                                                  & Beauty      Online
1550   admiralmusic.com                    Arts
                                            Shopify
                                                & Entertainment Online
1551   cliquemerchstore.com                Apparel
                                            Shopify& AccessoriesOnline
1552   motorcycleway.com                    Shopify             Offline
1553   carspeakpro.com                     Vehicles
                                            Godaddy& Parts      Online
1554   neckcare.org                        Health
                                            Unknown
                                                  & Beauty      Offline
1555   healthcaresalaryinfo.com            Careers
                                            Unknown             Online
1556   lemonandmelonstore.com              Apparel
                                            Shopify& Accessories
                                                               Online
1557   growthmastery.net                   Business
                                            Godaddy& IndustrialOnline
1558   savantkids.com                       Siteground         Online
1559   thepartytheme.co                     Unknown            Offline
1560   jaredandmichael.com                  Shopify            Online
1561   maxblagg.net                        Guns/Firearms
                                            Godaddy            Online
1562 maxblagg.com                           Unknown          Online
1563 cakejournal.com                       Food
                                            Godaddy
                                                Beverage & Tobacco
                                                             Online
1564 whatcheese.com                         Godaddy          Online
1565 minisands.com                         Baby
                                            Shopify
                                                & Toddler       Online
1566 thekitchenadvisor.com                 Home
                                            Godaddy
                                                 & Garden       Online
1567 hitcrafts.com                          Shopify             Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 36 of 69 PageID #:749


                         A                 B         D                   E
1568 poolinformer.com                      Home
                                            Godaddy
                                                  & Garden      Online
1569 seasaltandpepper.com                  Arts
                                            Godaddy
                                                & Entertainment Online
1570 todaytopreviews.com                   Reviews
                                            Unknown             Online
1571 origamiway.com                        Arts
                                            Godaddy
                                                & Entertainment Online
1572 theempoweredme.com                    Lifestyle
                                            Godaddy             Online
1573 beautyproreviews.com                  Health
                                            Unknown
                                                  & Beauty    Online
1574 workbootcritic.com                    Apparel
                                            Godaddy& Accessories
                                                              Online
1575 riflescopecenter.net                  Guns/Firearms
                                            Godaddy           Online
1576   brandingsuperheros.com               Unknown            Offline
1577   lowgradeeuphoria.com                 Shopify            Online
1578   wp-updates.com                      Software
                                            Godaddy            Online
1579   albuquerqueautoinsurancedeals.com   Vehicles
                                            Godaddy& Parts     Domain Redirect
1580   forumshoes.com                      Apparel
                                            Shopify& Accessories
                                                              Online
1581   healthrow.net                       Health
                                            Unknown& Beauty   Online
1582   schoolchoices.org                   Educational
                                            Godaddy           Online
1583   theearthproject.com                 Lifestyle
                                            Unknown           Online
1584 decorposh.com                         Home
                                            Shopify
                                                 & Garden      Online
1585 bloomingsense.com                     Home
                                            Unknown
                                                 & Garden      Online
1586 homeremedybook.com                    Health
                                            Unknown
                                                  & Beauty      Online
1587 myhappybirthdaywishes.com             Quotes/Inspirational
                                            Godaddy             Online
1588   wrappingpaperstore.com               Shopify              Online
1589   hashtagsportsmom.com                 Shopify              Online
1590   thepartytheme.com                   Religious
                                            Godaddy& Ceremonial  Online
1591   jeepseatbracket.com                 Vehicles
                                            Namecheap & Parts    Online
1592   weedlesslawn.com                    Home
                                            Siteground
                                                   & Garden      Online
1593   skiingstar.com                      Sporting
                                            SitegroundGoods      Online
1594   SupplementTrust.com                  Shopify              Online
1595   addictedtoboxes.com                 Gifts
                                            Godaddy              Online
1596   camplonger.com                      Lifestyle
                                            Siteground           Online
1597   kidsdeservebest.com                  Siteground           Online
1598   woodworkboss.co                      Godaddy              Domain Redirect
1599   woodworkboss.net                     Godaddy              Domain Redirect
1600   weightlossinspirations.net          Health
                                            Godaddy & Beauty     Domain Redirect
1601   holycity.org                        Travel
                                            Unknown& Hospitality Domain Redirect
1602   theconservativerepublic.com         Politics
                                            Godaddy              Domain Redirect
1603   underdogmedia.us                     Unknown              Domain Redirect
1604   bestvsreviews.com                   Reviews
                                            Unknown              Domain Redirect
1605   craigzoom.com                        Godaddy              Domain Redirect
1606   theschoolsunited.com                 Godaddy              Domain Redirect
1607   greatoutdooring.com                  Godaddy              Domain Redirect
1608   topweldinghelmets.com                Godaddy              Domain Redirect
1609   nuwomb.com                           Godaddy              Domain Redirect
1610   mattresstest.co.uk                   Godaddy              Domain Redirect
1611   todaysgrowth.com                     Godaddy              Domain Redirect
1612   lovemysurface.com                    Godaddy              Domain Redirect
1613   wdwrkbss.com                         Godaddy              Domain Redirect
1614 livingthecrafts.com                    Namecheap          Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 37 of 69 PageID #:750


                          A                B        D                    E
1615   garciniaselect.org                   Godaddy               Domain Redirect
1616   robotvacuum.io                       Godaddy               Domain Redirect
1617   obsessedhair.com                     Godaddy               Domain Redirect
1618   bestseekers.net                      Godaddy               Domain Redirect
1619   vps925.com                           Godaddy               Domain Redirect
1620   returnonperformance.com              Unknown               Domain Redirect
1621   billtjones.org                       Godaddy               Domain Redirect
1622   sjcamguides.com                      Godaddy               Domain Redirect
1623   sherryslife.com                      Godaddy               Domain Redirect
1624   thebestbeach.net                    Travel
                                            Godaddy
                                                  & Hospitality   Domain Redirect
1625   shepherdautoparts.com                Godaddy               Domain Redirect
1626   ragemaker.com                       Toys
                                            Godaddy
                                                & Games           Domain Redirect
1627 bestportablespeakers.com               Unknown               Domain Redirect
1628 kitchenguides.com                      Unknown               Domain Redirect
1629 yourownhomestore.com                   Godaddy               Domain Redirect
1630   artofthesong.com                    Arts
                                            Unknown
                                                & Entertainment Domain Redirect
1631   awesomebunkbeds.com                  Shopify             Domain Redirect
1632   bizmarketing.com                     Godaddy             Domain Redirect
1633   cedar-fencing.com                   Home
                                            Godaddy
                                                  & Garden      Domain Redirect
1634   backyardhandyman.com                Home
                                            Godaddy
                                                  & Garden      Domain Redirect
1635   39games.co                           Godaddy             Domain Redirect
1636   39girlgames.com                      Godaddy             Domain Redirect
1637   39jeux.com                           Godaddy             Domain Redirect
1638   aboutmontessori.net                  Godaddy             Domain Redirect
1639   aboutmontessori.org                  Godaddy             Domain Redirect
1640   acupuncture-bellevue.com             Godaddy             Domain Redirect
1641   acupuncture-bellevue.net             Godaddy             Domain Redirect
1642   acupuncturebellevue.biz              Godaddy             Domain Redirect
1643   acupuncturebellevue.info             Godaddy             Domain Redirect
1644   acupuncturebellevue.net              Godaddy             Domain Redirect
1645   acupuncturebellevue.org              Godaddy             Domain Redirect
1646   acupuncturebellevuewa.com            Godaddy             Domain Redirect
1647   acupuncturebellevuewashington.com    Godaddy             Domain Redirect
1648   all2door.info                        Godaddy             Domain Redirect
1649   all2door.net                         Godaddy             Domain Redirect
1650   all2door.org                         Godaddy             Domain Redirect
1651   allergyfyi.net                       Godaddy             Domain Redirect
1652   allhotelsnearairport.com             Godaddy             Domain Redirect
1653   bellevue-acupuncture.net             Godaddy             Domain Redirect
1654   bellevueacupuncture.biz              Godaddy             Domain Redirect
1655   bellevueacupuncture.info             Godaddy             Domain Redirect
1656   bestjobdescriptions.net              Godaddy             Domain Redirect
1657   bestjobdescriptions.org              Godaddy             Domain Redirect
1658   bestpreschool.net                    Godaddy             Domain Redirect
1659   businessmarketingservicesinc.com     Godaddy             Domain Redirect
1660   buzzharmony.info                     Godaddy             Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 38 of 69 PageID #:751


                              A            B         D                E
1661   buzzharmony.net                      Godaddy            Domain Redirect
1662   buzzharmony.org                      Godaddy            Domain Redirect
1663   caribeansbest.org                    Godaddy            Domain Redirect
1664   causewaysportinggoods.com            Godaddy            Domain Redirect
1665   chainlinkfencegates.com             Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1666   chainlinkfencesupplies.com          Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1667   championshipbreeder.com              Godaddy            Domain Redirect
1668   championshipdogbreeder.com           Godaddy            Domain Redirect
1669   championshipdogbreeders.com          Godaddy            Domain Redirect
1670   childcareneeded.com                  Godaddy            Domain Redirect
1671   cloudstoragebuz.com                  Godaddy            Domain Redirect
1672   colleenhathaway.com                  Unknown            Domain Redirect
1673   conservativedailyfeed.com            Godaddy            Domain Redirect
1674   criminal-records.info                Godaddy            Domain Redirect
1675   daycareforms.net                     Godaddy            Domain Redirect
1676   daycarevouchers.net                 Business
                                            Godaddy& IndustrialDomain Redirect
1677   duilawyerfirms.com                  Business
                                            Godaddy& IndustrialDomain Redirect
1678   earacherelief.net                   Health
                                            Godaddy
                                                  & Beauty     Domain Redirect
1679   educationrequirements.net           Careers
                                            Godaddy            Domain Redirect
1680   email-lookup.info                    Godaddy            Domain Redirect
1681   emaillookup.info                     Godaddy            Domain Redirect
1682   foldingcardtables.net               Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1683   podcaststartpoint.com               Business
                                            Godaddy& IndustrialDomain Redirect
1684   job-description.net                 Careers
                                            Godaddy            Domain Redirect
1685   fakegrass.org                       Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1686   babygirlbedding.net                 Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1687   austinwoodfence.com                 Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1688   tsbsn.com                           Business
                                            Godaddy& IndustrialDomain Redirect
1689   lasvegasbylocals.com                 Unknown           Domain Redirect
1690   largediaperbags.com                 Apparel
                                            Godaddy& Accessories
                                                              Domain Redirect
1691   leatherbackpack.org                 Apparel
                                            Godaddy& Accessories
                                                              Domain Redirect
1692   thewellnessite.org                   Godaddy           Domain Redirect
1693   thel33tgameservers.com              Toys
                                            Godaddy
                                                & Games       Domain Redirect
1694   detectiveunlimited.com               Godaddy           Domain Redirect
1695   globalcarrent.net                    Godaddy           Domain Redirect
1696   globalcarrent.org                    Godaddy           Domain Redirect
1697   globalcarrent.us                     Godaddy           Domain Redirect
1698   globaltrendingnews.com               Godaddy           Domain Redirect
1699   gparequirements.com                  Godaddy           Domain Redirect
1700   gparequirements.net                  Godaddy           Domain Redirect
1701   gparequirements.org                  Godaddy           Domain Redirect
1702   growtrue.org                         Godaddy           Domain Redirect
1703   homeremedyshopnews.com               Godaddy           Domain Redirect
1704   howtohelpdepression.org             Health
                                            Godaddy
                                                  & Beauty    Domain Redirect
1705   howtohelpwithdepression.net          Godaddy           Domain Redirect
1706   incometommorow.com                   Godaddy           Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 39 of 69 PageID #:752


                            A              B         D                E
1707   incometomorow.com                    Godaddy            Domain Redirect
1708   ingrandjunction.org                  Godaddy            Domain Redirect
1709   jetnetting.com                       Godaddy            Domain Redirect
1710   katchnet.co                          Godaddy            Domain Redirect
1711   katchnet.net                         Godaddy            Domain Redirect
1712   katchnet.org                         Godaddy            Domain Redirect
1713   katchnet.today                       Godaddy            Domain Redirect
1714   katchnet.us                          Godaddy            Domain Redirect
1715   katchnets.com                        Godaddy            Domain Redirect
1716   loanmodificationfacts.net           Business
                                            Godaddy& IndustrialDomain Redirect
1717   luxnewstoday.com                     Godaddy            Domain Redirect
1718   marketingoncredit.com                Godaddy            Domain Redirect
1719   marketmembership.com                 Godaddy            Domain Redirect
1720   mensmessengerbags.net               Apparel
                                            Godaddy& Accessories
                                                               Domain Redirect
1721   mensshoulderbag.com                 Apparel
                                            Godaddy& Accessories
                                                               Domain Redirect
1722   newyorkwoodfence.com                Home
                                            Godaddy
                                                  & Garden     Domain Redirect
1723   ownadaycare.net                      Godaddy            Domain Redirect
1724   ownadaycare.org                      Godaddy            Domain Redirect
1725   owndaycare.com                       Godaddy            Domain Redirect
1726   pricenfees.com                       Godaddy            Domain Redirect
1727   propertiesandoptions.com            Business
                                            Godaddy& IndustrialDomain Redirect
1728   redbluedivide.info                   Godaddy            Domain Redirect
1729   redbluedivide.net                    Godaddy            Domain Redirect
1730   redbluedivide.org                    Godaddy            Domain Redirect
1731   reverse-email.info                   Godaddy            Domain Redirect
1732   rowinghq.com                         Godaddy            Domain Redirect
1733   rowingmachinereviewss.com            Godaddy            Domain Redirect
1734   sigmarumors.net                      Godaddy            Domain Redirect
1735   sigmarumours.com                     Godaddy            Domain Redirect
1736   signsofheartdisease.net             Health
                                            Godaddy
                                                  & Beauty     Domain Redirect
1737   simplefamilypreparedness.info        Godaddy            Domain Redirect
1738   simplefamilypreparedness.net         Godaddy            Domain Redirect
1739   simplefamilypreparedness.org         Godaddy            Domain Redirect
1740   sitesnothomes.info                   Godaddy            Domain Redirect
1741   sitesnothomes.net                    Godaddy            Domain Redirect
1742   sitesnothomes.org                    Godaddy            Domain Redirect
1743   soccershopblog.com                   Godaddy            Domain Redirect
1744   staffinfection.net                  Health
                                            Godaddy
                                                  & Beauty     Domain Redirect
1745   stainlesssteeldesk.com               Godaddy            Domain Redirect
1746   startdaycarebusiness.com            Business
                                            Godaddy& IndustrialDomain Redirect
1747   startupmybusiness.com                Godaddy            Domain Redirect
1748   stopforeclosurecenter.com            Godaddy            Domain Redirect
1749   submitblogpost.net                   Godaddy            Domain Redirect
1750   theconservativerepublic.info         Godaddy            Domain Redirect
1751   theconservativerepublic.net          Godaddy            Domain Redirect
1752   thesolarhorizon.ca                   Godaddy            Domain Redirect
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 40 of 69 PageID #:753


                          A                  B       D                   E
1753 todaysskincare.net                       Godaddy             Domain Redirect
1754 ultimatewhitepages.info                  Godaddy             Domain Redirect
1755   unused.com                             Unknown            Domain Redirect
1756   uoutdo.net                             Godaddy            Domain Redirect
1757   wallmountedironingboards.com          Home
                                              Godaddy& Garden    Domain Redirect
1758   wallmountedtables.com                 Home
                                              Godaddy& Garden    Domain Redirect
1759   welovesoapstv.com                      Godaddy            Domain Redirect
1760   westportwashington.org                 Godaddy            Domain Redirect
1761   which-vacuum-cleaner.com               Godaddy            Domain Redirect
1762   widelaw.com                           Business
                                              Godaddy& IndustrialDomain Redirect
1763   woolthrowblanket.com                  Home
                                              Godaddy& Garden    Domain Redirect
1764   wp4fb.net                             Business
                                              Godaddy& IndustrialDomain Redirect
1765   wtfff.org                              Godaddy            Domain Redirect
1766   wtfffpod.com                           Godaddy            Domain Redirect
1767   wtfffpodcast.com                       Godaddy            Domain Redirect
1768   yououtdo.com                           Godaddy            Domain Redirect
1769   yououtdo.net                           Godaddy            Domain Redirect
1770   yourownhomestore.net                   Godaddy            Domain Redirect
1771   concept-ce.com                         Unknown            Domain Redirect
1772   hcganswers.com                        Health
                                              Godaddy & Beauty   Domain Redirect
1773   brewtitidue.com                        Unknown            Offline
1774   myrightamerica.com                    Politics
                                              Godaddy            Offline
1775   my-favorites-list.com                  Godaddy            Offline
1776   actorscareerguide.co                   Unknown            Offline
1777   thriverafter50.com                     Unknown            Offline
1778   neurogadget.net                        Unknown            Offline
1779 nella-naturals.com                      Shopify              Offline
1780 nerdbastards.com                        Godaddy              Offline
1781   moderneratech.com                     Electronics
                                              Shopify             Offline
1782   recoveryourhealthtoday.co              Unknown             Offline
1783   naturellehealth.com                   Health
                                              Godaddy
                                                    & Beauty      Offline
1784   mopcenter.net                          Godaddy             Offline
1785   myidealbody.com                       Health
                                              Godaddy
                                                    & Beauty      Offline
1786   momentousnews.com                     Media
                                              Godaddy             Offline
1787   woman.money                            Godaddy             Offline
1788   mywoofshop.com                        Animals
                                              Shopify & Pet Supplies
                                                                  Offline
1789   wirednation.com                        Unknown             Offline
1790   mortgage-now.org                      Business
                                              Godaddy& IndustrialOffline
1791   movingonabudget.com                   Home
                                              Godaddy
                                                   & Garden       Offline
1792   workoutbox.com                         Godaddy             Offline
1793   vacationtravelideas.net                Unknown             Offline
1794   instant.imageraider.com                Unknown             Offline
1795   tugofwarwithtime                       Unknown             Offline
1796   todaysgrowthconsultants.com            Godaddy             Offline
1797   training.todaysgrowthconsultant.com    Unknown             Offline
1798   tuboverflow.theplumbinginfo.com        Unknown             Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 41 of 69 PageID #:754


                            A              B         D                  E
1799   naturalhairbots.com                  Godaddy           Offline
1800   scwp.info                            Godaddy           Offline
1801   thewearychef.com                     Godaddy           Offline
1802   neurogadget.com                      Godaddy           Offline
1803   motorcitybikeride.com                Godaddy           Offline
1804   musicalmashuppro.com                 Godaddy           Offline
1805   mydaddidntteachmethis.com            Godaddy           Offline
1806   mypublishedlife.com                  Godaddy           Offline
1807   myvirtualmechanic.com                Godaddy           Offline
1808   mncorrections.org                    Godaddy           Offline
1809   greenangrowing.com                   Godaddy           Offline
1810   pinterestplugin.com                  Godaddy           Offline
1811   mylittlechild.com                    Godaddy           Offline
1812   jobsandgigs.com                      Godaddy           Offline
1813   translatoruser.net                   Unknown           Offline
1814   top10thebest.com                    Reviews
                                            Godaddy           Offline
1815   sudosocial.me                        Godaddy           Offline
1816   modernoctopus.com                   Home
                                            Unknown
                                                  & Garden    Offline
1817   thesackonyourback.com               Lifestyle
                                            Unknown           Offline
1818   candadawell.com                      Shopify           Offline
1819   moredesks.com                        Shopify           Offline
1820   neatadirondackchairs.com             Shopify           Offline
1821   topfireplacesaccessories.com         Shopify           Offline
1822   warmsaunas.com                       Shopify           Offline
1823   cusinartdeals.com                    Siteground        Offline
1824   suprashoe.net                        Godaddy           Offline
1825   4ra.in.com                           Unknown           Offline
1826   advancedfiretraining.com             Unknown           Offline
1827   all-oriental.com                     Unknown           Offline
1828   americandailypatriot.info            Godaddy           Offline
1829   americandailypatriot.net             Godaddy           Offline
1830   americandailypatriot.org             Godaddy           Offline
1831   arcadegames.co                       Godaddy           Offline
1832   arcadelots.mobi                      Godaddy           Offline
1833   athleticonion.com                    Godaddy           Offline
1834   banquetsandcatering.net              Unknown           Offline
1835   beddingprofessional.com             Home
                                            Godaddy
                                                  & Garden    Offline
1836   bestlasiktreatment.com               Godaddy           Offline
1837   blackchainlinkfence.co               Unknown           Offline
1838   centredecyclisme.be                  Godaddy           Offline
1839   charlestonautoinsurancequotes.com   Vehicles
                                            Unknown & Parts   Offline
1840   city-hotel-new-york.com              Godaddy           Offline
1841   coachinginstruction.com              Godaddy           Offline
1842   comprehensivecoaching.com            Godaddy           Offline
1843   coolshowerandtubs.com                Unknown           Offline
1844   copesthetic.net                      Unknown           Offline
1845   customsigns.123neonsigns.com         Unknown           Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 42 of 69 PageID #:755


                              A            B       D                   E
1846   deliveryden.net                      Unknown          Offline
1847   dialedinincome.net                   Godaddy          Offline
1848   dialedinincome.org                   Godaddy          Offline
1849   distinctlimos.com                    Unknown          Offline
1850   dogbreedingandhealth.com             Unknown          Offline
1851   dubplatedrama.tv                     Godaddy          Offline
1852   dynamixnewmedia.com                  Godaddy          Offline
1853   ecleanmymac.com                      Unknown          Offline
1854   edebtadvice.org                      Unknown          Offline
1855   efootandankle.com                    Unknown          Offline
1856   efootpain.com                        Unknown          Offline
1857   energyauthority.net                  Unknown          Offline
1858   establishedwebsiteforsale.co.uk      Godaddy          Offline
1859   fairtradeforart.com                  Godaddy          Offline
1860   naturalbeautytips.co                Health
                                            Unknown
                                                  & Beauty   Offline
1861   highlandskitchen.ca                  Godaddy          Offline
1862   lyveonwhyte.com                      Godaddy          Offline
1863   malony.org                           Godaddy          Offline
1864   maydanneeds.com                      Godaddy          Offline
1865   theatresquaremarketplace.com         Godaddy          Offline
1866   thefuelhouse.ca                      Godaddy          Offline
1867   tobermoryvillagecampground.com       Godaddy          Offline
1868   trophyquestinc.com                   Godaddy          Offline
1869   visitrockymountaineer.com            Godaddy          Offline
1870   sbicb.com                            Godaddy          Offline
1871   samurai-mag.com                      Godaddy          Offline
1872   mlcjoliet.org                        Godaddy          Offline
1873   jptmusic.com                         Godaddy          Offline
1874   judygames.com                        Godaddy          Offline
1875   limitingcopyright.com                Godaddy          Offline
1876   dance-style.com                      Godaddy          Offline
1877   dark-faerytales.net                  Godaddy          Offline
1878   famfav.com                           Godaddy          Offline
1879   filemask.com                         Godaddy          Offline
1880   filemask.net                         Godaddy          Offline
1881   fish-tank-plus.com                   Unknown          Offline
1882   floor-repair.com                     Unknown          Offline
1883   forextrendsystem.com                 Godaddy          Offline
1884   foryourvehicle.co                    Godaddy          Offline
1885   foundationmonitor.com                Godaddy          Offline
1886   freakingrow.com                      Godaddy          Offline
1887   freegamesonline.co                   Godaddy          Offline
1888   furtherbusiness.com                  Godaddy          Offline
1889   futuresandoptionsonfutures.com       Unknown          Offline
1890   gaelwarning.org                      Godaddy          Offline
1891   girlgames4u.co                       Godaddy          Offline
1892   goodgamestudios.co                   Godaddy          Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 43 of 69 PageID #:756


                            A              B        D                    E
1893   greattruckparts.com                  Godaddy            Offline
1894   growingandgreen.com                  Godaddy            Offline
1895   guidancegeek.com                     Godaddy            Offline
1896   hamptonelementary.com                Godaddy            Offline
1897   heatingcoolingsource.com             Unknown            Offline
1898   humanewildlifeinfo.com               Godaddy            Offline
1899   humanewildlifeinfo.info              Godaddy            Offline
1900   humanewildlifeinfo.net               Godaddy            Offline
1901   humanewildlifeinfo.org               Godaddy            Offline
1902   hypnosisremedy.com                   Unknown            Offline
1903   identity-source.com                  Unknown            Offline
1904   igirlsgames.co                       Godaddy            Offline
1905   ineeda.guru                          Godaddy            Offline
1906   insure-plus.com                      Unknown            Offline
1907   internetprofitbuilder.com            Godaddy            Offline
1908   jonaxiao.net                         Godaddy            Offline
1909   lifeonpossomtrot.com                 Godaddy            Offline
1910   liselisikisizle.com                  Godaddy            Offline
1911   m2games.com                          Godaddy            Offline
1912   medicalrecordsinfo.com               Unknown            Offline
1913   metrx180workout.com                  Godaddy            Offline
1914   milbyfamily.com                      Godaddy            Offline
1915   mmabattleground.com                  Godaddy            Offline
1916   mobilephotoeditor.com                Godaddy            Offline
1917   mochigames.co                        Godaddy            Offline
1918   mom-gift.com                         Godaddy            Offline
1919   mom-presents.com                     Godaddy            Offline
1920   montessorijob.org                    Godaddy            Offline
1921   morningnerds.com                     Godaddy            Offline
1922   mortgage-now.com                    Business
                                            Unknown& IndustrialOffline
1923   moskalsmezcal.com                    Godaddy            Offline
1924   mountbikegateway.com                 Godaddy            Offline
1925   mri-open.com                         Unknown            Offline
1926   musicalchoice.com                    Godaddy            Offline
1927   musicandband.com                     Godaddy            Offline
1928   myamerica.com                        Unknown            Offline
1929   myapplist.com                        Godaddy            Offline
1930   mydressregistry.com                  Unknown            Offline
1931   mylivingsupreme.com                  Godaddy            Offline
1932   myofascialinfo.com                   Godaddy            Offline
1933   mypressreleaseservice.com            Godaddy            Offline
1934   myrestlesslegjournal.com            Health
                                            Godaddy
                                                  & Beauty     Offline
1935   myrightamerica.info                  Godaddy            Offline
1936   myrightamerica.net                   Godaddy            Offline
1937   myrightamerica.org                   Godaddy            Offline
1938   myrightamerican.com                  Godaddy            Offline
1939   mytranslator.co                      Godaddy            Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 44 of 69 PageID #:757


                            A              B       D                 E
1940   nabthatjob.com                       Godaddy        Offline
1941   nabthatjobincanada.webs.com          Unknown        Offline
1942   nabthatjobinnz.webs.com              Unknown        Offline
1943   nabthatjobinuk.webs.com              Unknown        Offline
1944   naginata.io                          Godaddy        Offline
1945   nerdbanks.com                        Godaddy        Offline
1946   nerdnout.com                         Godaddy        Offline
1947   netforhealth.net                     Godaddy        Offline
1948   nineteeneightyfour.info              Godaddy        Offline
1949   nojaepark.com                        Godaddy        Offline
1950   old.olhit.com                        Unknown        Offline
1951   ownadaycare.co                       Unknown        Offline
1952   peakarcade.com                       Godaddy        Offline
1953   pillowtopia.com                      Godaddy        Offline
1954   playkidgames.net                     Godaddy        Offline
1955   podadpros.com                        Godaddy        Offline
1956   prowealthtips.com                    Godaddy        Offline
1957   quizdogg.com                         Godaddy        Offline
1958   quizhole.co                          Godaddy        Offline
1959   quizhole.com                         Godaddy        Offline
1960   quizhole.org                         Godaddy        Offline
1961   remodelbasement.org                  Unknown        Offline
1962   renewappliance.com                   Godaddy        Offline
1963   replicagame.com                      Godaddy        Offline
1964   retirementauthority.org              Unknown        Offline
1965   ridetrec.us                          Godaddy        Offline
1966   riflescopecenter.com                 Godaddy        Offline
1967   scissorliftboom.com                  Unknown        Offline
1968   seorenamer.com                       Godaddy        Offline
1969   simplysmartincome.info               Godaddy        Offline
1970   simplysmartincome.net                Godaddy        Offline
1971   simplysmartincome.org                Godaddy        Offline
1972   skipthehousework.com                 Godaddy        Offline
1973   slumgames.com                        Godaddy        Offline
1974   snowandice.org                       Unknown        Offline
1975   snowiceinc.com                       Unknown        Offline
1976   somanydynamos.biz                    Godaddy        Offline
1977   starvingtofull.com                   Godaddy        Offline
1978   status-updates.net                   Godaddy        Offline
1979   superbombgames.com                   Godaddy        Offline
1980   supportingproviders.net              Godaddy        Offline
1981   supportingproviders.org              Godaddy        Offline
1982   taperiaraca.com                      Godaddy        Offline
1983   tapfungames.com                      Godaddy        Offline
1984   taxforminstructions.com              Godaddy        Offline
1985 thecraftingguide.com                   Siteground     Offline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 45 of 69 PageID #:758


                               A           B       D                    E
1986   thedentistauthority.com              Unknown           Offline
1987   thefootandanklegroup.com             Unknown           Offline
1988   thelightingresource.net              Unknown           Offline
1989   thetearoomgiftregistry.com.au        Godaddy           Offline
1990   tinyhomeslives.com                   Unknown           Offline
1991   todays-construction.com              Unknown           Offline
1992   todayscoaching.com                   Godaddy           Offline
1993   todaysrecommendations.com            Unknown           Offline
1994   tollspiele.com                       Godaddy           Offline
1995   totaldentist.net                     Unknown           Offline
1996   toxicarcade.com                      Godaddy           Offline
1997   treeandshrubexperts.com              Unknown           Offline
1998   truephiltesting.com                  Unknown           Offline
1999   turnboardguide.com                   Godaddy           Offline
2000   ultimate-condition.com               Unknown           Offline
2001   uncoveredhero.com                    Godaddy           Offline
2002   uncoveredheros.com                   Godaddy           Offline
2003   unrealwords.com                      Godaddy           Offline
2004   usedtruckstrailers.com               Unknown           Offline
2005   webloggerz-demos.com                 Godaddy           Offline
2006   webloggerz.in                        Godaddy           Offline
2007   wesleyumchurch.com                   Unknown           Offline
2008   whastudios.com                       Godaddy           Offline
2009   workoutbox.info                      Godaddy           Offline
2010   workoutbox.org                       Godaddy           Offline
2011   wp4fb.org                            Godaddy           Offline
2012   wrdaily.co                           Unknown           Offline
2013 bestfireplacemantelscom                Unknown           Offline
2014 musiciansauthority.com                 Unknown           Offline
2015   happysoundmind.com                   Siteground         Online
2016   healthyhappybeauty.com               Siteground         Online
2017   keepbaking.com                       Siteground         Online
2018   keeponfitness.com                    Siteground         Online
2019   onlyforchef.com                      Godaddy            Online
2020   thebestbbqguide.com                  Siteground         Online
2021   thecraftguide.com                    Siteground         Online
2022   donaldtrumpcollectables.com          Unknown            Online
2023   frpbypass.download                   Godaddy            Online
2024   incomestore.com                     Business
                                            Godaddy& IndustrialOnline
2025   bestjobdescriptions.com             Careers
                                            Godaddy            Online
2026   theplumbinginfo.com                 Hardware
                                            Unknown            Online
2027   kitchenislandking.com                Shopify           Online
2028   win10faq.com                         AWS               Online
2029   surveyssay.com                      Reviews
                                            Godaddy           Online
2030   electrofriends.com                   Godaddy           Online
2031   blifaloo.com                        Educational
                                            Godaddy           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 46 of 69 PageID #:759


                               A           B        D                    E
2032   dessertmenus.com                    Food
                                            Godaddy
                                                Beverage & Tobacco
                                                             Online
2033   everythingbackyard.net              Home
                                            Godaddy
                                                 & Garden    Online
2034   ancient-code.es                      Godaddy          Online
2035   10awesome.com                       Reviews
                                            Godaddy          Online
2036   faithflwear.com                     Apparel
                                            Shopify& Accessories
                                                              Online
2037   baseballcoaching.tips               Sporting
                                            GodaddyGoods      Online
2038   who-sang-that-song.com               Godaddy           Online
2039   101electronics.com                   Unknown           Online
2040   codetheory.in                        Unknown           Online
2041   smashingtops.com                    Reviews
                                            Godaddy           Online
2042   smokingandgrilling.com               Unknown           Online
2043   deqto.com                            Godaddy           Online
2044   emojisrusstore.com                   Unknown           Online
2045   laportasports.com                    Shopify           Online
2046   genzconsortium.org                   Unknown           Online
2047   wine.net                            Food
                                            Unknown
                                                 Beverage & Tobacco
                                                              Online
2048   hikingandcampingstore.com            Unknown           Online
2049   battleroyalecommunity.com           Toys
                                            Shopify
                                                & Games       Online
2050   drive.forourkids.com                 Unknown           Online
2051   fandomcenter.com                     Unknown           Online
2052   anterra.com                          Unknown           Online
2053   poeaffix.net                         Godaddy           Online
2054   fishtankplus.com                     Shopify             Online
2055   birminghamcigars.com                Food
                                            Unknown
                                                 Beverage & Tobacco
                                                                Online
2056   business.fit                        Health
                                            Godaddy
                                                  & Beauty      Online
2057   blog.dudepins.com                    Unknown             Online
2058   theveganshoppe.shop                 Food
                                            Shopify
                                                 Beverage & Tobacco
                                                                Online
2059   bigsamo.com                         Toys
                                            Godaddy
                                                & Games         Online
2060   furassicbark.com                     Unknown             Online
2061   plumbaroakland.com                   Godaddy             Online
2062   trampolinify.com                    Toys
                                            Godaddy
                                                & Games         Online
2063   secrethotels.org                    Travel
                                            Godaddy
                                                  & Hospitality Online
2064   shop.comeupgear.com                 Sporting
                                            Shopify Goods       Online
2065   grant-applications.org              Business
                                            Godaddy& IndustrialOnline
2066   thefootballeducator.com             Sporting
                                            Unknown Goods       Online
2067   thelistlove.com                      Godaddy             Online
2068   zipizap.com                         Toys
                                            Shopify
                                                & Games         Online
2069   thehappytailgater.com                Shopify             Online
2070   tradeschoolsu.com                   Careers
                                            Godaddy             Online
2071   onlinedegreehelp.org                Careers
                                            Godaddy             Online
2072   qualityeducationandjobs.com         Careers
                                            Godaddy             Online
2073   guysupply.net                        Unknown             Online
2074   reclinergenie.com                    Godaddy             Online
2075   bildr.org                            Godaddy             Online
2076   GrandeurSkinCare.com                Health
                                            Shopify
                                                  & Beauty      Online
2077   daycareforms.org                    Baby
                                            Godaddy
                                                 & Toddler      Online
2078   giftsforbooklovers.shop              Unknown             Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 47 of 69 PageID #:760


                             A             B          D                   E
2079   theconservativerepublic.org         Politics
                                            Godaddy              Online
2080   saorthospecialists.com               Unknown              Online
2081   peacelovedog.shop                    Unknown              Online
2082   withmydegree.org                    Careers
                                            Godaddy              Online
2083   golfsquawk.net                      Sporting
                                            GodaddyGoods         Online
2084   favorites-toolbar.com                Godaddy              Online
2085   freemedicalbillingtraining.com      Educational
                                            Godaddy              Online
2086   beautyessential.net                 Health
                                            Unknown & Beauty     Online
2087   GoodGirlOrganics.com                Health
                                            Shopify & Beauty     Online
2088   22below.us                           Unknown              Online
2089   bestinbeach.com                     Travel
                                            Godaddy& Hospitality Online
2090   mondocat.com                         Unknown              Online
2091   thecafeco.net                       Apparel
                                            Shopify& Accessories Online
2092   phpgang.com                          Godaddy              Online
2093   webcourses101.com                   Educational
                                            Godaddy              Online
2094   toolsinsider.org                     Godaddy              Online
2095   testingteam.net                     Reviews
                                            Godaddy              Online
2096   ourladyoftheangels.org               Unknown              Online
2097   bestdentalkit.com                   Health
                                            Unknown & Beauty     Online
2098   tabooya.com                         Quotes/Inspirational
                                            Godaddy              Online
2099   growtrue.net                        Business
                                            Godaddy& IndustrialOnline
2100   rebelmentalism.com                  Educational
                                            Godaddy              Online
2101   gardenaware.com                      Godaddy              Online
2102   agreementforms.org                  Business
                                            Godaddy& IndustrialOnline
2103   venusgiftbox.com                     Unknown              Online
2104   waterpebble.com                      Godaddy              Online
2105   gosoundshack.com                    Electronics
                                            Godaddy              Online
2106   whatsappstatusmag.com               Quotes/Inspirational
                                            Godaddy              Online
2107   gmdietnow.com                       Health
                                            Godaddy & Beauty     Online
2108   90s411.com                           Godaddy              Online
2109   dribbletheball.com                   Godaddy              Online
2110   chocolateguru.net                   Food
                                            Godaddy
                                                  Beverage & Tobacco
                                                                 Online
2111   yourpaintballhelp.com               Sporting
                                            GodaddyGoods         Online
2112   capitalberg.com                     Media
                                            Godaddy              Online
2113   loudestportablespeakers.com         Electronics
                                            Godaddy              Online
2114   themoonlamps.com                    Home
                                            Shopify& Garden      Online
2115   alltherapeutic.com                  Lifestyle
                                            Shopify              Online
2116   bestespressomachinehub.com          Food
                                            Godaddy
                                                  Beverage & Tobacco
                                                                 Online
2117   lureofmac.com                       Electronics
                                            Godaddy              Online
2118   balaclava.co                        Sporting
                                            GodaddyGoods         Online
2119   winterbadass.com                    Sporting
                                            GodaddyGoods         Online
2120   yourpethealth.org                   Animals
                                            Godaddy  & Pet Supplies
                                                                 Online
2121   todaysgrowthconsultant.com          Business
                                            Godaddy& IndustrialOnline
2122   airriflecenter.com                  Guns/Firearms
                                            Godaddy              Online
2123   grabaglass.com                       Unknown              Online
2124   sleepapneaexercise.com              Health
                                            Godaddy & Beauty     Online
2125   theprauthority.com                  Business
                                            Godaddy& IndustrialOnline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 48 of 69 PageID #:761


                            A              B         D                   E
2126   startcleaningservice.com            Home
                                            Godaddy
                                                  & Garden     Online
2127   favoritesfile.com                    Godaddy            Online
2128   supportingproviders.com             Business
                                            Godaddy& IndustrialOnline
2129   automotiveadvisor.org                Unknown            Online
2130   thejournalrecorder.com              Media
                                            Godaddy            Online
2131   incandescent.xyz                    Software
                                            Unknown            Online
2132   VeganLocker.com                     Lifestyle
                                            Shopify            Online
2133   theydeserveit.com                   Gifts
                                            Godaddy            Online
2134   nutrifectnutrition.com              Health
                                            Godaddy& Beauty    Online
2135   physicianreviews.org                Health
                                            Godaddy
                                                  & Beauty      Online
2136   powerrackpro.com                     Godaddy             Online
2137   sr22agency.com                      Vehicles
                                            Godaddy& Parts      Online
2138   digitalfootprint.net                Business
                                            Godaddy& IndustrialOnline
2139   insideyourrv.com                    Vehicles
                                            Godaddy& Parts      Online
2140   best-vettechschools.com             Careers
                                            Godaddy             Online
2141   stateschronicle.com                 Media
                                            Godaddy             Online
2142   bidettoilets.net                    Hardware
                                            Shopify             Online
2143   favorites-menu.com                   Godaddy             Online
2144   management.moveforfree.com           Unknown             Online
2145   orlandoopportunityfund.com           Unknown             Online
2146   best-in-bedding.com                 Home
                                            Godaddy
                                                  & Garden      Online
2147   dodaweb.com                          Godaddy             Online
2148   withmywine.com                      Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                                Online
2149   keepingfloorsclean.com              Home
                                            Godaddy
                                                  & Garden      Online
2150   best-xraytechnician.com             Careers
                                            Godaddy             Online
2151   genesisonline.shop                   Shopify             Online
2152   trendgem.com                         Godaddy             Online
2153   bestyogablog.com                    Health
                                            Godaddy
                                                  & Beauty      Online
2154   dirtysounding.com                    Godaddy             Online
2155   ultimatepoolguide.com                Godaddy             Online
2156   podetize.com                        Business
                                            Unknown& IndustrialOnline
2157   perfumechannel.com                   Shopify             Online
2158   thewatchsocial.com                   Unknown             Online
2159   sslzen.com                           Unknown             Online
2160   positivshare.com                    Quotes/Inspirational
                                            Godaddy             Online
2161   1040questions.net                   Business
                                            Godaddy& IndustrialOnline
2162   theceilingcat.com                    Unknown             Online
2163   britaxmarathon.com                  Baby
                                            Godaddy
                                                 & Toddler      Online
2164   thesoccerinfo.net                   Sporting
                                            Unknown Goods       Online
2165   ecoproducthub.com                   Vehicles
                                            Shopify & Parts    Online
2166   brewzenmaster.com                   Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                               Online
2167   outdoorsportinsight.com             Sporting
                                            GodaddyGoods       Online
2168   honeybeestings.com                   Godaddy            Online
2169   codecall.net                         Godaddy            Online
2170   malwaredoc.com                      Software
                                            Godaddy            Online
2171   garageproreviews.com                 Unknown            Online
2172   workbootsexperts.com                 Unknown            Online
2173   corporateandbusinesslaw.com         Business
                                            Unknown& IndustrialOnline
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 49 of 69 PageID #:762


                             A             B          D                   E
2174   3dfabpro.com                        Electronics
                                            Godaddy              Online
2175   brandingsuperheroes.com             Business
                                            Unknown& IndustrialOnline
2176   autoindustrywire.com                Vehicles
                                            Godaddy& Parts       Online
2177   bodyhealthinfo.com                   Godaddy              Online
2178   gunownersgateway.com                Guns/Firearms
                                            Godaddy              Online
2179   nutritionhealthplus.com             Health
                                            Godaddy& Beauty      Online
2180   radiancompliance.com                Business
                                            Unknown& IndustrialOnline
2181   thehorserescues.com                 Apparel
                                            Shopify& Accessories Online
2182   bestjuicemakers.com                  Unknown              Online
2183   materialsmontessori.com             Educational
                                            Godaddy              Online
2184   carelectronics.reviews              Vehicles
                                            Unknown  & Parts     Online
2185   selectivelearner.com                Media
                                            Godaddy              Online
2186   financialagitator.com               Business
                                            Godaddy& IndustrialOnline
2187   couchmommies.com                    Media
                                            Godaddy              Online
2188   developfit.com                      Health
                                            Godaddy& Beauty      Online
2189   kitchenguides.net                    Unknown              Online
2190   topsurfingreviews.com                Unknown              Online
2191   efficiencyinfo.com                  Lifestyle
                                            Godaddy              Online
2192   holideals.shop                       Godaddy              Online
2193   orthoed.com                          Unknown              Online
2194   yourhomeoptions.org                 Home
                                            Godaddy
                                                  & Garden       Online
2195   tagawayreviews.com                  Health
                                            Godaddy& Beauty      Online
2196   besticemaker.reviews                 Unknown              Online
2197   makeupdrive.com                     Health
                                            Shopify& Beauty      Online
2198   citywideelectric.net                 Unknown              Online
2199   besthikingreviews.com                Unknown              Online
2200   steamtemple.com                      Unknown              Online
2201   fortheparents.com                   Baby
                                            Godaddy
                                                 & Toddler       Online
2202   freecreditreporthelp.net            Business
                                            Godaddy& IndustrialOnline
2203   4technews.com                       Electronics
                                            Godaddy              Online
2204   marketdiag.com                      Business
                                            Godaddy& IndustrialOnline
2205   keepingcarsclean.com                Vehicles
                                            Godaddy& Parts       Online
2206   info.christyjordanteam.com           Unknown              Online
2207   designprintplan.com                 Media
                                            Godaddy              Online
2208   yoursurvivaladvisor.com              Unknown              Online
2209   sponsorshipaustralia.net            Careers
                                            Godaddy              Online
2210   onthegoeditor.com                   Camera
                                            Godaddy  & Optics    Online
2211   workerscompdirectory.net            Careers
                                            Unknown              Online
2212   allatvreviews.com                   Vehicles
                                            Unknown  & Parts     Online
2213   howtohelpwithdepression.org          Godaddy              Online
2214   uoutdo.com                           Godaddy              Online
2215   poolsbilliardsandmore.com           Home
                                            Unknown
                                                  & Garden       Online
2216   debtsolutionsreviewed.com           Business
                                            Godaddy& IndustrialOnline
2217   creativecontraption.net             Media
                                            Godaddy              Online
2218   kelleyroo.com                       Reviews
                                            Godaddy              Online
2219   lawncarelove.com                     Unknown              Online
2220   hawaiisinspiration.com              Travel
                                            Unknown& Hospitality Online
2221   themakewellgroup.com                 Unknown              Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 50 of 69 PageID #:763


                             A             B         D                     E
2222   coloradofreshgear.com               Sporting
                                            Unknown Goods       Online
2223   1040x.org                           Business
                                            Godaddy& IndustrialOnline
2224   didgeridooforsleepapnea.org         Health
                                            Godaddy
                                                  & Beauty      Online
2225   wavebenders.com                      Unknown             Online
2226   statementtimes.com                  Media
                                            Namecheap           Online
2227   allthingspestremoval.com            Animals
                                            Siteground
                                                    & Pet Supplies
                                                                Online
2228   buzzoncells.org                     Electronics
                                            Godaddy             Online
2229   throwlighton.com                     Unknown             Online
2230   travelersgateway.com                Travel
                                            Godaddy
                                                  & Hospitality Online
2231   rowingmachinereviewss.net           Health
                                            Godaddy
                                                  & Beauty      Online
2232   travelgearauthority.com              Unknown             Online
2233   udosoilreview.com                   Health
                                            Godaddy
                                                  & Beauty      Online
2234   indiefreedownloads.com              Arts
                                            Godaddy
                                                & Entertainment Online
2235   yourmedical.org                     Health
                                            Godaddy
                                                  & Beauty      Online
2236   swooshcut.com                        Unknown             Online
2237   1040formhelp.com                    Business
                                            Godaddy& IndustrialOnline
2238   nutrifecthealth.com                  Godaddy             Online
2239   headpocketshop.com                   Unknown             Online
2240   photographyreports.com              Business
                                            Godaddy& IndustrialOnline
2241   waterangle.com                       Unknown             Online
2242   cover-lettercopy.com                Careers
                                            Godaddy             Online
2243   donationpanel.buycraft.net           Unknown             Online
2244   goodmoneyhacks.com                  Business
                                            Godaddy& IndustrialOnline
2245   sharethisreview.com                 Reviews
                                            Godaddy             Online
2246   2000loan.org                        Business
                                            Godaddy& IndustrialOnline
2247   thecapitaldaily.com                 Business
                                            Godaddy& IndustrialOnline
2248   sixfigurephotographer.com           Business
                                            Godaddy& IndustrialOnline
2249   startaphotobusiness.com             Business
                                            Godaddy& IndustrialOnline
2250   huntsgirl.com                        Unknown             Online
2251   nospatulapancakes.com               Food
                                            Godaddy
                                                 Beverage & Tobacco
                                                                Online
2252   apneatreatmentpowerpack.com          Godaddy             Online
2253   grizzlypop.com                       Unknown             Online
2254   viva-la-vida.co                     Health
                                            Godaddy
                                                  & Beauty      Online
2255   w4questions.com                     Business
                                            Godaddy& IndustrialOnline
2256   copeorthoblog.com                   Health
                                            Unknown
                                                  & Beauty      Online
2257   gimmegravytrain.com                  Godaddy             Online
2258   roofinggutterssiding.com            Home
                                            Godaddy
                                                  & Garden      Online
2259   thesmarthomeadvisor.com              Unknown             Online
2260   gamefizzle.com                      Toys
                                            Godaddy
                                                 & Games        Online
2261   walletcritic.com                     Unknown             Online
2262 essentialoilshopping.com               Shopify               Online
2263 bestbeardtrimmers.org                 Health
                                            Godaddy
                                                  & Beauty        Online
2264 diyhomehacker.com                     Home
                                            Godaddy
                                                  & Garden        Online
2265   premiumteastore.com                  Shopify               Online
2266   coolcoolers.net                      Unknown               Online
2267   believingisseeing.org               Quotes/Inspirational
                                            Unknown               Online
2268   yardcareauthority.com                Unknown               Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 51 of 69 PageID #:764


                             A             B         D                    E
2269   todaysgrowth.zendesk.com            Business
                                            Unknown& IndustrialOnline
2270   nyvetschools.com                    Careers
                                            Godaddy            Online
2271   godforcenutrition.com               Health
                                            Godaddy
                                                  & Beauty     Online
2272   bridegiftregistry.com.au            Gifts
                                            Godaddy            Online
2273   resume1-2-3.com                     Careers
                                            Godaddy            Online
2274   incometomorrow.com                  Business
                                            Godaddy& IndustrialOnline
2275   500loan.org                         Business
                                            Godaddy& IndustrialOnline
2276   hipsterbay.com                       Godaddy            Online
2277   missionoffaith.net                  Religious
                                            Godaddy& CeremonialOnline
2278   3000loan.net                        Business
                                            Godaddy& IndustrialOnline
2279   thedailystation.com                 Business
                                            Namecheap& IndustrialOnline
2280   howtooptionstrade.com               Business
                                            Godaddy& IndustrialOnline
2281   team.incomestore.com                 Unknown              Online
2282   throatpain.net                      Health
                                            Godaddy& Beauty      Online
2283   schizophreniahelp.org               Health
                                            Godaddy& Beauty      Online
2284   1000cashloan.net                    Business
                                            Godaddy& IndustrialOnline
2285   freeyearlycreditreport.info         Business
                                            Godaddy& IndustrialOnline
2286   penelopenoughit.com                  Godaddy              Online
2287   taxformassistance.com               Business
                                            Godaddy& IndustrialOnline
2288   daycarebusinessstartup.com          Business
                                            Godaddy& IndustrialOnline
2289   weddingbudget.org                   Religious
                                            Godaddy& Ceremonial  Online
2290   beselfsustained.com                 Home
                                            Godaddy
                                                  & Garden       Online
2291   dialedinincome.com                  Business
                                            Godaddy& IndustrialOnline
2292   fivefigurephotographer.com          Business
                                            Godaddy& IndustrialOnline
2293   standardposts.com                   Business
                                            Godaddy& IndustrialOnline
2294   steadypassiveincome.com             Business
                                            Godaddy& IndustrialOnline
2295   flirtingtoys.com                     Unknown              Online
2296   incomeforthewin.com                 Business
                                            Godaddy& IndustrialOnline
2297   healthyagingportal.com              Health
                                            Godaddy& Beauty      Online
2298   simplysmartincome.com                Godaddy              Online
2299   buyfixandprofit.com                  Unknown              Online
2300   jobfairs4militaryveterans.com       Careers
                                            Godaddy              Online
2301   websitebrokers.co.uk                Business
                                            Unknown& IndustrialOnline
2302   cunningvoyage.com                   Business
                                            Godaddy& IndustrialOnline
2303   ns2.chatwithgreenbar.com             Unknown              Online
2304   supplementshelf.com                  Unknown              Online
2305   trucrate.com                         Unknown              Online
2306   digitalbusinessmags.com             Lifestyle
                                            Godaddy              Online
2307   passiverevenue.net                  Business
                                            Godaddy& IndustrialOnline
2308   wipenewreview.org                   Reviews
                                            Godaddy              Online
2309   reviewyt.com                        Reviews
                                            Godaddy              Online
2310   saygoodbyetosnoring.com             Health
                                            Godaddy& Beauty      Online
2311   udosoil.com                         Health
                                            Godaddy& Beauty      Online
2312   phonemountreview.com                Electronics
                                            Godaddy              Online
2313   tagawayreview.org                   Health
                                            Godaddy& Beauty      Online
2314   greenjobs4vets.org                  Careers
                                            Godaddy              Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 52 of 69 PageID #:765


                              A              B        D                   E
2315   profitandgrowwealth.com               Business
                                              Godaddy& IndustrialOnline
2316   first-home-mortgage.com                Godaddy            Online
2317   incometaxrates.org                    Business
                                              Godaddy& IndustrialOnline
2318   info.todaysgrowth.com                  Unknown            Online
2319   marconicenter.com                      Godaddy            Online
2320   cinnamonspiceandeverythingnice.com    Food
                                              Unknown
                                                  Beverage & Tobacco
                                                               Online
2321   codingcage.com                         Godaddy          Online
2322   codedump.io                            Godaddy          Online
2323   todaysgrowth.net                       Godaddy          Online
2324   todaysgrowth.org                       Godaddy          Online
2325   todaysgrowthconsultant.biz             Godaddy          Online
2326   todaysgrowthconsultant.info            Godaddy          Online
2327   todaysgrowthconsultant.net             Godaddy          Online
2328   todaysgrowthconsultant.org             Godaddy          Online
2329   shop.dudepins.com                      Unknown          Online
2330 sleeplikearock.com                       Siteground        Online
2331 sciencechatforum.com                     Godaddy           Online
2332   ruraldevelopment.org                   Unknown           Online
2333   share-bar.net                         Software
                                              Godaddy           Online
2334   waterpebbleus.com                      Godaddy           Online
2335   worldofarchi.com                       Godaddy           Online
2336   retrospace.org                         Godaddy           Online
2337   subzin.com                             Godaddy           Online
2338   metavideos.com                         Godaddy           Online
2339   thewebbrokers.com                      Unknown           Online
2340   thedetoxdoctor.com                    Health
                                              Unknown
                                                    & Beauty    Online
2341   parrottree.com                         Unknown           Online
2342   makingmusic-northeast.co.uk            Godaddy           Online
2343   fifthlevelmusic.com                    Godaddy           Online
2344   frontierindex.net                      Godaddy           Online
2345   indigenous4motherearthrioplus20.org   Careers
                                              Godaddy           Online
2346   dandelionandgreyblog.com               Godaddy           Online
2347   bikelaws.org                           Godaddy           Online
2348   bikecentral.org                        Godaddy           Online
2349   americanbikechallenge.com              Godaddy           Online
2350   bikerayusa.com                         Godaddy           Online
2351   bikerseast.com                         Godaddy           Online
2352   bikesafecalifornia.org                 Godaddy           Online
2353   cleaverbikes.com                       Godaddy           Online
2354   dionridesbikes.com                     Godaddy           Online
2355   greeningusiena.org                     Godaddy           Online
2356   hubbardbicycleclub.com                 Godaddy           Online
2357   liquorbikes.com                        Godaddy           Online
2358   metrowichita.com                       Godaddy           Online
2359   premiercycleproducts.com               Godaddy           Online
2360   runlivermore.com                       Godaddy           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 53 of 69 PageID #:766


                            A              B        D                    E
2361   santarosasbdc.org                    Godaddy             Online
2362   talkofbike.com                       Godaddy             Online
2363   teambikealley.org                    Godaddy             Online
2364   yourbikelife.com                     Godaddy             Online
2365   homeofcoffee.com                    Food
                                            Unknown
                                                 Beverage & Tobacco
                                                                Online
2366   pairshare.com                       Arts
                                            Unknown
                                                & Entertainment Online
2367   successresourcesamerica.com          Unknown             Online
2368   onthedancefloor.org                  Godaddy             Online
2369   paidsurveymag.com                    Siteground         Online
2370   pestkillerpros.com                   Siteground         Online
2371   pleasegotakeabath.com                Siteground         Online
2372   policyacademy.com                    Siteground         Online
2373   profitnessenthusiast.com             Siteground         Online
2374   prohuntergear.com                    Siteground         Online
2375   sharplookingdudes.com                Siteground         Online
2376   shoeswithapurpose.com                Siteground         Online
2377   shorewhynot.com                      Siteground         Online
2378   smartesthouseontheblock.com          Siteground         Online
2379   smartgadgetgenius.com               Electronics
                                            Siteground         Online
2380   snowshredders.com                    Siteground         Online
2381   stacysadvice.com                     Siteground         Online
2382   swimmersavvy.com                     Siteground         Online
2383   thebakersaisle.com                   Siteground         Online
2384   thesleepingmasters.com               Siteground         Online
2385   todaysbest.co.uk                     Siteground         Online
2386   toocoolforheat.com                   Siteground         Online
2387   twotiredtowalk.com                   Siteground         Online
2388   weloveseats.com                      Siteground         Online
2389   whataretheygonnado.com               Godaddy            Online
2390 wheelsinstyle.com                      Siteground        Online
2391 alulawellness.com                      Unknown           Online
2392 americanhatmakers.com                 Apparel
                                            Unknown& Accessories
                                                              Online
2393   allthingsaudiopro.com                Siteground         Online
2394   audiobosshub.com                     Siteground         Online
2395   autogearmag.com                      Siteground         Online
2396   backintheyard.com                    Siteground         Online
2397   backyardgamelab.com                  Siteground         Online
2398   backyardlife.guide                   Godaddy            Online
2399 bestdormlife.com                       Siteground         Online
2400 businessquickstarter.com               Godaddy            Online
2401   cargearlab.com                       Siteground         Online
2402   catchsomezzz.com                     Siteground         Online
2403   coffeeandteagadgets.com              Siteground         Online
2404   alternative-ending.com               Siteground         Online
2405   anxiouscamper.com                    Unknown            Online
2406   easycreativespaces.com               Godaddy            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 54 of 69 PageID #:767


                               A           B       D                E
2407 boatingbest.com                        Godaddy        Online
2408   dormchampion.com                     Siteground     Online
2409   easytred.com                         Siteground     Online
2410   ecohomebuyer.com                     Godaddy        Online
2411   ecowarriorlife.com                   Godaddy        Online
2412   findmyaesthetic.com                  Godaddy        Online
2413   fishermansteve.com                   Siteground     Online
2414   fishorbust.com                       Siteground     Online
2415   foryourcar.co                        Siteground     Online
2416   funthingstodooutside.com             Siteground     Online
2417   gitoutandplay.com                    Siteground     Online
2418   gofishfinder.com                     Godaddy        Online
2419 groominggadgetlab.com                  Siteground     Online
2420 hairstorymagazine.com                  Godaddy        Online
2421   happystepper.com                     Siteground     Online
2422   hipstercamping.com                   Siteground     Online
2423   hipstergearlab.com                   Siteground     Online
2424   homeenergywiz.com                    Siteground     Online
2425   homegear.guide                       Godaddy        Online
2426 homesecuritylab.co                     Siteground     Online
2427 houseplantworld.com                    Siteground     Online
2428 imbadatart.com                         Godaddy        Online
2429 insectsbugme.com                       Siteground     Online
2430 justlivelaughlove.com                  Godaddy        Online
2431   justlovemakeup.com                   Siteground     Online
2432   justwatchingbirds.com                Siteground     Online
2433   keepfoodcold.com                     Siteground     Online
2434   kitchenmyway.com                     Siteground     Online
2435   knockoffart.com                      Godaddy        Online
2436 loverockclimbing.com                   Siteground     Online
2437 newagecollegeknowledge.com             Godaddy        Online
2438 parentingsurvivalmanual.com            Godaddy        Online
2439   slumberpit.com                       Unknown        Online
2440   sportsreportworld.com                Godaddy        Online
2441   thefastandtheflavorful.com           Godaddy        Online
2442   thepotterypro.com                    Godaddy        Online
2443   travelhackertips.com                 Godaddy        Online
2444   kitchencookingpro.com                Siteground     Online
2445   letsgoincognito.com                 Software
                                            Siteground     Online
2446   atbikes.com                          Godaddy        Online
2447   mirrormirrorfilm.com                Careers
                                            Godaddy        Online
2448 coachinstitute.com                     Unknown        Online
2449 cqanyc.com                            Lifestyle
                                            Godaddy        Online
2450 codeavengers.com                      Educational
                                            Unknown        Online
2451 recentlylaidoff.com                    Godaddy        Online
2452 ribbitphone.com                        Godaddy        Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 55 of 69 PageID #:768


                              A            B       D                       E
2453   pabaah.com                           Godaddy               Online
2454   kinderprintables.com                Baby
                                            Godaddy
                                                & Toddler         Online
2455   sheepmarketscam.com                  Godaddy               Online
2456   shopsweetlulublog.com                Godaddy               Online
2457   rightwingrepublican.com              Godaddy               Online
2458   fishwithbenefits.com                Sporting
                                            Unknown Goods         Online
2459   huntergear101.com                    Unknown               Online
2460   kayakfishersguide.com                Unknown               Online
2461   electricfireplacereviews.net        Home
                                            Unknown
                                                  & Garden        Online
2462   gameoftoilets.com                    Unknown               Online
2463   garbagedisposal.expert              Home
                                            Unknown
                                                  & Garden        Online
2464   ratedprinters.com                    Unknown               Online
2465   readysetrun.net                      Godaddy               Online
2466   steamfore.com                        Unknown               Online
2467   topwaterfilters.net                  Unknown               Online
2468   nitenite.com                         AWS                   Online
2469   expertplumbers.com                  Hardware
                                            Unknown               Online
2470   inspirationjournal.com              Quotes/Inspirational
                                            Unknown               Online
2471   howlifeworks.com                     Unknown            Online
2472   expatcareers.com                     Godaddy            Online
2473   votenoon32.com                       Godaddy            Online
2474   sniperforex.com                     Business
                                            Godaddy& IndustrialOnline
2475   heatpresswizard.com                  Namecheap          Online
2476   omnilexica.com                       Godaddy            Online
2477   programming-free.com                 Godaddy            Online
2478   fireplaceguide.net                   Godaddy            Online
2479   twofacesofbush.com                   Godaddy            Online
2480   solarequipmentworld.com             Business
                                            Godaddy& IndustrialOnline
2481   seaslugteam.com                      AWS                Online
2482   voltrondesigncenter.com              Godaddy            Online
2483 bikegearexpert.com                    Sporting
                                            Unknown Goods         Online
2484 beautifullyalive.org                  Health
                                            Godaddy
                                                  & Beauty        Online
2485 bestshavingreviews.com                Health
                                            Unknown
                                                  & Beauty        Online
2486 topexpertreviews.net                  Reviews
                                            Unknown               Online
2487 dealmeisters.com                      Reviews
                                            Godaddy               Online
2488   wereviewstapleguns.com              Hardware
                                            Unknown             Online
2489   digitalpianoexpert.org              Arts
                                            Unknown
                                                & Entertainment Online
2490   familytent.expert                   Sporting
                                            Unknown Goods       Online
2491   topicemakerreviews.com              Home
                                            Unknown
                                                  & Garden      Online
2492   chefknives.expert                   Home
                                            Unknown
                                                  & Garden      Online
2493   bestmattressreport.com              Home
                                            Unknown
                                                  & Garden      Online
2494   topfitnessreview.net                Health
                                            Unknown
                                                  & Beauty      Online
2495   onlinesurveyreports.com              Unknown             Online
2496   bestgokartreviews.com               Vehicles
                                            Unknown & Parts     Online
2497   getpaintball.com                    Sporting
                                            Unknown Goods       Online
2498   bestontwowheels.com                 Sporting
                                            Unknown Goods       Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 56 of 69 PageID #:769


                             A             B         D                   E
2499   todaysmortgagerates.net             Business
                                            Unknown& IndustrialOnline
2500   boardjunkies.org                    Sporting
                                            Unknown Goods       Online
2501   toppickleballpaddle.com             Sporting
                                            Unknown Goods       Online
2502   toptrampolinestested.com            Toys
                                            Unknown
                                                 & Games        Online
2503   sewingmachinesexpert.com            Arts
                                            Unknown
                                                & Entertainment Online
2504   bestwaveriders.com                  Sporting
                                            Unknown Goods       Online
2505   bestdeodorantreviews.com            Reviews
                                            Unknown             Online
2506   pettoyspro.com                      Animals
                                            Unknown & Pet Supplies
                                                                Online
2507   cloudstorageadvice.com              Software
                                            Unknown             Online
2508   postagestamps101.com                 Unknown             Online
2509   ownadaycare.com                     Business
                                            Godaddy& IndustrialOnline
2510   bestheatpressreport.com             Arts
                                            Unknown
                                                & Entertainment Online
2511   barbecuegrillsexpert.com            Home
                                            Unknown
                                                  & Garden      Online
2512   gymmembershipprice.com               Unknown             Online
2513   businesshours.co                     Unknown             Online
2514   thecookzone.com                     Food
                                            Siteground
                                                 Beverage & Tobacco
                                                                Online
2515   onlineloginguides.com                Unknown             Online
2516   customersurvey.expert               Media
                                            Unknown             Online
2517   proluxurystyle.com                  Lifestyle
                                            Unknown             Online
2518   allstuffgolf.com                    Sporting
                                            Unknown  Goods      Online
2519   animalsmeltmyheart.org               Godaddy             Online
2520 vacuumcleaner.expert                  Home
                                            Unknown
                                                 & Garden      Online
2521 bestconsumercharts.com                Reviews
                                            Unknown            Online
2522 obsessedhairoil.com                    Godaddy            Online
2523 swimzer.com                            Unknown            Online
2524 bestthingsreviewed.com                Reviews
                                            Unknown            Online
2525 bestlaptopforgaming.org               Electronics
                                            Godaddy            Online
2526 bestpettoysreviewed.com               Animals
                                            Unknown& Pet Supplies
                                                               Online
2527 athleticcourage.com                    Godaddy            Online
2528 personalfinancehub.net                Business
                                            Unknown& IndustrialOnline
2529 perfectlayup.com                       Godaddy            Online
2530   roadrunnersreviews.com               Unknown             Online
2531   hvacreport.com                       Unknown             Online
2532   smartsavingadvice.com               Business
                                            Unknown& IndustrialOnline
2533   wirelessdogfence.expert             Animals
                                            Unknown & Pet Supplies
                                                                Online
2534   beautyschoolnerd.com                 Unknown             Online
2535   whatsgoodcooking.com                 Siteground          Online
2536   allwomenhairstyles.com              Health
                                            Unknown
                                                  & Beauty      Online
2537   emergencyplumbinginfo.com           Hardware
                                            Unknown             Online
2538   blueisbest.net                       Siteground          Online
2539   guardianherald.com                   Godaddy             Online
2540 kitchenandbathguide.com                Siteground         Online
2541 investinginproperties.org             Business
                                            Godaddy& IndustrialOnline
2542 bestbedroombenches.com                 Shopify            Online
2543 bestchaiseloungechairs.com             Shopify            Online
2544 bestfireplacemantels.com               Shopify            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 57 of 69 PageID #:770


                                 A         B         D                E
2545   bestgolfsimulators.com               Shopify          Online
2546   bestmedicinecabinets.com             Shopify          Online
2547   bestspaceheaters.com                 Shopify          Online
2548   bouncytrampolines.com               Toys
                                            Shopify
                                                  & Games    Online
2549   coolairhockeytables.com              Shopify          Online
2550   coolfutons.com                       Shopify          Online
2551   coolhottubs.com                      Shopify          Online
2552   coolshowersandtubs.com               Shopify          Online
2553   cornhole247.com                      Shopify          Online
2554   dealzoro.com                         Shopify          Online
2555   donaldtrumpcollectables.store       Politics
                                            Shopify          Online
2556   fastestfinish.com                    Shopify          Online
2557   findoutdoorstructures.com            Shopify          Online
2558   getbarndoors.com                     Shopify          Online
2559   getchickencoops.com                  Shopify          Online
2560   getmailboxes.com                     Shopify          Online
2561   gourmetcoffemakers.com               Shopify          Online
2562   guysupply.net/                       Shopify          Online
2563   hammocksandstuff.com                 Shopify          Online
2564   industrialloftfurniture.com          Shopify          Online
2565   justhomeofficefurniture.com          Shopify          Online
2566   newbookcases.com                     Shopify          Online
2567   newceilingfans.com                   Shopify          Online
2568   newgazebos.com                       Shopify          Online
2569   perfectconsoletables.com             Shopify          Online
2570   perfectshuffleboard.com              Shopify          Online
2571   scorefoosballtables.com              Shopify          Online
2572   secretpokertables.com                Shopify          Online
2573   sound-stix.com                       Shopify          Online
2574   sovofurniture.com/                   Shopify          Online
2575   sunsetsafe.com                       Shopify          Online
2576   topmurphybeds.com                    Shopify          Online
2577   topPicnictables.com                  Shopify          Online
2578   toppitchingmachines.com              Shopify          Online
2579   topstoragefurniture.com              Shopify          Online
2580   toptabletennistables.com             Shopify          Online
2581   topwoodpelletgrills.com              Shopify          Online
2582   wonderfulfountains.com               Shopify          Online
2583   elevator-fragments.net               Godaddy          Online
2584   christian-louboutin-sale.net         Godaddy          Online
2585   bestpillowreviewer.com              Home
                                            Unknown
                                                  & Garden   Online
2586   etotalskin.com                      Health
                                            Unknown
                                                  & Beauty   Online
2587   bstrong4life.com                    Health
                                            Unknown
                                                  & Beauty   Online
2588   allergyionizer.com                   Unknown          Online
2589   amtb-ottawa.ca                       Godaddy          Online
2590   addictingstories.org                 Godaddy          Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 58 of 69 PageID #:771


                            A              B        D               E
2591   beachembrothers.com                  Unknown        Online
2592   esateys.com                          Unknown        Online
2593   tomsoutlet-shoes.net                 Godaddy        Online
2594   adsence-dollar-factory.com           Godaddy        Online
2595   bombayshowpig.com                    Godaddy        Online
2596   365days365plays.com                  Godaddy        Online
2597   3dprintstartpoint.com                Godaddy        Online
2598   3dpstartpoint.com                    Godaddy        Online
2599   6figurereturn.com                    Godaddy        Online
2600   6figurereturn.net                    Godaddy        Online
2601   aboutyourmeds.com                    Godaddy        Online
2602   abouyourmeds.com                     Godaddy        Online
2603   actingjobsnow.com                    Godaddy        Online
2604   actingjobsnow.info                   Godaddy        Online
2605   actingjobsnow.net                    Godaddy        Online
2606   actingjobsnow.org                    Godaddy        Online
2607   addictingstories.com                 Godaddy        Online
2608   addictingstories.info                Godaddy        Online
2609   addictingstories.net                 Godaddy        Online
2610   adiffrentanswer.com                  Godaddy        Online
2611   afeitadoradesechable.com             Godaddy        Online
2612   agetothrive.com                      Godaddy        Online
2613   aggregatedworldnews.com              Godaddy        Online
2614   allaroundtx.com                      Godaddy        Online
2615   allenwilterdink.com                  Godaddy        Online
2616   amazingmitzvah.com                   Godaddy        Online
2617   americanconservativeherald.info      Godaddy        Online
2618   americanconservativeherald.net       Godaddy        Online
2619   americanconservativeherald.org      Politics
                                            Godaddy        Online
2620   americangreatnessshop.com            Godaddy        Online
2621   americasbestkeptrecipes.com          Godaddy        Online
2622   amigettinghosed.com                  Godaddy        Online
2623   amusementparkguide.com               Godaddy        Online
2624   amusementparkhq.com                  Godaddy        Online
2625   anatomyofpainrelief.com              Godaddy        Online
2626   animalsbeingcute.info                Godaddy        Online
2627   animalsbeingcute.net                 Godaddy        Online
2628   animalsbeingcute.org                 Godaddy        Online
2629   applicationsindustry.com             Godaddy        Online
2630   approachthebench.net                 Godaddy        Online
2631   approachthebench.org                 Godaddy        Online
2632   ashevillenetwork.net                 Godaddy        Online
2633   athleticonion.info                   Godaddy        Online
2634   athleticonion.net                    Godaddy        Online
2635   athleticonion.org                    Godaddy        Online
2636   authorityroad.com                    Godaddy        Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 59 of 69 PageID #:772


                            A              B        D                   E
2637   authoritywebsite.net                 Godaddy           Online
2638   authoritywebsite.org                 Godaddy           Online
2639   automatedhomeandsecurity.com         Unknown           Online
2640   banishrls.com                       Health
                                            Godaddy
                                                  & Beauty    Online
2641   banishrosacea.com                   Health
                                            Godaddy
                                                  & Beauty    Online
2642   barbiegames.org.uk                   Godaddy           Online
2643   beardedbasic.com                     Godaddy           Online
2644   beautytipsandmore.org                Godaddy           Online
2645   bellevueacupuncture.org              Godaddy           Online
2646   bellyradar.com                       Godaddy           Online
2647   best-junk-removal.com                Godaddy           Online
2648   bestdaycares.org                     Godaddy           Online
2649   bestheartinfo.com                   Health
                                            Unknown
                                                  & Beauty    Online
2650   bestwebgames.net                     Godaddy           Online
2651   bestweldingtools.com                 Godaddy           Online
2652   betterlifewithdibetes.com            Godaddy           Online
2653 beyondthedata.com                      Unknown           Online
2654 blackchainlinkfence.com                Godaddy           Online
2655 blog.playtruckgames.net               Toys
                                            Unknown
                                                & Games       Online
2656   bondingwithgames.com                 Siteground         Online
2657   boostmythyroid.com                   Godaddy            Online
2658   bottomlineacademy.com                Godaddy            Online
2659   bringbacktheolddays.com              Godaddy            Online
2660   bubbli.co                            Godaddy            Online
2661   bugletribune.com                     Godaddy            Online
2662   businessconsultantinstitute.com     Business
                                            Unknown& IndustrialOnline
2663   buyneonsign.com                      Godaddy            Online
2664   buzzoncells.net                      Godaddy            Online
2665   calboard.net                         Godaddy            Online
2666   caldwelltheatre.com                  Godaddy            Online
2667   calendarreviews.com                  Godaddy            Online
2668   careerdays.org                      Careers
                                            Godaddy            Online
2669   chaiteamix.com                      Food
                                            Unknown
                                                Beverage & Tobacco
                                                             Online
2670   charcoalwaterfilters.net            Home
                                            Godaddy
                                                 & Garden    Online
2671   cheesemajesty.com                    Godaddy          Online
2672   childcarecentres.org                 Godaddy          Online
2673   childcarefurniture.net               Godaddy          Online
2674   childcarefurniture.org               Godaddy          Online
2675   childcaremanagementsoftware.com      Godaddy          Online
2676   christopher-scott.com                Godaddy          Online
2677   clearvisionglasses.net               Godaddy          Online
2678   clickhappyday.com                    Siteground        Online
2679   cliffclick.com                       Godaddy           Online
2680   coachcraze.com                       Godaddy           Online
2681   collecttrumpstuff.com                Godaddy           Online
2682   confidencematters.net                Godaddy           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 60 of 69 PageID #:773


                             A             B        D                 E
2683   conservativerepublic.com             Unknown          Online
2684   continuingbusiness.com               Godaddy          Online
2685   contraptionguide.com                 Godaddy          Online
2686   contur.co                            Godaddy          Online
2687   cope.photography                     Godaddy          Online
2688   costscutting.com                     Godaddy          Online
2689   cpa-md.com                           Unknown          Online
2690   cpoihospital.com                     Godaddy          Online
2691   crateoflife.com                      Godaddy          Online
2692   creacionriqueza.com                  Godaddy          Online
2693   createrecycle.com                    Godaddy          Online
2694   creaturecontraption.com              Godaddy          Online
2695   crohnsdiseasejournal.com            Health
                                            Godaddy
                                                  & Beauty   Online
2696   crushingyourcase.com                 Godaddy          Online
2697   cybernetica-book.com                 Godaddy          Online
2698   dancingwithdada.com                  Godaddy          Online
2699   daycareproviders.org                 Godaddy          Online
2700   daycaresin.com                       Godaddy          Online
2701   death-record.info                    Godaddy          Online
2702   dhaoil.net                          Health
                                            Godaddy
                                                  & Beauty   Online
2703   dhaoil.org                          Health
                                            Godaddy
                                                  & Beauty   Online
2704   didier.farm                          Godaddy          Online
2705   digitalbagofholding.com              Godaddy          Online
2706   diypcworld.com                       Godaddy          Online
2707   dropsdirect.com                      Unknown          Online
2708   dudepin.com                          Godaddy          Online
2709   dudespin.com                         Godaddy          Online
2710   dudespins.com                        Godaddy          Online
2711   dudpin.com                           Godaddy          Online
2712   dudpins.com                          Godaddy          Online
2713   dudpns.com                           Godaddy          Online
2714   dui.guide                            Godaddy          Online
2715   duiguides.com                        Godaddy          Online
2716   eastyorkchoir.ca                     Godaddy          Online
2717   easysitebuild.com                   Software
                                            Godaddy          Online
2718   eatingchemicals.com                  Godaddy          Online
2719   eatlocalrewards.com                  Unknown          Online
2720   efurniturerepair.com                 Godaddy          Online
2721   ehottubsandpools.com                Home
                                            Unknown
                                                 & Garden    Online
2722   eitalyhotel.com                      Godaddy          Online
2723   elderauthority.com                   Unknown          Online
2724   elderlystd.com                       Godaddy          Online
2725   elitish.com                          Godaddy          Online
2726   embracingabetteryou.com              Godaddy          Online
2727   emergancydentalsolution.com          Godaddy          Online
2728   employment-one.com                  Careers
                                            Godaddy          Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 61 of 69 PageID #:774


                           A               B        D                   E
2729   energyjobblog.com                   Careers
                                            Godaddy           Online
2730   epaintingcontractor.com              Unknown           Online
2731   examinerdispatch.com                 Godaddy           Online
2732   expert.plumbing                      Godaddy           Online
2733   ezrock1049.com                       Godaddy           Online
2734   udemy.com                           Educational
                                            Unknown           Online
2735   giftboxplanet.com                    Unknown           Online
2736   arcadehog.com                        Godaddy           Online
2737   eyeeco.com                          Health
                                            Unknown
                                                  & Beauty    Online
2738   hairbunsreviews.com                 Health
                                            Godaddy
                                                  & Beauty    Online
2739   4thandvine.ca                        Godaddy           Online
2740   ceowomen.org                         Godaddy           Online
2741   notgravy.com                         Godaddy           Online
2742   globalcarrent.com                   Vehicles
                                            Godaddy& Parts    Online
2743   mcssb.org                            Unknown           Online
2744   lehmanhfeeders.com                   Unknown           Online
2745   ultimatewhitepages.org               Godaddy           Online
2746   newagetograce.com                    Godaddy           Online
2747   home-cure.net                       Health
                                            Unknown
                                                  & Beauty     Online
2748   holideals.store                      Godaddy            Online
2749   dallas.cenegenics.com                Unknown            Online
2750   deliveryhawaii.net                   Unknown            Online
2751   fairtradeforarts.com                 Godaddy            Online
2752   ffawd.com                            Godaddy            Online
2753   fixthis.today                        Godaddy            Online
2754   folkanywhere.com                     Godaddy            Online
2755   folksbestupid.com                    Godaddy            Online
2756   foodandwaterwithoutchemicals.com     Godaddy            Online
2757   foreclosurehelp.org                  Godaddy            Online
2758   foreclosureprocess.org              Business
                                            Godaddy& IndustrialOnline
2759   foreverretreat.com                   Godaddy            Online
2760   form1040.net                        Business
                                            Godaddy& IndustrialOnline
2761   gameadvice.net                       Godaddy            Online
2762   gameadvise.net                       Godaddy            Online
2763   gameadvise.org                       Godaddy            Online
2764   games-8.com                          Unknown            Online
2765   gamesatan.com                        Unknown            Online
2766   gamingnerdtopia.com                  Godaddy            Online
2767   gardeningdoneright.com               Godaddy            Online
2768   gascardsgalore.com                   Godaddy            Online
2769   gascardsusa.com                     Vehicles
                                            Godaddy& Parts     Online
2770   genesisonline.store                 Apparel
                                            Godaddy& Accessories
                                                               Online
2771   girldollar.com                       Godaddy            Online
2772   globalfamilyhotels.com               Godaddy            Online
2773   globallyrational.com                 Godaddy            Online
2774   globalrisktakers.com                 Godaddy            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 62 of 69 PageID #:775


                            A              B       D                    E
2775   gml1.co                              Godaddy           Online
2776   golfhauls.com                        Godaddy           Online
2777   golftourdeal.com                     Godaddy           Online
2778   golftourdeals.com                    Godaddy           Online
2779   gourmetcoffeemakers.com              Unknown            Online
2780   gracefulgraduations.org              Godaddy            Online
2781   gratiture.com                        Godaddy            Online
2782   greatmitzvah.com                     Godaddy            Online
2783   growingandgreen.net                  Godaddy            Online
2784   growingandgreen.org                  Godaddy            Online
2785   growingwings.net                     Godaddy            Online
2786   handyrecycler.com                    Godaddy            Online
2787   hcgdietreview.com                   Health
                                            Godaddy
                                                  & Beauty     Online
2788   he-shack.com                         Godaddy            Online
2789   he-shack.shop                        Godaddy            Online
2790   healthandenergy.org                  Godaddy            Online
2791   healthycelloffer.com                 Godaddy            Online
2792   heartrepreneurnetwork.com            Godaddy            Online
2793   help-old-people.com                  Godaddy            Online
2794   highoctanescience.com                Godaddy            Online
2795   holidaylighting.org                  Godaddy            Online
2796   holidayshub.com                      Godaddy            Online
2797   homedaycares.org                     Godaddy            Online
2798   homedecorbudget.com                  Godaddy            Online
2799   homesuiteshotel.com                  Godaddy            Online
2800   howtofile1099.com                   Business
                                            Godaddy& IndustrialOnline
2801   hrdevlopmentinfo.com                 Godaddy            Online
2802   hyjuglkh.com                         Godaddy            Online
2803   ibayfashion.com                      Godaddy            Online
2804   incometomorrow.net                   Godaddy            Online
2805   incometomorrow.org                   Godaddy            Online
2806   indoorgardeninghub.com               Godaddy            Online
2807   ineedcarparts.com                    Godaddy            Online
2808   innovationphoenix.com                Godaddy            Online
2809   internationalbrief.info              Godaddy            Online
2810   internationalbrief.net               Godaddy            Online
2811   internationalbrief.org               Godaddy            Online
2812   intrustichomedecor.com               Unknown            Online
2813   invasivecritters.com                 Godaddy            Online
2814   inventors.guru                       Godaddy            Online
2815   investinginproperties.com            Godaddy            Online
2816   iperform.work                        Godaddy            Online
2817   irstaxform1040.com                  Business
                                            Godaddy& IndustrialOnline
2818   isshopify.com                        Godaddy            Online
2819   itstimefora.expert                   Godaddy            Online
2820   jeplay.com                          Toys
                                            Godaddy
                                                & Games        Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 63 of 69 PageID #:776


                            A              B        D                   E
2821   joanperry.com                        Godaddy            Online
2822   jobdetails.net                       Godaddy            Online
2823   jobsfreeforall.com                   Godaddy            Online
2824   jonaxiao.co                          Godaddy            Online
2825   jonaxiao.org                         Godaddy            Online
2826   jonaxiao.us                          Godaddy            Online
2827   katchnet.info                        Godaddy            Online
2828   kenmoskal.com                        Godaddy            Online
2829   keynotespirit.com                    Godaddy            Online
2830   knowyourstocksreview.com             Godaddy            Online
2831   lacasbahantigua.com                  Godaddy            Online
2832   lancaster2020.com                    Godaddy            Online
2833   landedentistry.com                   Godaddy            Online
2834   landscapeplus.org                    Unknown            Online
2835   lastinghealth.org                    Godaddy            Online
2836   law-finders.com                     Business
                                            Godaddy& IndustrialOnline
2837   lawguidance.org                      Godaddy            Online
2838   learnonlinenow.org                   Godaddy            Online
2839   letsget.expert                       Godaddy            Online
2840   letsgeta.expert                      Godaddy            Online
2841   letsgetan.expert                     Godaddy            Online
2842   letstexas.com                        Godaddy            Online
2843   liber.la                             Unknown            Online
2844   lifetrimmer.com                      Godaddy            Online
2845   lin574.com                           Godaddy            Online
2846   livecrohnsfree.com                  Health
                                            Godaddy
                                                  & Beauty     Online
2847   liverosaceafree.com                 Health
                                            Godaddy
                                                  & Beauty     Online
2848   livinglongerandlovingit.org          Godaddy            Online
2849   loanmatchnetwork.com                Business
                                            Godaddy& IndustrialOnline
2850   lolhits.com                          Godaddy            Online
2851   lossandlove.co                       Godaddy            Online
2852   lossandlove.net                      Godaddy            Online
2853   lossandlove.us                       Godaddy            Online
2854   lovinglivinglonger.com               Godaddy            Online
2855   luxauthorities.com                   Godaddy            Online
2856   mashoid.com                          Godaddy            Online
2857   mashoid.net                          Godaddy            Online
2858   mastery.lpages.co                    Unknown            Online
2859   mexicolife.org                       Godaddy            Online
2860   mexicorecycle.com                    Godaddy            Online
2861   mexicosetup.com                      Godaddy            Online
2862   mexisourcing.com                     Godaddy            Online
2863   mexsource.org                        Godaddy            Online
2864   mfit.co                              Godaddy            Online
2865   mfit.life                            Godaddy            Online
2866 mindcomet.com                         Careers
                                            Unknown           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 64 of 69 PageID #:777


                           A               B        D                  E
2867   mitzvahhub.com                       Godaddy           Online
2868   mitzvahmaster.com                    Godaddy           Online
2869   newyorktraffictickets.us             Godaddy           Online
2870   ninetyninecentrazor.com              Godaddy           Online
2871   nobellaureatesoniraq.org             Godaddy           Online
2872   nomorecrohnsdisease.com             Health
                                            Godaddy
                                                  & Beauty    Online
2873   nursefans.com                       Apparel
                                            Unknown& Accessories
                                                              Online
2874   nursinghomestd.com                   Godaddy           Online
2875   nutramagen.com                       Godaddy           Online
2876   nutrifecthealth.info                 Godaddy           Online
2877   nutrifecthealth.net                  Godaddy           Online
2878   nutrifecthealth.org                  Godaddy           Online
2879   onthisride.info                      Godaddy           Online
2880   onthisride.net                       Godaddy           Online
2881   onthisride.org                       Godaddy           Online
2882   onthisride.us                        Godaddy           Online
2883   opportunityzonehub.org               Unknown           Online
2884   originalphen375.com                  Godaddy           Online
2885   otgeditor.com                        Godaddy           Online
2886   ourglobalclimate.net                 Godaddy           Online
2887   ourhomewealth.com                    Godaddy           Online
2888   ourmovementnow.com                   Godaddy           Online
2889   ourstart.net                         Godaddy           Online
2890   overcomeanxietynaturally.com        Health
                                            Godaddy
                                                  & Beauty    Online
2891   ownandmanage.com                     Godaddy           Online
2892   ownerbusinessskills.com              Godaddy           Online
2893   paganliving.tv                       Godaddy           Online
2894   palovestx.com                        Godaddy           Online
2895   parentingitsatrap.com                Godaddy           Online
2896   parrotlegal.com                      Godaddy           Online
2897   parrotlegal.info                     Godaddy           Online
2898   parrotlegal.net                      Godaddy           Online
2899   parrotlegal.org                      Godaddy           Online
2900   passingup.com                        Godaddy           Online
2901   passiverevenue.co                    Godaddy           Online
2902   passiverevenue.info                  Godaddy           Online
2903   pennystore.net                       Godaddy           Online
2904   phxiandr.com                         Godaddy           Online
2905   planmywedding.net                    Godaddy           Online
2906   playgamesnetwork.net                Toys
                                            Godaddy
                                                & Games       Online
2907   plumbingcouncil.com                  Unknown           Online
2908   podad.pro                            Godaddy           Online
2909   podadpro.com                         Godaddy           Online
2910   podadpro.net                         Godaddy           Online
2911   podsper.com                          Godaddy           Online
2912   poisoningofamerica.org               Godaddy           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 65 of 69 PageID #:778


                         A                 B       D                   E
2913 poisoningtheworld.com                  Godaddy           Online
2914   premiumcoffeeproducts.com            Unknown           Online
2915   premiumcoffeproducts.com             Godaddy           Online
2916   preschoolreviews.net                 Godaddy           Online
2917   preschoolreviews.org                 Godaddy           Online
2918   pricingyourphotography.com          Camera
                                            Godaddy& Optics   Online
2919   printreadycalendar.com               Godaddy           Online
2920   progressiveliberal.org               Godaddy           Online
2921   progressiverepublic.com              Godaddy           Online
2922   proinsuranceservices.net             Unknown           Online
2923   propertiesoptionsetc.com             Godaddy           Online
2924   propertyasinvestments.com            Godaddy           Online
2925   propertymortgageinvestment.com       Unknown           Online
2926   prosampleresumes.com                Careers
                                            Godaddy           Online
2927   ptgrow.com                           Godaddy           Online
2928   putthefunin.com                      Godaddy           Online
2929   qubok.com                            Godaddy           Online
2930   quizhole.biz                         Godaddy           Online
2931   quizhole.info                        Godaddy           Online
2932   quizhole.net                         Godaddy           Online
2933   qwackwatch.org                       Godaddy           Online
2934   randomlylaughing.com                 Siteground        Online
2935   rapidroofingestimates.com            Godaddy           Online
2936   rastrillos.net                       Godaddy           Online
2937   rationalvedanta.net                  Godaddy           Online
2938   reciclaenmexico.com                  Godaddy           Online
2939   redbolivision.tv                     Godaddy           Online
2940   redisright.net                       Siteground        Online
2941   regenerativemedicine.com             Unknown           Online
2942   registryrx.com                       Godaddy           Online
2943   releasetouch.com                     Godaddy           Online
2944   renewapplianceparts.com              Godaddy           Online
2945   republicbugle.com                    Godaddy           Online
2946   repurposereuse.org                   Godaddy           Online
2947   residentialcarefacilities.org        Godaddy           Online
2948   retailbrandbuilders.com              Godaddy           Online
2949   revenuestartshere.com                Godaddy           Online
2950   reviewspecter.com                    Godaddy           Online
2951   reviewspector.com                    Godaddy           Online
2952   reviewtoshare.com                    Godaddy           Online
2953   richardweiler.com                    Godaddy           Online
2954   richestlifestyle.net                 Godaddy           Online
2955   roofrepairhelp.com                  Home
                                            Godaddy
                                                  & Garden    Online
2956   rowing-machine-reviews.com           Godaddy           Online
2957   rowing-reviews.com                   Godaddy           Online
2958   salesducks.com                       Unknown           Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 66 of 69 PageID #:779


                             A             B        D                   E
2959   sandwichking.net                     Unknown            Online
2960   scotchcube.com                       Godaddy            Online
2961   scotchsquad.com                      Godaddy            Online
2962   scoutsscout.com                      Godaddy            Online
2963   seinorsinneed.com                    Godaddy            Online
2964   selfhealinginstitute.info            Godaddy            Online
2965   selfhealinginstitute.net             Godaddy            Online
2966   selfhealinginstitute.org             Godaddy            Online
2967   sentineltoday.com                    Godaddy            Online
2968   seobullpen.com                       Godaddy            Online
2969   servicesmexico.com                   Godaddy            Online
2970   sex-offenders.info                   Godaddy            Online
2971   sharksbaydiving.com                  Godaddy            Online
2972   shave4shelters.com                   Godaddy            Online
2973   simplefashionnewyork.com             Unknown            Online
2974   sitesnothomes.com                   Business
                                            Godaddy& IndustrialOnline
2975   sixfigurereturn.com                  Godaddy            Online
2976   sixfigurereturn.net                  Godaddy            Online
2977   snark.am                             Godaddy            Online
2978   snoopon.me                           Godaddy            Online
2979   soccerskills.info                   Sporting
                                            Unknown Goods     Online
2980   socksformyfeet.com                   Unknown           Online
2981   sosharesthis.com                     Godaddy           Online
2982   sosharethis.info                     Godaddy           Online
2983   sosharethis.net                      Godaddy           Online
2984   sosharethis.org                      Godaddy           Online
2985   soundstix.net                        Godaddy           Online
2986   spentwad.com                         Godaddy           Online
2987   spiceupchildcare.com                 Godaddy           Online
2988   standingstrongradio.com              Godaddy           Online
2989   startadaycare.org                    Godaddy           Online
2990   startingdaycarebiz.com               Godaddy           Online
2991   starving2full.com                    Godaddy           Online
2992   stayingoutdoors.com                  Siteground        Online
2993   stopfoodchem.com                     Godaddy           Online
2994   stoppoisoningtheworld.com            Godaddy           Online
2995   story4ever.com                       Godaddy           Online
2996   storyfourever.com                    Godaddy           Online
2997   stupidfolk.com                       Godaddy           Online
2998   stylesnow.net                        Godaddy           Online
2999   suprisecast.com                      Godaddy           Online
3000   swahswahswah.com                     Godaddy           Online
3001   synnclothing.com                     Unknown           Online
3002   tablelinensrental.com               Home
                                            Godaddy
                                                  & Garden    Online
3003   tacotickles.com                      Godaddy           Online
3004   tagawayreview.com                   Health
                                            Godaddy
                                                  & Beauty    Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 67 of 69 PageID #:780


                              A            B        D                 E
3005 tagawayreviews.net                    Health
                                            Godaddy
                                                  & Beauty   Online
3006   tattooeraser.com                     Unknown          Online
3007   taxandlien.org                       Godaddy          Online
3008   tcgsitechecker.net                   Godaddy          Online
3009   teacherswithsneekers.com             Godaddy          Online
3010   tfefantasy.com                       Godaddy          Online
3011   theamusementparks.com                Godaddy          Online
3012   thebluetoothshop.com                 Godaddy          Online
3013   thecheesemajesty.com                 Godaddy          Online
3014   thecoachescoach.org                  Godaddy          Online
3015   thedanceinstructor.com               Unknown          Online
3016   thediamondauthority.com              Godaddy          Online
3017   theduiguide.com                      Godaddy          Online
3018   theduiprocess.com                    Godaddy          Online
3019   theglobalclimate.com                 Unknown          Online
3020   theglobalclimate.org                 Godaddy          Online
3021   theglobeclimate.com                  Godaddy          Online
3022   thehealingeyes.com                   Godaddy          Online
3023   thehomepizzachef.com                 Godaddy          Online
3024   thehomewealth.com                    Godaddy          Online
3025   thenatureofluxury.com                Godaddy          Online
3026   thepennystore.net                    Godaddy          Online
3027   thespentwad.com                      Godaddy          Online
3028   thetvdish.com                        Godaddy          Online
3029   theultimategolfingresource.com       Godaddy          Online
3030   thevisioninfo.com                    Godaddy          Online
3031   thinkinggrowth.net                   Godaddy          Online
3032   thisiswhatsleft.com                  Godaddy          Online
3033   thislonglife.com                     Godaddy          Online
3034   thrivetoage.com                      Godaddy          Online
3035   timefora.expert                      Godaddy          Online
3036   timefora.guru                        Godaddy          Online
3037   timelyhabits.com                     Godaddy          Online
3038   tinybb.net                           Godaddy          Online
3039   todaysattorney.net                   Godaddy          Online
3040   todaysattorney.org                   Godaddy          Online
3041   todaysauthority.com                  Godaddy          Online
3042   todaysauthority.info                 Godaddy          Online
3043   todaysauthority.net                  Godaddy          Online
3044   todaysauthority.org                  Godaddy          Online
3045   todaysbest.com                       Siteground       Online
3046   todaysinsurancequote.com             Godaddy          Online
3047   todaysluxury.net                     Godaddy          Online
3048   todaysluxurylife.net                 Godaddy          Online
3049   todaysplasticsurgery.org             Godaddy          Online
3050   todaysrevenue.com                    Godaddy          Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 68 of 69 PageID #:781


                             A             B        D                   E
3051   todaysrevenue.info                   Godaddy           Online
3052   todaysrevenue.net                    Godaddy           Online
3053   todaysrevenue.org                    Godaddy           Online
3054   todaysstyle.net                      Godaddy           Online
3055   tomorrowsweightloss.com              Godaddy           Online
3056   tomorrowsweightloss.info             Godaddy           Online
3057   tomorrowsweightloss.net              Godaddy           Online
3058   tomorrowsweightloss.org              Godaddy           Online
3059   totalservicenow.com                  Unknown           Online
3060   transformationnumbers.com            Godaddy           Online
3061   transitionhub.net                    Godaddy           Online
3062   trekbible.net                        Godaddy           Online
3063   trendingtechnow.info                 Godaddy           Online
3064   trendingtechnow.net                  Godaddy           Online
3065   trendingtechnow.org                  Godaddy           Online
3066   troublethemusical.com                Godaddy           Online
3067   tryhgc.com                           Godaddy           Online
3068   tunevillage.com                      Godaddy           Online
3069   typeoneecon.com                      Godaddy           Online
3070   typeoneeconomy.com                   Godaddy           Online
3071   ultimateauthority.com                Godaddy           Online
3072   ultimategolfingresource.com          Godaddy           Online
3073   uncoveredheroes.com                  Godaddy           Online
3074   undercoveredheros.com                Godaddy           Online
3075   urbanpreacher.ca                     Godaddy           Online
3076   used.dog                             Godaddy           Online
3077   usedpickuptruck.org                 Vehicles
                                            Godaddy& Parts    Online
3078   vegaslocalsknow.com                  Godaddy           Online
3079   vendee-chateaux.com                  Namecheap          Online
3080   virtualfootballtrainer.com           Godaddy            Online
3081   vivalasvida.com                      Godaddy            Online
3082   votekerri.com                        Godaddy            Online
3083   votelundeen.com                      Godaddy            Online
3084   w9formhelp.com                      Business
                                            Godaddy& IndustrialOnline
3085   webbloggerz.com                      Godaddy            Online
3086   webcourseworld.info                  Godaddy            Online
3087   webcourseworld.net                   Godaddy            Online
3088   webcourseworld.org                   Godaddy            Online
3089   weddingsgiftregistry.com             Godaddy            Online
3090   weddingsmanuelantonio.com            Godaddy            Online
3091   wellcrap.com                         Godaddy            Online
3092   wellnesstrails.com                   Godaddy            Online
3093   wherespoople.com                     Godaddy            Online
3094   whileonthisride.com                  Godaddy            Online
3095   whiskeywineitems.com                 Godaddy            Online
3096   whiskywineitems.com                  Godaddy            Online
       Case: 1:19-cv-08454 Document #: 45-3 Filed: 01/30/20 Page 69 of 69 PageID #:782


                           A               B       D                E
3097   whitechapelmetal.com                 Godaddy        Online
3098   whyareweracist.com                   Godaddy        Online
3099   wineauthority.info                   Godaddy        Online
3100   wineauthority.net                    Godaddy        Online
3101   wineauthority.org                    Godaddy        Online
3102   winewhiskeyitems.com                 Godaddy        Online
3103   winewhiskyitems.com                  Godaddy        Online
3104   wisedogs.org                         Godaddy        Online
3105   withoutchemicals.org                 Godaddy        Online
3106   workoutsafety.com                    Godaddy        Online
3107   worldnewshub.net                     Godaddy        Online
3108   worstexperienceever.com              Godaddy        Online
3109   wrinklerumble.com                    Godaddy        Online
3110   ww1.lasvegasbylocals.com             Unknown        Online
3111   ww2.nonsurgicalskincare.com          Unknown        Online
3112   wyznews.com                          Namecheap      Online
3113   yardstickler.com                     Siteground     Online
3114   yourdecorinfo.com                    Godaddy        Online
3115   yourexitparty.com                    Godaddy        Online
3116   yourhonestdoc.net                    Godaddy        Online
3117   yourhonestdoc.org                    Godaddy        Online
3118   yourownhomestore.org                 Godaddy        Online
3119   yourwatchsherpa.com                  Godaddy        Online
3120   ywguoli.com                          Godaddy        Online
3121   gobacktothepast.com                  Unknown        Online
3122   example.com                          Unknown        Online
3123   techsupportsavior.com                Godaddy        Online
3124   troubleshootingrange.com             Godaddy        Online
3125   eiffelforfrance.com                  Godaddy        Online
3126   megawhy.com                          Godaddy        Online
3127   italiaansekeukens.info               Godaddy        Online
3128   buydomains.com                       Unknown        Online
3129   philosophychatforum.com              Godaddy        Online
3130   megawhat.tv                          Godaddy        Online
3131   makingmusiceastern.org.uk            Godaddy        Online
3132
3133
3134
3135
3136
3137
3138
3139
3140
3141
3142
